
  Chile 1980 (rev. 2021)
  
  

  

  


CHAPTER I. BASES OF INSTITUTIONALITY



ARTICLE 1


Persons are born free and equal, in dignity and rights.


Family is the fundamental core of society.


The State recognizes and protects the intermediate groups through which society organizes and structures itself and guarantees them the necessary autonomy to fulfill with their own specific purposes.


The State is at the service of the human person and its goal is to promote the common good, for which it must contribute to create the social conditions which may allow each and every one of the members of the national community to achieve their greatest possible spiritual and material fulfillment, with full respect for the rights and guaranties established by this Constitutions.


It is the duty of the State to safeguard national security, to provide protection to the population and the family, tending the strengthening of the latter, to promote the harmonized integration of all the sectors of the Nation and to ensure everyone the right to participate in the national life with equal opportunities.



ARTICLE 2


The national flag, the coat of arms of the Republic and the national anthem are national emblems.



ARTICLE 3


The State of Chile is unitary.


The State’s administration will be functionally and territorially decentralized or deconcentrated, where appropriate, in accordance with the law.


The State’s bodies will encourage the strengthening of the regionalization of the Country and the equitable and solidary development between regions, provinces and communes of the national territory.



ARTICLE 4


Chile is a democratic republic.



ARTICLE 5


Sovereignty rests essentially with the Nation. It is exercise by the people through plebiscites and periodic elections, as well as by the authorities established by this Constitution. No sector of the people or individual may claim its exercise.


The exercise of sovereignty recognized the respect towards the essential rights that emanate from human nature as a limit. It is the duty of the State’s bodies to respect and promote those rights, guaranteed by this Constitution, as well as by international treaties which have been ratified by Chile and that are in force.



ARTICLE 6


The bodies of the State bodies must subject their action to the Constitution and the norms enacted in conformity therewith as well as guarantee the institutional order of the Republic.


The provisions of this Constitution are binding both for the officials or other members of the said bodies as well as for every person, institution or group.


The breach of this norm will generate the responsibilities and penalties determined by the law.



ARTICLE 7


The bodies of the State act validly once their members have been regularly invested, within their powers, and in the manner prescribed by the law.


No judicature, person or group of persons may claim, even under the pretext of extraordinary circumstances, any other authority or rights than those expressly conferred upon them by the Constitution or by law.


Any act contravening this article is null and shall give rise to the responsibilities and penalties set forth by law.



ARTICLE 8


The exercise of public functions compels officials to strictly comply with the principle of probity in all of their actions.


All acts and resolutions of the State’s bodies, as well as their grounds and the procedures used, are public. However, only a qualified quorum law shall establish the reserve or secret of them, when their disclosure compromised the proper performance of the functions of these bodies, the rights of persons, national security or national interest.


The President of the Republic, the Ministers of State, the representatives and senators, and all other authorities and officials that a constitutional organic law specifies, will have to declare their interests and patrimony publicly.


The said statute will determine the cases and conditions in which those authorities will delegate to third parties the administration of those assets and obligations which involve a conflict of interests in the exercise of the public function. Furthermore, it may also consider other appropriate measures to resolve them and, in qualified situations, provide for the disposition of all or part of the assets.



ARTICLE 9


Terrorism in any of its forms is in essence contrary to human rights.


A qualified quorum law shall define the terrorist conducts and their penalties. Those responsible for these crimes shall be banned, for a period of fifteen years, from exercising public functions or holding public offices, whether or not of popular elections; or from positions of principal or director of an educational institution, or from exercising teaching functions in them; from operating a social communication media or being a director or manager of it, or to perform in it functions related to the emission or dissemination of opinions and information; or leading positions in political organizations, or those related to education or of a local, professional, entrepreneurial, unions, student, or guild nature, during that period. The aforementioned is understood notwithstanding to other inabilities or those which the law establishes for a longer period.


The crimes to which the preceding paragraph refers to, will always be considered common and not political for all legal purposes, and individual pardon will not proceed in relation to them, except in the case of commuting the death penalty to life imprisonment.



CHAPTER II. NATIONALITY AND CITIZENSHIP



ARTICLE 10


Chileans are:







1.
Those born in Chilean territory, with the exception of the sons of foreigners who are in Chile in service of their government, and the sons of transient foreigners, all of which, however, may opt for the Chilean nationality.






2.
The sons of a Chilean father or mother, born abroad. However, it is required that one of his ancestors in a direct line of first or second degree, has acquired Chilean citizenship under what is stated in numbers 1, 3 or 4.






3.
Foreigners who obtain letters of naturalization in accordance with the law, and






4.
Those who obtain special naturalization granted by law.




The law shall regulate the procedures to opt for Chilean nationality, of the granting refusal, and cancellation of letters of naturalization, and of the creation of a register of all of these acts.



ARTICLE 11


Chilean nationality is lost:







1.
By voluntary resignation manifested before the competent Chilean authorities. This resignation will only take effect if the person has been previously nationalized in a foreign country.






2.
By means of a supreme decree, in case of having provided services, during a foreign war, to enemies of Chile or their allies.






3.
By annulment of the letter of naturalization, and






4.
By a law revoking naturalization granted by special grace.




Those who have lost the Chilean nationality for any of the reasons set out in this article, may only be rehabilitated by law.



ARTICLE 12


The person affected by an act or resolution of an administrative authority that deprives him of his Chilean citizenship or does not take his citizenship into account, may appeal, by himself or through anyone in his name, within the period of thirty days, before the Supreme Court, which shall hear the case as a jury and in full court. The file of the appeal will suspend the effects of the act or resolution appealed.



ARTICLE 13


Citizens are those Chileans who have reached the age of eighteen years and who have never been sentenced to afflictive punishment.


The status of citizen entails the rights to vote, the eligibility to hold positions subject to popular voting, as well as all other rights granted by the Constitution or the law.


The citizens eligible to vote and residing abroad, may vote from abroad in the presidential primary elections, in the elections of President of the Republic, and in national plebiscites. A constitutional organic law shall establish the procedure to materialize the registration in the electoral register and will regulate the way in which the electoral and plebiscitary procedures shall take place abroad, in conformity with what is established in the first and second paragraphs of article 18.


In the case of the Chileans referred to in numbers 2 and 4 of article 10, the exercise of the rights that are conferred to them by citizenship will be subject to them having been resident in Chile for more than a year.



ARTICLE 14


Foreigners who have resided in Chile for more than five years, and who meet the requirements stated in the first paragraph of article 13, may exercise the right to vote in the circumstances and manners prescribed by law.


Those nationalized in accordance with N° 3 of article 10, will have the option to opt to public responsibilities of popular election only after five years of being in possessions of their letters of naturalization.



ARTICLE 15


In the popular votes, the vote shall be personal, egalitarian, secret and voluntary.


A popular vote may only be convoked for the elections and plebiscites expressly established in this Constitution.



ARTICLE 16


The right to vote is suspended:







1.
By interdiction in case of dementia;






2.
If a person is being charged for a crime that deserves afflictive punishment or for any other crime that the law qualifies as terrorist conduct; and






3.
For having been punished by the Constitutional Court in conformity with what is established in the seventh paragraph of number 15 of article 19 of this Constitution. Those that for this reason find themselves deprived of the right to vote will recover it after a period of five years from the day of the decision of the Court. This suspension will not produce any other legal effect, subject to the provisions of paragraph seven of number 15 of article 19.





ARTICLE 17


The condition of citizen is lost:







1.
Upon loss of Chilean nationality;






2.
On account of a judicial ruling to afflictive punishment, and






3.
On account of a judicial ruling for crimes that the law qualifies as terrorist conduct and those crimes related to drug dealing and that have merited, additionally, afflictive punishment.




Those who have lost their citizenship on the grounds referred to in number 2, will recover it in conformity to law, once their criminal responsibility has been extinguished. Those who have lost it on the grounds provided for in number 3 may apply for rehabilitation to the Senate once they have served their sentence.



ARTICLE 18


There will be a public electoral system. A constitutional organic law shall determine its organization and operation, shall regulate the manner in which the electoral and plebiscitary processes will be carried out in all matters that are not covered by this Constitution, and shall always guarantee absolute equality between independents and members of political parties both in the presentation of candidatures and in their participation in the specified processes. The said law will also establish a system of financing, transparency, limit and control of electoral spending.


A constitutional organic law shall also contemplate a system of electoral registration, under the direction of the Electoral Service, to which all of those who meet the requirements established in this Constitution shall be incorporated by virtue of law.


The safeguarding of the public order during these electoral and plebiscitary acts will correspond to the Armed Forces and the Carabineros [Police] in the manner provided by the law.



CHAPTER III. CONSTITUTIONAL RIGHTS AND DUTIES



ARTICLE 19


The Constitution guarantees to all persons:







1.
The right to life and to the physical and mental integrity of the person.







The law protects the life of the one about to be born.







The death penalty may only be instituted for a crime established in a law approved by a qualified quorum.







The application of any illegitimate constrain is forbidden;






2.
Equality before the law. In Chile there are neither privilege persons nor groups. In Chile there are no slaves, and anyone that sets foot on its territory will become free. Men and women are equal before the law.







Neither the law nor any authority whatsoever may establish arbitrary differences;






3.
Equal protection under the law in the exercise of their rights.







All person has the right to legal defense in the manner indicated by the law and no authority or individual may prevent, restrict or distort the due intervention of the legal counsel should it have been sought. As regards to members of the Armed Forces and of the Public Order and Security Forces, this right shall be governed, in what regards the administrative and disciplinary matters, by the relevant norms of their respective statutes.







The law shall provide means to provide legal advice and defense to those who cannot obtain it for themselves. The law shall establish the cases and the way in which natural persons who are victims of crimes will have free legal advice and defense, in order of exercising the criminal action recognized by this Constitution and the laws.







Any person charged with a crime has the inalienable right to be assisted by a defense counsel provided by the State if he fails to appoint one at the opportunity provided by the law.







No one may be judged by special commissions but by the Court specified by law and provided such court has been established prior to the perpetration of the act.







Any ruling of a body that exercises jurisdiction must be based on a previous legally held process. The legislator must always establish the guarantees of a rational and just procedure and investigation.







The law cannot presume de jure criminal liability.







No crime will be punished with a different penalty from that prescribed in a law enacted prior to its perpetration, unless a new law favors the affected.







No law may establish penalties for crimes which have not been expressly described therein;






4.
Respect and protection of the private life and honor of the individual and his family, and specifically, the protection of his personal data. The treatment and protection of these data will be handled in the manner and conditions set forth by law;






5.
The inviolability of the home and of all forms or private communication. The home can only be searched and the private communications and documents intercepted, opened or registered in the circumstances and manner prescribed by law;






6.
The freedom of conscience, expression of any belief and the free exercise of all religions which are not contrary to morals, good customs or public order.







Religious denominations may erect and maintain temples and their dependencies under the safety and hygiene conditions established by the laws and ordinances.







Churches, and religious denominations and institutions of any cult shall have the rights, in regard to assets, which the laws currently in force grant and recognize. The temples and their dependencies, used exclusively for the service of a cult, shall be exempt from all taxes;






7.
The right to personal freedom and to individual security.







Therefore,









a.
Everyone has the right to reside and remain in any place of the Republic, move from one place to another and enter and leave its territory, provided that the norms established in the law are respected and provided that third parties are not impaired.






b.
No one may be deprived of his personal freedom nor may such be restricted except in the cases and the manner established by the Constitution and the laws;






c.
No one may be arrested or detained except by an order issued by a public official expressly authorized by law and after that order is handed out to him legally. Nonetheless, an individual caught in the act of committing a crime may be detained provided that he be brought before the competent judge within the following twenty-four hours.







Should the authority order the arrest or detention of an individual, the competent judge must be served, within forty-eight hours following the arrest or detention, and the individual is to be brought before him. By virtue of a well-grounded decision, the judge may extend this period to five days and, in instances where the facts under investigation are described by the law as terrorist acts, such period may be extended to ten days.






d.
No one may be arrested or detained, subjected to preventive detention or imprisoned, but at his house or in public places intended for this purpose.







Those in charge of prisons may not accept anyone who has been arrested or detained, or who is being tried or sentenced to prison, without recording the appropriate order issued by a legally authorized official, in a public register.







No incommunication order may prevent the official in charge of the place of detention from visiting the individual under arrest or detention, subject to trial proceedings or sentenced to prison, held in such place of detention. This officer is obliged, provided it is so requested by the arrested person or detainee, to send a copy of the detention warrant to the competent judge, or to demand that such copy be given to him, or to make an attestation by himself that the individual is being detained, in the event this requirement should have been omitted at the time of the detention.






e.
Release on bail shall apply unless the detention or preventive imprisonment is considered by the judge as necessary for the investigation or for the security of the victim, or the society. The law shall establish the requirements and formalities for obtaining such release.







The appeal of the decision concerning the liberty of the accused for the crimes established in Article 9, will be taken cognizance of by the appropriate superior court, composed entirely of incumbent members. The ruling which approves or grants it will need to be agreed by unanimity. While under freedom, the accused shall always be subjected to surveillance measures of the authority that the law establishes;






f.
In criminal cases the defendant shall be obliged to testify under oath on acts of his own; nor shall he be obliged to testify against the defendant, his ascendants, descendants, spouse or any other persons who, according to cases or circumstances, should be specified in the law;






g.
No penalty of confiscation shall be imposed, without prejudice to any seizure in the circumstances determined by law; however, such a penalty will apply with respect to illicit associations.






h.
The loss of social security rights may not be imposed as a penalty; and






i.
Once the definitive dismissal or absolutory ruling has been issued, the person subjected to a criminal process or condemned in any instance by a resolution that the Supreme Court declares unjustifiably erroneous or arbitrary, shall have the right to be compensated by the State for the economic and moral loss suffered. The compensation shall be determined judicially in a brief and summary procedure and, in it, the evidence shall be conscientiously analyzed.






8.
The right to live in an environment free of contamination. It is the duty of the State to ensure that this right is not jeopardized and to promote the preservation of nature.







The law may establish specific restrictions on the exercise of certain rights or freedoms to protect the environment;






9.
The right to protection of health.







The State protects the free and equal access to actions for the promotion, protection and recovery of health and for the rehabilitation of the individual.







It will also be responsible for the coordination and control of the health-related actions.







It is a preferential duty of the State to ensure the implementation of health-related actions, whether provided through public or private institutions, in the form and conditions prescribed by law, which may establish compulsory contributions.







Every person shall have the right to choose the health care system that he wishes to join, either State-owned or private.






10.
The right to education.







The objective of education is the complete development of the individual in the various stages of his life.







Parents have the preferential right and duty to educate their children. The State shall provide special protection for the exercise of this right.







It is mandatory for the State to promote preschool education, for which it will finance a free system starting from the middle-lower education level, intended to ensure the access to it and to its higher levels. The second level of transition is mandatory, being a requirement for admission to primary education.







Primary and secondary educations are mandatory. For this purpose, the State must finance a free system, aimed at ensuring access to it to all the population. In the case of secondary education, this system, in accordance with the law, will be extended until the age of 21.







It will also correspond to the State to encourage the development of education at all levels, encourage scientific and technological research, artistic creation and the protection and enhancement of the cultural heritage of the Nation.







It is the duty of the community to contribute to the development and improvement of education;






11.
Freedom of teaching includes the right to open, organize and maintain educational institutions.







The teaching freedom has no limitations but those imposed by morals, good customs, public order and national security.







Officially recognized education shall not be directed towards propagating any partisan political trend.







Parents have the right to choose the educational institution for their children.







A constitutional organic law shall establish the minimum requirements to be required in each of the levels of primary and secondary education and will indicate the objective norms, of general application, that will enable the State to ensure their compliance. The said law, likewise, will establish the requirements for the official recognition of educational institutions at all levels;






12.
Freedom to express opinions and to inform, without prior censorship, in any form and by any means, notwithstanding the liability for crimes and abuses committed in the exercise of these freedoms, in accordance with the law, which shall be of qualified quorum.







In no case may the law establish a state monopoly over the mass media.







Any individual or body corporate offended or unjustly alluded to in a mass medium, has the right to have his declaration or rectification gratuitously disseminated, under the conditions determined by law, by the mass medium having issued such information.







All individuals or bodies corporate shall have the right to establish, edit or maintain newspapers, magazines and periodicals, under the conditions prescribed for by law.







The State, universities and other persons or entities as prescribed by law, may establish, operate and maintain television stations.







There shall be a National Television Council, autonomous and with legal personality, responsible for ensuring the safe operation of this medium of communication. A qualified quorum law shall determine the organization, the functions and powers of the said Council.







The law will regulate a system of qualification for the exhibition of film production;






13.
The right to assemble peacefully without prior permission and unarmed.







Meetings at squares, streets and other public places shall be governed by general police regulations;






14.
The right to present petitions to the authority, in regard to any matter of public or private interest, without any limitation but to proceed on respectful and appropriate terms;






15.
The right to associate without prior permission.







In order to enjoy legal status, associations must be established in conformity to the law.







No one may be compelled to belong to an association.







Associations that are contrary to morals, public order and security of the State are forbidden.







Political parties shall not intervene in activities that are not their own or have any privilege or monopoly of public participation; the list of their members will be registered in the electoral State service, which will keep it, and which will be accessible to members of the respective party; their accounts must be public; their sources of funding shall not come from money, assets, donations, contributions or credits of foreign origin; their statutes must stipulate the rules to ensure effective internal democracy. A constitutional organic law shall establish a system of primary elections that may be used by the said parties for the nomination of candidates to offices of popular election, which results shall be binding for these collectivities, with the exceptions established by the law. Those that are not elected in the primary elections may not be candidates, in that election, to the respective office. A constitutional organic statute shall regulate the other matters that concern them and the sanctions that will be applied for the breach of its provisions, among which their dissolution may be considered. The associations, movements, organizations or groups of persons that pursue or perform activities pertaining to political parties without complying with the above rules are illegal and will be sanctioned in accordance with the aforementioned constitutional organic statute.







The Constitution guarantees political pluralism. Parties, movements or other forms of organization whose objectives, actions or conduct do not respect the basic principles of democratic and constitutional rule, who seek to establish a totalitarian system, as well as those which use violence, advocate or incite it as a method of political action, are unconstitutional. It will correspond to the Constitutional Court to declare this unconstitutionality.







Notwithstanding other sanctions established in this Constitution or the law, the persons who have been involved in the acts which motivate the declaration of unconstitutionality to which the preceding paragraph refers, shall not participate in the formation of other political parties, movements or other forms of political organization, nor shall they opt for positions of popular election or hold the positions listed in numbers 1) to 6) of article 57, for a period of five years as from the decision of the Court. If at that time the persons mentioned should be in possession of the functions or positions indicated, they will lose by the virtue of law.







The persons sanctioned under this provision shall not be subject to rehabilitation during the period prescribed in the preceding paragraph. The duration of the disqualifications referred to in that paragraph shall be doubled in the case of recurrence;






16.
Freedom to work and its protection.







Every person has the right to freely contract and to the free choice of work with a fair retribution.







Any discrimination that is not based on personal skills or capability is forbidden, notwithstanding that the law may require Chilean citizenship or age limits in certain cases.







No type of work may be prohibited, unless it is contrary to morals, safety or public health, or where it is required by the national interests and a law so declares. No law or provision of a public authority may require membership to any organization or entity as a condition for carrying out a particular activity or work, or the disaffiliation to keep it. The law shall determine which professions require a degree or university degree and the conditions to be met to practice them. The professional associations constituted in accordance with the law and which are related to such professions, shall be entitled to hear of the complaints made about ethical conduct of their members. Their decisions may be appealed before the respective Court of Appeals. The professionals that are not associated shall be judged by the courts especially established in the law.







Collective bargaining with the company in which they work is a right of the workers, except in the cases in which the law expressly forbids to negotiate. The law shall establish the procedures for collective negotiation and the adequate procedures to produce a just and peaceful solution in it. The law shall indicate the cases in which collective negotiation must be subjected to mandatory arbitration, which will correspond to special courts of experts which organization and powers will be established in it.







State or municipal officials may not declare go on strike. Neither may the people who work in corporations or enterprises, whatever their nature, purpose or function, that provide services of public utility or which stoppage would seriously endanger the health, the economy of the country, the supply of the population or national security. The law shall establish the procedures for determining the corporations or enterprises whose workers will be subject to the prohibition contained in this paragraph;






17.
Admission to all public positions and jobs, without any other requirements than those imposed by the Constitution and the laws;






18.
The right to social security.







The laws governing the exercise of this right shall be of qualified quorum.







State action will be directed to ensure the access of all inhabitants to uniform basic benefits, whether they are granted through public or private institutions. The law may establish compulsory contributions.







The state shall supervise the proper exercise of the right to social security;






19.
The right to unionize in the cases and manner provided by the law. Trade union membership shall always be voluntary.







Trade unions enjoy legal personality by the mere fact of registering their statutes and constitutive charters in the form and conditions prescribed by law.







The law shall provide the mechanisms that ensure the autonomy of these organizations. Trade unions may not intervene in partisan political activities;






20.
The equal distribution of taxes in proportion to income or in the progression or manner that the law establishes, and equal distribution of other public burdens.







In no case may the law establish evidently disproportionate or unfair taxes.







The taxes collected whatever their nature will enter into the treasury of the Nation and shall not be earmarked for a specific use.







The law may, however, authorize certain taxes to be assigned for national defense needs. Likewise, it may authorize that those taxes levied on activities or goods of clear local or regional identification can be allocated -within the frameworks that the law establishes- by the regional or communal authorities to finance development works;






21.
The right to develop any economic activity which is not contrary to morals, public order or national security, abiding legal norms which regulate them.







The State and its bodies may develop entrepreneurial activities or participate in them only if a qualified quorum law authorizes it. In that case, those activities shall be subject to the ordinary legislation applicable to individuals, notwithstanding the exceptions that, for justifiable reasons, the law establishes, which shall be, likewise, of qualified quorum.






22.
The non-arbitrary discrimination treatment to be granted by the State and its bodies in economic affairs.







Only by virtue of a law, and providing that it does not imply the said discrimination, certain direct or indirect benefits in favor of any sector, activity or geographical zone may be authorized, or special encumbrances that affect one or the others may be established. In the case of franchises or indirect benefits, the estimated cost of these shall be included annually in the Budget Law;






23.
Freedom to acquire property over all kinds of goods, except for those which nature has made common to all men or which should belong to the Nation as a whole and the law declares so. The aforementioned is notwithstanding of what is set forth in other provisions of this Constitution.







A qualified quorum law -and when required by the national interest- may establish limitations or requirements for acquiring property over some goods;






24.
The right of ownership in its diverse species of all kinds of tangible or intangible goods.







Only the law can set forth the mode of acquiring property, of using, enjoying and disposing of it as well as the limitations and obligations that derive from its social function. This includes all that the general interests of the Nation, national security, the public utilities and health and the preservation of the environment, require.







No one can, in any case, be deprived of his property, the goods affected or any of the essential attributes or powers of the domain, but by virtue of a general or special law that authorizes a taking for public utility or national interest, qualified by the legislator. The expropriated may challenge the legality of the taking act before the ordinary courts and shall always have the right to be compensated for the property damage actually caused, which will be determined by agreement or by a ruling issued in accordance with the law by the said courts.







In the absence of an agreement, the compensation shall be paid in cash.







The material possession of the expropriated property shall take place upon payment of total compensation, which, in the absence of an agreement, shall be provisionally determined by experts in the manner provided by the law. In case there is a complaint regarding legal basis of the taking, the judge may, on the merits of the information adduced, order the suspension of the material possession.







The State has absolute, exclusive, inalienable and imprescriptible domain of all mines, including guano deposits [covaderas], metalliferous sands, salt mines, coal and hydrocarbon deposits and other fossil substances, with the exception of superficial clays, notwithstanding the property of natural or legal persons over the terrains in which they may be contained. Surface properties are subject to the obligations and limitations established by law to facilitate exploration, exploitation and processing of such mines.







The law is to determine what substances of those referred to in the preceding paragraph, excepting liquid or gaseous hydrocarbons, may be subject to exploration or exploitation concessions. These concessions shall always be constituted by a judicial decision and will have the duration, will confer the rights and impose the obligations that the law expresses, which shall have the character of constitutional organic. The mining concession required the owner to undertake the necessary activity to satisfy the public interest that justifies its granting. The protection legal frame shall be established by the said law, and will tend directly or indirectly to obtain the fulfillment of that obligation and will contemplate the grounds for revocation in the event of nonfulfillment or simple extinguishment of domain over the concession. In any case, the said grounds and its effects must be established at the time of granting the concession.







It will be the sole jurisdiction of the ordinary courts to declare the extinction of such concessions. Disputes concerning the expiration or termination of ownership of the concession will be settled by them; and, in the case of expiration, the affected party may request from the judiciary the declaration of the subsistence of its right.







The ownership of the holder over its mining concession is protected by the constitutional guarantee referred to in this number.







The exploration, exploitation or development of deposits containing substances not susceptible to concession, may be implemented directly by the State or its enterprises, or by means of administrative concessions or special operation contracts of operation, with the requirements and under the conditions that the President of the Republic determines, in each case, by a supreme decree. This rule also applies to deposits of any kinds existing in sea waters subject to national jurisdiction and those located, in whole or in part, in zones that, according to law, are of importance to national security. The President of the Republic may, at any time, without express cause and with the compensation that is due, terminate the administrative concessions or contracts of operation in relation to the exploitation in zones declared of importance to national security.







The rights of individuals over the waters, recognized or constituted in accordance with the law, will grant their holders the property over them;






25.
The freedom to create and disseminate the arts, as well as the right of the author over his intellectual and artistic creations of any kind, for the time stipulated by the law and that shall not be inferior to the life of the holder.







The right of the author includes the property of the works and other rights, such as authorship, the edition and the integrity of the work, all in accordance with the law.







The industrial property over invention patents, trademarks, models, technological processes or similar creations are guaranteed for as long as the law establishes.







The property of the intellectual and artistic creations and the industrial property shall be governed by what is prescribed in the second, third, fourth and fifth paragraphs of the preceding number; and






26.
The assurance that the legal precepts which, by mandate of the Constitutions, regulate or complement the constitutional guarantees therein or which should limit them in the cases authorized by the Constitution, shall not affect the rights in their essence, nor impose conditions, taxes or requirements which may prevent their free exercise.





ARTICLE 20


He who should, due to arbitrary or illegal acts or omissions suffers deprivation, disruption or threat in the legitimate exercise of the rights and guaranties established in article 19, number 1, 2, 3 fifth paragraph, 4, 5, 6, 9 final paragraph, 11, 12 ,13, 15, 16 in what is relative to the freedom to work and the right to free choice and freedom to contract, and what is set out in the fourth paragraph, 19, 21, 22, 23, 24, 25 may personally, or through anyone on his behalf, resort to the respective Court of Appeals, which shall immediately take the measures it deems necessary to restore the rule of law and ensure the due protection of the affected party, notwithstanding the other rights that he may assert before the authority or the corresponding courts.


Likewise, the remedy of protection will also proceed in the case of number 8 of article 19, when the right to live in a pollution-free environment is affected by an unlawful act or omission attributable to a specific authority or person.



ARTICLE 21


Every individual who should be found arrested, detained or imprisoned in violation of what is established in the Constitution or the laws, may concur personally, or through anyone on his behalf, to the court established by the law, so that it orders that the legal formalities be complied with an that it immediately adopts the providences it deems necessary to restore the rule of law and ensure due protection of the affected party.


This court may require the individual to be brought into its presence and its decree will be precisely obeyed by all of those responsible of prisons or detention centers. Instructed of the facts, it will decree his immediate release or will repair the legal defects or will put the individual at the disposition of the competent judge, proceeding briefly and summarily, and correcting by itself such defects or reporting them to whom it corresponds to correct them.


The same remedy, and in equal form, may be filed on behalf of any person who illegally suffers any deprivation, disruption or threat to his right to personal freedom and individual security. The respective court will dictate in those cases the measures outlined in the preceding paragraphs that it deems necessary to restore the rule of law and to ensure due protection of the affected party.



ARTICLE 22


Every inhabitant of the Republic owes respect to Chile and its national emblems.


Chileans have the fundamental duty to honor the homeland, to defend its sovereignty and to contribute to preserve the national security and core values of the Chilean tradition.


Military service and other personal charges that the law imposes are obligatory in the terms and forms established in it.


Chileans able to bear arms must be inscribed in the Military Registers, if they are not legally exempted.



ARTICLE 23


Intermediate groups of the community and their leaders who misuse the autonomy that the Constitutions recognizes to them, unduly intervening in activities unrelated to their specific objectives, shall be punished in accordance with law. Superior directive positions of union organizations are incompatible with national and regional superior directive positions of political parties.


The law shall establish the punishments that it will correspond to apply to union leaders who participate in partisan political activities and to the leaders of political parties that interfere in the functioning of union organizations and the other intermediate groups that the law indicates.



CHAPTER IV. GOVERNMENT



PRESIDENT OF THE REPUBLIC



ARTICLE 24


The government and the administration of the State correspond to the President of the Republic, who is the Head of State.


His authority extends to everything that concerns the preservation of public order in the interior and external security of the Republic, in accordance with the Constitution and the laws.


The 1st of June of each year, the President of the Republic shall report the administrative and political state of the Nation to the country before the Plenary Congress.



ARTICLE 25


To be elected President of the Republic it is required to have the Chilean nationality in accordance with the provisions of the numbers 1 or 2 of article 10; to have at least 35 years of age and to possess the other necessary qualities to be a citizen with the right to vote.


The President of the Republic shall exercise his functions for a period of four years and may not be reelected for the next period.


The President of the Republic shall not leave the Country for more than thirty days or counting from the day stated in the first paragraph of the following article, without approval of the Senate.


In any case, the President of the Republic shall communicate to the Senate his decision to leave the territory and the reasons or it, with due anticipation.



ARTICLE 26


The President of the Republic will be elected by direct vote and by absolute majority of the votes validly cast. The election will be made in conjunction with that of the parliamentarians, in the manner determined by the respective constitutional organic law, the third Sunday of November of the year preceding that in which that who is in office must cease.


If more than two candidates present themselves to the election of the President of the Republic and none of them obtain more than half of the votes validly cast, there shall be a second vote that shall be restricted to the candidates who obtained the two highest relative majorities and, in it, the candidate that obtains the highest number of votes will result elected. This new vote will be held, in the manner prescribed by law, on the fourth Sunday following the first round.


For the purposes of the provisions of the two preceding paragraphs, the blank and invalid votes shall be deemed not cast.


In case of the death of one or both candidates to which the second paragraph refers, the President of the Republic shall call a new election within ten days from the date of the death. The election shall be held ninety days after the call if that day corresponds to a Sunday. If that is not the case, the election will be held on the immediately following Sunday.


If the mandate of the President of the Republic in office expired before the date of assumption of the President elected in accordance with the preceding paragraph, the norm contained in the first paragraph of article 28 shall apply where appropriate.



ARTICLE 27


The qualification process of the presidential election shall be concluded within the next fifteen days in the case of the first vote or within thirty days in the case of the second vote.


The Election Qualifying Court shall immediately notify the proclamation of the elected President, which it has executed, to the President of the Senate.


The Plenary Congress, convened in public session the day in which the incumbent President must cease in office and with the members that assist, will take cognizance of the resolution under which the Election Qualifying Court proclaims the elected President.


At this same event, the elected President will take, before the President of the Senate, oath or promise to faithfully execute the office of President of the Republic, preserve the independence of the Nation, observe and enforce the Constitution and the law, and will immediately assume his functions.



ARTICLE 28


If the elected President is unable to take office, meanwhile, the President of the Senate will assume with the title of Vice President of the Republic; in absence of him, the President of the House of Representative, and in absence of him, the President of the Supreme Court.


However, if the impediment of the elected President is absolute or should last indefinitely, the Vice President, in the ten days following the agreement of the Senate adopted in accordance with article 53 number 7, shall call a new presidential election to be held ninety days after the call if that day corresponds to a Sunday. If that is not the case, the election will take place the immediately following Sunday. The President of the Republic, thus elected, will take office at the time prescribed by this law, and will remain in exercise until the day in which it would have corresponded to the elected who could not assume to cease in office and whose impediment gave rise to the new election.



ARTICLE 29


If because of a temporary impediment, either because of illness, absence from the country or another serious reason, the President of the Republic found himself unable to perform his duties, he shall be replaced with the title of Vice President of the Republic, by the incumbent Minister to whom it corresponds according to the order of legal precedence. In his absence, the replacement will correspond to the incumbent Minister who follows in the order of precedence and, in the absence of all of them the replacement will correspond –successively- to the President of the Senate, the President of the House of Representatives and the Chief Justice of the Supreme Court.


In case of vacancy in the office of President of the Republic, the substitution will be produced as in the cases of the preceding paragraph, and it will proceed to elect a successor in accordance with the rules of the following paragraphs.


If the vacancy is produced with less than two years left for the next presidential election, the President shall be elected by the Plenary Congress by the absolute majority of the Senators and Representative in exercise. The election by the Congress shall be made within ten days from the date of the vacancy and the elected will take office within the next thirty days.


If the vacancy is produced with more than two years left for the next presidential election, the Vice President, within the first ten days in office, will call the citizens for a presidential election to take place one-hundred and twenty days after the call, if that day corresponds to a Sunday. If that is not the case, the election will take place the immediately following Sunday. The elected President will take office the tenth day after his proclamation.


The elected President in accordance with any of the foregoing paragraphs shall remain in office until he completes the term that remained to the person replaced and will not be able to run as a candidate for the next presidential election.



ARTICLE 30


The President shall cease to hold office the same day that he completes his term and will be succeeded by the newly elected.


He who has held this office for the entire term, shall assume, immediately and of right, the official dignity of Former President of the Republic.


In virtue of this quality, the provisions of the second, third and fourth paragraphs of article 61 and article 62 shall apply to him.


[This dignity] will not be reached by the citizen who fills the position of President of the Republic because of vacancy of the office or he who has been convicted in a political trial against him.


The former President of the Republic that assumes some remunerated function with public funds will cease, as long as he performs it, to perceive the allowance, maintaining, in any case, the privilege [fuero]. Teaching jobs and functions or commissions of equal character of superior, secondary and special education are excluded.



ARTICLE 31


The President appointed by the Plenary Congress or, in its case, the Vice President of the Republic will have all the powers that this Constitution gives to the President of the Republic.



ARTICLE 32


The special powers of the President of the Republic are:







1.
To concur in the making of statutes in accordance with the Constitution, approved and promulgate them;






2.
Request, indicating the reasons, that any of the Houses of the National Congress be called to session. In this case, the session must be held as soon as possible;






3.
To issue, with the previous delegation of powers from the Congress, decrees with force of law on the matters that the Constitution indicates;






4.
To convoke a plebiscite in the cases of article 128;






5.
To declare states of constitutional exception in the cases and forms prescribed in this Constitution;






6.
To exercise the regulatory power in all of those matters that are not part of the legal domain, notwithstanding the power to issue the other regulations, decrees and instructions that he deems convenient for the implementation of the laws;






7.
To appoint and remove the Ministers of State, undersecretaries, regional presidential delegates and provincial presidential delegates at his will;






8.
To appoint ambassadors and diplomatic ministers, and the representatives to international organizations. Both of these officials as well as those outlined in number 7 above, will be of exclusive confidence of the President of the Republic and will remain in office as long as they count with it;






9.
To appoint the Comptroller General of the Republic with agreement of the Senate;






10.
To appoint and remove officials that the law considers as of his exclusive confidence and to fill the other civil positions in accordance with the law. The removal of the other officials will be made in accordance with the provisions established in it;






11.
To grant pensions, retirements, widows' pensions and grace pensions, with accordance with the laws;






12.
To appoint the Justices and judicial prosecutors of the Courts of Appeals and the career judges, on the proposal of the Supreme Court and the Courts of Appeals, respectively; the members of the Constitutional Court that it corresponds to him to designate; and the Justices and judicial prosecutors of the Supreme Court and the National Prosecutor, on the proposal of the said Court and with agreement of the Senate, all as prescribed in this Constitution;






13.
To ensure the ministerial conduct of the judges and other employees of the Judiciary and, to that effect, request the Supreme Court so that, if it proceeds, it declares their misbehavior, or the public ministry, to claim disciplinary measures of the competent court, or, if there was sufficient evidence, file the corresponding charges;






14.
To grant particular pardons in the circumstances and manner specified by law. The pardon will be inadmissible as long as no final sentence has been pronounced in the respective process. Officials accused by the House of Representatives and condemned by the Senate, may only be pardoned by the Congress;






15.
To conduct political relations with foreign powers and international organizations, and conduct negotiations; conclude, sign and ratify the treaties that it deems appropriate to the interests of the country, which shall be submitted for Congressional approval as prescribed in article 54 number 1. The discussions and deliberations on these matters shall be secret if the President of the Republic so demands it;






16.
To appoint and remove the Commanders in Chief of the Army, Navy, and Air Force and the General Director of the Carabineros [Police] in accordance with article 104, and to arrange the appointments, promotions and retirements of the Officers of the Armed Forces and of the Carabineros [Police] as specified in article 105;






17.
To deploy the forces of air, sea and land, and to organize and distribute them in accordance with the needs of the national security;






18.
To assume, in case of war, the supreme leadership of the Armed Forces;






19.
To declare war, subject to previous authorization by the law, having to place in record the fact of having heard the National Security Council, and






20.
To take care of the collection of public revenue and to decree its expenditure in accordance with the law. The President of the Republic, with the signature of all the Ministers of State, may decree payments not authorized by law, to address needs that cannot be postponed arising from public calamities, foreign aggression, internal commotion, serious harm or danger to national security or the depletion of resources destined to maintain services that cannot be paralyzed without serious damage to the country. The total of the commitments made with these objectives shall not exceed a two per cent (2%) of the amount of expenditure authorized by the Budget Law. Employees may be hired with charge to this same law, but the respective item cannot be increased or reduced through transfers. The Ministers of State or officials that authorize or approve expenditures which contravene the provisions of this number, will be jointly and personally liable for their reimbursement, and guilty of the crime of embezzlement of public funds.





MINISTERS OF STATE



ARTICLE 33


The Ministers of State are the direct and immediate collaborators of the President of the Republic in the government and administration of the State.


The law shall determine the number and organization of the Ministers, as well as the order of precedence of the incumbent Ministers.


The President of the Republic may request one or more Ministers the coordination of the work that corresponds to the Secretaries of State and government relations with the National Congress.



ARTICLE 34


To be appointed as Minister it is required to be Chilean, to have at least twenty one years of age and to meet the general requirements for admission into the Public Administration.


In the cases of absence, impediment, or resignation of a Minister, or when for other reason the vacancy of the office occurs, he will be replaced in the manner established by law.



ARTICLE 35


The regulations and decrees of the President of the Republic shall be signed by the respective Minster and will not be obeyed without this essential requirement.


The decrees and instructions may be issued with the sole signature of the respective Minister, by order of the President of the Republic, in accordance with standards to be established by law.



ARTICLE 36


The Ministers shall be individually responsible for the acts that they sign and jointly responsible for the ones that they subscribe or agree with the other Ministers.



ARTICLE 37


The Ministers may, when they consider it appropriate, attend to the sessions of the House of Representatives or the Senate, and take part in their debates, with preference to speak, but with no right to vote. During the voting they may, however, rectify the concepts voiced by any representative or senator as the basis of his vote.


Notwithstanding the foregoing, the Ministers shall concur personally to the special sessions that the House of Representatives or Senate convene to inform themselves about matters that, belonging to the scope of powers of the corresponding Secretaries of State, they agree to treat.



ARTICLE 37 BIS


The incompatibilities established in the first paragraph of article 58 will be applicable to the Ministers. By the mere fact of accepting the appointment, the Minister will cease to hold office, employment, function or commission incompatible with his duties.


During their term, the Ministers will be subject to the prohibition of celebrating or secure contracts with the State, act as lawyers or agents in any kind of trial or as a procurator or agent in particular actions of an administrative character, to be director if banks or of some stock company and to exercise positions of similar importance in these activities.



GENERAL RULES FOR THE ADMINISTRATION OF THE STATE



ARTICLE 38


A constitutional organic law shall determine the basic organization of the Public Administration, will guarantee the civil service career and the principles of technical and professional character in which it must be based, and will ensure equal opportunities of access to it as well as the training and improvement of its members.


Any person who is disrupted in his rights by the Administration of the State, its organisms or municipalities, will be able to complain before the courts that the law establishes, notwithstanding the responsibility which could affect the functionary that caused the damage.



ARTICLE 38 BIS


The salaries of the President of the Republic, of the senators and representatives, of the regional governors, of the officials of exclusive trust of the Head of State indicated by numbers 7 and 10 of article 32 and of those hired on the basis of fees that directly advise the aforementioned governmental authorities will be appointed, every four years and at least eighteen months before the end of a presidential term, by a commission whose operation, organization, functions and powers will establish a constitutional organic law.


The commission will be made up of the following people:







a.
A former Minister of Finance.






b.
A former Director of the Central Bank.






c.
A former Comptroller or Deputy Comptroller of the Comptroller General of the Republic.






d.
A former President of one of the branches of the National Congress.






e.
A former National Director of the Civil Service.




Its members will be appointed by the President of the Republic with the agreement of two-thirds of the senators in office.


The agreements of the commission will be public, will be based on technical data and must establish a remuneration that guarantees adequate remuneration for the responsibility of the position and the independence to fulfill functions and powers.



STATES OF CONSTITUTIONAL EXCEPTION



ARTICLE 39


The exercise of the rights and guarantees that this Constitution assures to all persons can only be affected under the following emergency situations: external or internal war, internal commotion, emergency and public calamity, when they seriously affect the normal development of the State institutions.



ARTICLE 40


The state of assembly, in case of an external war, and the state of siege, in case of an internal war or grave internal commotion, will be declared by the President of the Republic, with the agreement of the National Congress. The declaration shall determine the zones affected by the corresponding state of exception.


The National Congress, within five days from the date on which the President submitted the declaration of a state of assembly or siege to its consideration, shall pronounce itself accepting or rejecting the proposition, but may not introduce amendments to it. If the Congress fails to pronounce itself within that period it shall be deemed that it approves the President’s proposition.


However, the President of the Republic may apply a state of assembly or of siege immediately while the Congress decides on the statement, but in the latter state [he] may only restrict the exercise of the right of assembly. The measures taken by the President of the Republic while the National Congress does not meet, may be subject to revision by the courts of justice, with what is established in article 45 not being applicable.


The declaration of a state of siege shall only be made for a period of fifteen days, notwithstanding that the President of the Republic requests its extension. The state of assembly will remain in effect for as long as the situation of external war extends, unless the President of the Republic provides its suspension before.



ARTICLE 41


The state of catastrophe, in case of public calamity, will be declared by the President of the Republic, determining the affected zone.


The President of the Republic will be obliged to inform the National Congress of the measures adopted in virtue of the state of catastrophe. The National Congress may waive the declaration when one-hundred and eighty days have elapsed, if the reasons for it have ceased absolutely. However, the President of the Republic may declare the state of Catastrophe for a period superior to one year with the consent of the National Congress. The said agreement shall be processed in the manner established in the second paragraph of article 40.


Once the state of catastrophe has been declared, the respective zones will be under the immediate control of the Chief of National Defense appointed by the President of the Republic. He will assume the direction and supervision of his jurisdiction with the powers and duties established by law.



ARTICLE 42


The state of exception, in case of grave alteration of the public order or serious damage to the security of the Nation, shall be declared by the President of the Republic, determining the zones affected by such circumstances. The state of exception will not last more than fifteen days, notwithstanding that the President of the Republic can renew it for the same period of time. However, for successive extensions, the President will always require the agreement of the National Congress. The said agreement shall be processed in the manner prescribed in the second paragraph of article 40.


Once the state of exception is declared, the respective zones will be under the immediate control of the Chief of the National Defense appointed by the President of the Republic. He will assume the direction and supervision of his jurisdiction with the powers and duties established by law.


The President of the Republic will be obliged to inform the National Congress of the measures taken in virtue of the state of exception.



ARTICLE 43


By declaring a state of assembly, the President of the Republic is empowered to suspend or restrict personal freedom, freedom of assembly and freedom to work. He will also be able to restrict the exercise of the right of association, intercept, open or register documents and all class of communications, provide for the confiscation of assets and establish limitations to the exercise of the right of property.


By declaring a state of siege, the President of the Republic may restrict freedom of movement and arrest people in their own dwellings or places determined by law and which are not prisons nor are they destined to the detention or imprisonment of common prisoners. He may also suspend or restrict the exercise of the right of assembly.


By declaring a state of catastrophe, the President of the Republic may restrict the freedoms of movement and assembly. He may, likewise, provide for confiscation of assets, establish limitations on the exercise of the right of property and adopt extraordinary measures of administrative character that are necessary for the speedy restoration of normalcy in the affected zone.


By declaring a state of exception, the President of the Republic may restrict the liberties of movement and assembly.



ARTICLE 44


A constitutional organic law shall regulate the states of exception, as their declaration and implementation of legal and administrative measures that it proceeds to adopt under them. That law shall contemplate what is strictly necessary for the prompt restoration of constitutional normality and will not affect the powers and the functioning of the constitutional bodies or the rights and immunities of their respective incumbents.


The measures taken during the states of exception may not, under any circumstances, be extended beyond the period of those states.



ARTICLE 45


The courts of justice may not qualify the bases or the factual circumstances invoked by the authority to declare states of exception, notwithstanding what is established in article 39. However, with regards to particular measures that affect constitutional rights, there shall always the right to appeal before the judicial authorities through the appropriate remedies.


Confiscations that are made shall give rise to compensations in accordance with the law. Compensation is due when limitations imposed to the property rights involving deprivation of any of their essential attributes or faculties and thereby caused harm.



CHAPTER V. NATIONAL CONGRESS



ARTICLE 46


The National Congress consists of two Houses: the House of Representatives and the Senate. Both concur to the formation of the statutes in accordance with this Constitution and have the other powers that it establishes.



COMPOSITION AND GENERATION OF THE HOUSE OF REPRESENTATIVES AND THE SENATE



ARTICLE 47


The House of Representatives is composed of members elected by direct vote by electoral districts. The respective constitutional organic law shall determine the number of Representative, the electoral districts and the manner of their election.


The House of Representatives shall be totally renewed every four years.



ARTICLE 48


To be elected representative, it is required to be a citizen with the right to vote, to have at least twenty-one years of age, to have completed secondary education or an equivalent, and to be resident in the region to which the corresponding electoral district belongs for a period of no less than two years, counted backwards from the day of the election.



ARTICLE 49


The Senate is composed of members elected by direct vote by senatorial districts, in consideration of the country’s regions, each of which constitutes, at least, one district. The respective constitutional organic law will determine the number of Senators, the senatorial districts and the manner of their election.


Senators shall last eight years in office and will be renewed alternately every four years, in the manner determined by the respective constitutional organic law.



ARTICLE 50


To be elected senator, it is required to be a citizen with the right to vote, to have completed secondary education or an equivalent, and to have at least thirty-five years of age the day of the election.



ARTICLE 51


It will be understood that the representatives have, by the virtue of law, their residence in the corresponding region, while in performance of their duties.


The elections of representatives and senators will be made jointly.


Representatives may be successively reelected in office for up to two terms; senators may be successively reelected in office for up to one term. For these purposes, it will be understood that both representatives and senators have held office for a period when they have completed more than half of their mandate.


The vacancies of the representatives and senators will be filled with the citizen that the political party to which the parliamentarian who caused the vacancy belonged at the moment of being elected, appoints.


Parliamentarians elected as independents will not be replaced. Parliamentarians elected as independents that have postulated themselves integrating a list together with one or more political parties, shall be replaced by the citizen that the political party that the respective parliamentarian indicates at the moment of presenting its candidature declaration, appoints.


The replacement shall comply with the requirements to be elected representative or senator, as appropriate. However, a representative may be nominated to occupy the office of Senator, in which case, the norms of the preceding paragraphs to fill the vacancy left by the representative, who when assuming his new office shall cease in the one that he was exercising, shall be applied.


The new representative or senator will exercise his functions for the term remaining to the originator of the vacancy.


In no case shall complementary elections proceed.



EXCLUSIVE POWERS OF THE HOUSE OF REPRESENTATIVES



ARTICLE 52


The exclusive powers of the House of Representatives are:







1.
To supervise the acts of the Government. To exercise this power the House may:









a.
Adopt agreements or suggest observations, with the vote of the majority of the present Representative, which will be transmitted in writing to the President of the Republic, who shall give a founded answer through the corresponding Minister of State, within thirty days.







Notwithstanding the foregoing, any representative, with the favorable vote of one-third of the present members of the House, may request certain records from the Government. The President of the Republic shall give a founded answer through the corresponding Minister of State, within the same period prescribed in the preceding paragraph.







In no case the agreements, observations or requests for records will affect the political responsibility of the Ministers of State.






b.
Summon a Minister of State, at the request of at least one-third of the Representative in exercise, in order to ask him questions regarding matters related to the exercise of his office. However, the same Minister cannot be summoned for this purpose more than three times within a calendar year, without prior approval of the absolute majority of the Representative in exercise.







The attendance of the Minister shall be compulsory and he shall have to respond to the questions and inquiries that motivate his summoning, and






c.
Create special investigating commissions at the request of at least two-fifths of the representatives in exercise, with the object of gathering information relative to certain acts of the Government.







Investigating commissions, at the petition of one-third of their members, may issue summons and request records. The Ministers of State, other officials of the Administration and the personnel of State enterprises or of those in which it has majority participation, that are summoned by this commissions, will be obliged to appear and to provide the records and information that is requested to them.







However, the Ministers of State cannot be summoned more than three times by the same investigating commission, without prior agreements of the absolute majority of its members.







The constitutional organic law of the National Congress shall regulate the functioning and powers of investigating commissions and the manner of protecting the rights of the persons summoned or mentioned in them.






2.
To declare if there is cause or not for the accusations made by no less than ten nor more than twenty of its members, formulated against the following persons:









a.
The President of the Republic, for acts of his administration which have seriously affected the honor or security of the Nation, or have openly violated the Constitution or the laws. This accusation may be filed while the President is in office and in the six months following the expiration of his position. During this latter period he shall not leave the Republic without agreement of the House;






b.
The Ministers of State, for having seriously affected the honor and security of the Nation, for violating the Constitution or the laws or for not having executed them, and for the crimes of treason, extortion, embezzlement of public funds and bribery;






c.
The judges of the superior courts of justice and the Comptroller General of the Republic, for notorious dereliction of their duties;






d.
The generals or admirals of the institutions belonging to the Forces of National Defense, for having gravely affected the honor and security of the nation, and






e.
The regional presidential delegates, provincial presidential delegates, and the authority exercising the government in special territories to which article 126 bis refers, for breach of the Constitution and for the crimes of treason, sedition, embezzlement of public funds and extortion.







The accusation will be processed in conformity with the constitutional organic law relative to the Congress.







The accusations referred to in letters b), c), d) and e) may be interposed while the affected party is in office or in the three months following the expiration of his position. On interposing the accusation, the affected party shall not leave the country without the permission of the House and shall not do it any case if the accusation is already approved by it.







To declare that there is cause for the accusation against the President of the Republic or a regional governor, the vote of the majority of the Representative in exercise will be needed.







In the other cases the vote of the majority of the representatives present will be needed and the accused party shall be suspended from his duties as soon as the House declares that there is cause for the accusation. The suspension shall cease if the Senate rejects the accusation or if it does not pronounce itself within the next thirty days.





EXCLUSIVE POWERS OF THE SENATE



ARTICLE 53


The exclusive powers of the Senate are:







1.
To hear the accusations that the House of Representatives brings in pursuant to the previous article.







The Senate shall act as jury and will be limited to state whether or not the accused is guilty or not of the crime, breach or abuse of power of which he is being accused.







The declaration of guilt must be pronounced by two-thirds of the senators in exercise in the case of an accusation against the President of the Republic or a regional governor, and by the majority of senators in exercise in the other cases.







By the declaration of guilt the accused is removed from office, and may not hold any public function, whether or not of popular election, for the term of five years.







The functionary declared guilty will be judged according to the laws by the competent court, both in regard to the application of the sanction prescribed for the crime, if any, as to make the civil responsibility for the damages caused to the State or particulars, effective;






2.
To decide whether or not there is cause for the admission of judicial actions that any person pretends to initiate against any Minister of State, on the grounds of damages which he may have unjustly suffered by an act of the former in the performance of his office;






3.
To hear of disputes of jurisdictional competence that arises between political or administrative authorities and the superior courts of justice;






4.
To grant the rehabilitation of citizenship in the case of article 17, number 3 of this Constitution;






5.
To provide or withhold its consent to the acts of the President of the Republic, in the cases in which the Constitution or the law require it.







If the Senate does not pronounce itself within thirty days after the request of urgency by the President of the Republic, its consent will be understood as granted;






6.
To grant its agreement for the President of the Republic to leave the country for more than thirty days or counting from the day established in the first paragraph of article 26;






7.
To declare the incapacity of the President of the Republic or of the elected President when a physical or mental impediment disqualifies him from performing his functions; and to also declare, when the President of the Republic resigns to his position, if the motives that originate it are or not founded and, in consequence, accept it or discard it. In both cases it shall previously hear the Constitutional Court;






8.
To approve, by a majority of its members in exercise, the declaration of the Constitutional Court to which the second part of number 10 of article 93 refers to;






9.
To approve, in a session specially convoked for that purpose and with the vote of two-thirds of the senators in exercise, the appointment of the Justices and judicial prosecutors of the Supreme Court and of the National Prosecutor, and






10.
To give its opinion to the President of the Republic where he so requests it.




The Senate, its commissions and its other bodies, including the parliamentary committees if there were any, shall not supervise the acts of the Government or of the entities that depend on it, nor can they adopt agreements that imply supervision.



EXCLUSIVE POWERS OF THE CONGRESS



ARTICLE 54


The powers of the Congress are:







1.
To approve or reject the international treaties presented by the President of the Republic prior to their ratification. The approval of a treaty will require, in each House, the quorum that corresponds, in accordance with article 66, and shall be submitted, as appropriate, to the formalities of a law.







The President of the Republic shall inform the Congress about the content and scope of the treaty, as well as of the reservations that he pretends to confirm or formulate to it.







The Congress may suggest the formulation of reservations and interpretative declarations to an international treaty, during the process of its approval, as long as they proceed in conformity to what is established in the treaty itself or in the general rules of international law.







The measures that the President of the Republic adopts or the agreements that he celebrates to comply with a treaty in force will not require new congressional approval, unless they concern matters of law. The treaties celebrated by the President of the Republic in exercise of his regulatory power will not require congressional approval.







The provisions of a treaty may only be repealed, amended or suspended in the manner provided in the treaties themselves or in accordance with the general rules of international law.







It corresponds to the President of the Republic the exclusive power to denounce a treaty or withdraw from it, for which he shall ask for the opinion of both branches of the Congress, in the case that the treaties have been approved by it. Once the denunciation or withdrawal has produced its effects in conformity with the provisions of the international treaty, it shall cease to have effect in the Chilean legal system.







In the case of the denunciation or withdrawal from a treaty that was approved by Congress, the President of the Republic shall inform of that to it within fifteen days of effecting the denunciation or withdrawal.







The withdrawal of a reservation that has been made by the President of the Republic and that the National Congress took into account at the time of approving a treaty, will require previous agreement of it, pursuant to the provisions of the respective constitutional organic law. The National Congress shall pronounce itself within thirty days counted from the reception of the request in which the corresponding agreement is required. If it does not pronounce itself within this period, it shall be deemed to have approved the withdrawal of the reservation.







In accordance with the provisions of the law, due publicity shall be given to the facts relating to the international treaty, such as its entry into force, the formulation and withdrawal of reservations, the interpretative declarations, objections to a reservation and its withdrawal, the denunciation of the treaty, withdrawal, suspension, termination and nullity of it.







In the same agreement of approval of a treaty the Congress may authorize the President of the Republic so that, during the time the treaty is in force, he can dictate the provisions with force of law that he deems necessary for its full implementation, being in such case applicable the provisions of the second and following paragraphs of article 64, and






2.
To pronounce itself, when appropriate, in regard to the states of constitutional exception, in the manner prescribed by the second paragraph of article 40.





OPERATION OF THE CONGRESS



ARTICLE 55


The National Congress will install itself and begin its period of sessions in the manner that its constitutional organic law determines.


In any case, it will always be understood as convoked by right to take cognizance of the declaration of the states of constitutional exception.


The constitutional organic law referred to in the first paragraph, will regulate the procedure of constitutional accusations, the qualification of urgency pursuant to what is state in article 74 and everything related to the internal processing of the law.



ARTICLE 56


The House of Representatives and the Senate cannot enter into sessions or adopt agreements without the concurrence of one-third of its members in exercise.


Each of the Houses will establish in its own rules the closure of debate by simple majority.



ARTICLE 56 BIS


During the month of July of each year, the President of the Senate and the President of the House of Representatives shall give public account of the activities performed by the Houses that they preside, to the country, in a plenary session of the Congress.


The regulation of each House shall determine the content of that account and shall regulate the manner of fulfilling this obligation.



COMMON NORMS FOR BOTH REPRESENTATIVES AND SENATORS



ARTICLE 57


The persons that cannot be candidates to be representatives or senators are:







1.
The Ministers of State;






2.
The regional governors, regional presidential delegates, provincial presidential delegates, mayors, regional councilors, municipal councilors and undersecretaries;






3.
The members of the Council of the Central Bank;






4.
The judges of the superior courts of justice and the career judges;






5.
The members of the Constitution Court, of the Election Qualifying Court and of the regional electoral courts;






6.
The Comptroller General of the Republic;






7.
The persons that perform a directive position of a trade union or neighborhood nature;






8.
The natural persons and managers or administrators of legal persons that celebrate or secure contracts with the State;






9.
The National Prosecutor, the regional prosecutors and adjunct prosecutors of the Public Ministry, and






10.
The Commanders in Chief of the Army, Navy and Air Force, the Director General of the Carabineros [Police], the Director General of the Investigations Police and the officers from the Armed Forces and the Forces of Public Order and Security.




The ineligibilities set forth in this article shall be applicable to those that had the qualities or positions specified above within the immediately previous year of the election; except with respect to the persons mentioned in numbers 7) and 8), which shall not meet those conditions at the time of registering their candidacy and those indicated in number 9), for which the term of ineligibility will be of the two years immediately previous to the year of the election. If they weren’t elected in an election, they may not return to the same office nor be appointed to similar positions to those which they held up to a year after the election.



ARTICLE 58


The positions of representatives and senators are incompatible with one another and with any other employment or commission paid with funds from the Treasury, municipalities, of autonomous fiscal entities, semi-fiscal or of the enterprises of the State or in which the Treasury has intervention by contributions of capital, and with any other function or commission of the same nature. Teaching jobs and functions or commissions of equal character of superior, secondary and special education are excluded.


Likewise, the positions of representatives and senators are incompatible with the duties of directors and advisers, even if they are ad honorem, in the autonomous fiscal entities, semi-fiscal or in State enterprises, or in which the State has participation by contributions of capital.


By the mere fact of its proclamation by the Election Qualifying Court, the representative or senator will cease in the incompatible position, job or commission that he holds.



ARTICLE 59


No representative or senator, from the moment of his proclamation by the Election Qualifying Court can be appointed to a job, function or commission of those referred to in the previous article.


This provision does not apply in case of external war; nor does it apply to the offices of President of the Republic, Minister of state and diplomatic agent; but only the offices conferred in a state of war are compatible with the functions of representative and senator.



ARTICLE 60


The representative or senator who absents himself form the country for more than thirty days without permission from the House to which he belongs or, in recess of it, of its President, will cease in his position.


The representative or senator that during his term celebrates or secures contracts with the State, or acts as procurator or agent in private matters of an administrative nature in the provision of public jobs, councillorship, functions or commissions of a similar nature, will cease in his position. He who accepts to be director of a bank or of a public limited company, or to hold positions of similar importance in these activities, shall incur in the same sanction.


The inability to which the preceding paragraph refers to will take place whether the representative or senator acts by himself or through another person, natural or legal, or through a society of persons of which he forms part.


The representative or senator that acts as a lawyer or mandatory in any type of trial, that exercises any influence before the administrative or judicial authorities in favor or in representation of the employer or the workers in negotiations or labor disputes, whether they are from the public or private sector, or that intervenes in them before any of the parties, will cease in his position. The same sanction shall apply to the parliamentarian that acts or intervenes in student activities, regardless of the branch of education, in order of undermining its normal development.


Notwithstanding the provisions of paragraph seven of number 15 of article 19, the representative or senator that who orally or in writing incites public disorder or promotes the change of the institutional legal order by different means from those established in this Constitution, or that seriously compromises the safety or the honor of the Nation, will cease in his position.


He who loses the office of representative or senator for any of the causes listed above will not be eligible for any public function or employment, whether or not of popular election, for a term of two years, except in the cases of paragraph seven of number 15 of article 19, in which the sanctions referred therein shall apply.


The representative or senator that has gravely infringed the rules on transparency limits and control of electoral expenditure will cease in his position from the date that the Election Qualifying Court declares it through final sentence, at the request of the Directive Council of the Electoral Service. A constitutional organic law shall specify the cases in which there is a serious breach. Likewise, the representative or senator that loses his office will not be eligible for any public function or employment for a period of three years, nor will he be able to be candidate to popular election positions in the two elections after his cessation.


The representative or senator that, during his term, loses any of the general eligibility requirements or incurs in any of the causes for inability to which article 57 refers, notwithstanding the exception contemplated in the second paragraph of article 59 regarding the Ministers of State.


The representatives and senators may resign to their positions when they are affected by a serious illness that prevents them from performing their duties and the Constitutional Court so qualifies it.



ARTICLE 61


The representatives and senators are only inviolable for the opinions that they express and the votes they cast in the performance of their duties, in House or commission sessions.


No representative or senator, from the day of his election or from his oath, according to the case, may be accused or deprived of his liberty, except in the case of a flagrant crime, if the Court of Appeals of the respective jurisdiction, in plenary, has not previously authorized the accusation declaring that there is cause for legal proceedings. This decision may be appealed to the Supreme Court.


In case of a representative or senator being arrested for a flagrant crime, he will be put immediately at the disposition of the respective Court of Appeals, with corresponding summary information. The Court will then proceed, in accordance with the provisions of the preceding paragraph.


From the moment that it is declared, through a final resolution, that there is cause for legal proceeding, the imputed representative or senator becomes suspended from his office and subject to the competent judge.



ARTICLE 62


The representatives and senators shall receive, as solo income, a fee equivalent to the remuneration of a Minister of State.



MATTERS OF STATUTE



ARTICLE 63


The only matters of statute are:







1.
Those that in virtue of the Constitution must be object of constitutional organic laws;






2.
Those that the Constitution requires to be regulated by a law;






3.
Those which are the object of codification, be it civil, commercial, procedural, criminal, or other;






4.
The basic matters relating to the labor, union, provisional and social security juridical regimes;






5.
Those that regulate public honors to great servants;






6.
Those that modify the form or characteristics of the national emblems;






7.
Those that authorize the State, its organisms and the municipalities, to contract loans, which must be defined and finance specific projects. The law shall indicate the sources of resources from which the service of the debt should be made. However, a qualified quorum law will be needed to authorize the hiring of those loans the expiration date of which exceeds the duration of the term of the respective presidential term.







What is established in this number will not apply to the Central Bank;






8.
Those that authorize the celebration of any kind of operations that may compromise directly or indirectly the credit or financial responsibility of the State, its agencies and municipalities.







This provision shall not apply to the Central Bank.






9.
Those that establish the norms under which State enterprises and those in which it has participation may contract loans, which in no case may be celebrated with the State, its organisms or enterprises;






10.
Those that lay down the norms on alienation of the assets of the State or of the municipalities and their lease and concession;






11.
Those that establish or modify the political and administrative division of the country;






12.
Those that indicate the value, type and denomination of the currency and the system of weights and measures;






13.
Those that establish the forces of air, sea and land that have to stand in peacetime or war, and the norms that permit the entry of foreign troops into the territory of the Republic, as, likewise, the deployment of national troops outside of it;






14.
The others which the Constitution establishes as laws of exclusive initiative of the President of the Republic;






15.
Those that authorize the declaration of war, proposed by the President of the Republic;






16.
Those that grant general pardons and amnesties and those that lay down the general norms under which the power of the President of the Republic to concede individual pardons and grace pensions must be exercised.







The laws that grant general pardons and amnesties will always require a qualified quorum. However, this quorum will be of two-thirds of the Representative and senators in exercise when concerning crimes established in article 9;






17.
Those that indicate the city in which the President of the Republic must reside, where the National Congress must celebrate its sessions and where the Supreme Court and Constitutional Court must function;






18.
Those that establish the bases for the procedures that govern the actions of the public administration;






19.
Those that regulate the operation of lotteries, racetracks and gambling in general, and






20.
Any other general and mandatory regulation that establishes the essential foundations of a legal system.





ARTICLE 64


The President of the Republic may request authorization from the National Congress to enact provisions with force of law for a period that does not exceed a year on matters falling within the domain of the law.


This authorization may not extend to the nationality, citizenship, elections nor plebiscite, or to matters covered by constitutional guarantees or which are subject to constitutional organic statutes or qualified quorum laws.


The authorization may not include powers affecting the organization, powers and regime of the officials of the Judiciary, National Congress, Constitutional Court or of the Office of the Comptroller General of the Republic.


The law that grants the referred authorization will indicate the precise matters over which the delegation will fall and may establish or determine the limitations, restrictions and formalities that are deemed convenient.


Notwithstanding the provisions of the preceding paragraphs, the President of the Republic is authorized to establish the consolidated, coordinated, and systematized text of the laws when it is convenient for its best execution. In exercise of this power, he may introduce to it the formal changes that are indispensable, without altering, in any case, its true meaning and scope.


The Office of the Comptroller General of the Republic shall register these decrees with force of law, having to reject them when they exceed or contravene the referred authorization.


The decrees with force of law will be subjected in what respects to their publication, force and effects, to the same norms that govern the law.



FORMATION OF THE STATUTES



ARTICLE 65


Laws may originate in the House of Representatives or in the Senate, by message from the President of the Republic or by motion of any of its members. The motions cannot be signed by more than ten Representative or five senators.


Laws on taxes of any nature, on the budgets of the public administration, can only originate in the House of Representatives. Laws on amnesty and general pardons can only originate in the Senate.


The President of the Republic has the exclusive initiative of the bills that relate to altering the political or administrative division of the country, or to the financial or budgetary administration of the State, including the modifications of the Budget Law, and the matters set out in numbers 10 and 13 of article 63.


The President of the Republic has the exclusive initiative to:







1.
Lay, cancel, reduce, or remit taxes of any class or nature, establish exemptions or modify the existing ones, and determine their form, proportionality or progression;






2.
Create new public services or rented jobs, whether fiscal, semi-fiscal, autonomous or of the enterprises of the State; suppress them and determine their functions and powers;






3.
Contract loans or celebrate any other class of operations that may compromise the credit or financial liability of the State, of the semi-fiscal, autonomous, entities of the regional governments or of the municipalities, and cancel, reduce, or modify obligations, interests or other financial burdens of any nature established in favor of the Treasury or of the bodies or entities referred to;






4.
Set, modify, concede or increase remunerations, retirements, pensions, widows' and orphans' allowances, rents and any other class of emoluments, loans or benefits to the service or retired personnel and to the beneficiaries of widows' and orphans' allowances, of the Public Administration and other organisms and entities aforementioned, with the exception of the remuneration of the positions indicated in the first paragraph of article 38 bis, as well as to set the minimum wages for workers in the private sector, compulsory increase their wages and other economic benefits or alter the bases that serve to determine them; all of which are notwithstanding of what is established in the following number;






5.
Establish the modalities and procedures of collective negotiation and determine the cases in which it is not possible to negotiate, and






6.
Set or change the rules about social security or that have an impact on it, on both the public and the private sector.




The National Congress will only be able to accept, reduce or reject the services, jobs, emoluments, loans, benefits, expenses and the other initiatives on the matter that the President of the Republic proposes.



ARTICLE 66


The statutory laws that interpret constitutional precepts will need, for their approval, amendment or repeal, three-fifths of the representatives and senators in exercise.


The statutory laws to which the Constitution confers the character of constitutional organic laws will require, for their approval, amendment or repeal, of the four sevenths of the Representative and senators in exercise.


The statutory laws of qualified quorum will be established, amended or repealed by the absolute majority of the Representative and senators in exercise.


The rest of the statutory laws require the majority of the present members of each House, or the majorities that are applicable in conformity to article 68 et seq.



ARTICLE 67


The Budget Law bill shall be presented by the President of the Republic to the National Congress, at least three months prior to the date in which it must start to take effect; and if the Congress does not dispatch it within sixty days of its presentation, the bill presented by the President of the Republic will be effective.


The National Congress may not increase nor decrease the estimation of the revenue; it can only reduce the expenses contained in the Budget Law bill, except those established by permanent law.


The estimation of the returns of the resources stated in the Budget Law and of the new ones that are established by any other bill, will correspond exclusively to the President, having been previously informed by the respective technical organisms.


The Congress shall not be able to approve any new expenditure from the funds of the Nation without indicating, at the same time, the sources of resources necessary to meet that expense.


If the source of resources granted by Congress were to be insufficient to fund any new expense that is approved, the President of the Republic, at the time of promulgating the law, after a favorable report from the service or institution through which the new income is collected, endorsed by the Office of the Comptroller General of the Republic, shall reduce all expenses proportionally, whatever their nature.



ARTICLE 68


The bill which is rejected in general in the House of origin cannot be renewed until after a year. However, the President of the Republic, in case of a bill of his own initiative, may ask that the message be sent to the other House and, if the latter approves it in general by two-thirds of its present members, it will return to the House of origin and will only be considered rejected if this House rejects it by the vote of two-thirds of its present members.



ARTICLE 69


Any bill may be subject to additions or corrections in its proceedings, both in the House of Representatives as in the Senate; but in no case the ones that do not have a direct relation with the central or fundamental ideas of the bill will be admitted.


Once a bill is approved in the House of origin, it will immediately pass to the other for its discussion.



ARTICLE 70


The bill which is rejected in its entirety by the reviewing House will be considered by a joint commission of equal numbers of Representative and senators, which will propose the form and manner of resolving the difficulties. The bill of the joint commission will return to the House of origin and, to be approved in this as in the reviewing House, it will require the majority of the members present in each one of them. If the mixed commission does not reach an agreement, or if the House of origin rejects the bill of this commission, the President of the Republic may require that that House pronounces itself on whether it insists by two-thirds of its members present in the bill approved in the first procedure. If the insistence is agreed, the bill will pass for the second time to the House that rejected it, and it will be understood that this one rejects it only if two-thirds of its present members concur in it.



ARTICLE 71


The bill that has been subjected to additions or amended by the reviewing House will return to the one of origin, and in this one it will be understood that the additions and amendments are approved with the vote of the majority of the present members.


If the additions or amendments were rejected, a mixed commission will be formed and it will proceed in the same manner indicated in the preceding article. If the mixed commission does not reach an agreement to settle the differences between the Houses, or if any of the Houses reject the proposition of the mixed commission, the President of the Republic may ask to the House of origin to consider again the bill approved in the second stage by the reviewing House. If the House of origin rejected the additions or amendments by two-thirds of its present members, there will be no law in that part or in its entirety; but, if there is a majority for rejection which is less than two-thirds, the bill shall pass to the reviewing House, and it will be understood to be approved by the vote of two-thirds of the members present in the latter.



ARTICLE 72


Once a bill is approved by both Houses it shall be forwarded to the President of the Republic, who, if he approves it, will arrange its promulgation as a law.



ARTICLE 73


If the President of the Republic disapproves the bill, he will return it to the House of origin with the appropriate observations, within a period of thirty days.


In no case will the observations that have no direct relation with the main or fundamental ideas of the bill be admitted, unless they had been considered in the respective message.


If both Houses approve the observations, the bill will have force of law and will be returned to the President for its promulgation.


If both Houses reject all or some of the observations and insist by two-thirds of its present members on all or part of the bill approved by them, it will be returned to the President for its promulgation.



ARTICLE 74


The President of the Republic may declare the urgency in the dispatch of a bill, in one or all of its stages of processing, and in which case, the respective House shall pronounce itself within a maximum period of thirty days.


The determination of the urgency shall be made by the President of the Republic in accordance with the constitutional organic law concerning the Congress, which will also establish all that is related with the internal processing of the law.



ARTICLE 75


If the President of the Republic does not return the bill within thirty days from the date of its transmittal, it shall be understood that he approves it and it will be promulgated as law.


The promulgation shall be made always within the period of ten days, counted from the date on which it should proceed.


The publication shall be made within the five working days from the date in which the promulgation decree is totally processed.



CHAPTER VI. JUDICIARY



ARTICLE 76


The power to hear civil and criminal cases, to resolve them and to enforce judgments, is vested exclusively to the courts established by law. Neither the President of the Republic nor the Congress may, in any case, exercise judicial functions, take over pending cases, review the grounds or contents of their decisions or revive closed cases.


Courts may not excuse themselves from exercising their authority if their intervention is requested in a legal manner and in connection with affairs of their jurisdiction, not even in the absence of a law to resolve the dispute or issue submitted to their decision.


To enforce their resolutions, and to practice or have practiced the acts of instruction established by law, the ordinary and special courts of justice that make up the Judiciary, may issue direct orders to the public force or exercise the conductive means of action of which they dispose. Other courts will do so in the manner established by law.


The requested authority shall comply without further delay the judicial mandate and will not qualify the grounds or opportunity, nor the justice or legality of the resolution that is trying to be executed.



ARTICLE 77


A constitutional organic law will determine the organization and powers of the courts that may be necessary for the prompt and complete administration of justice throughout the territory of the Republic. The same law shall establish the qualities that the judges must respectively have and the number of years that the persons appointed as Court Justices or career judges must have practiced the profession of lawyer.


The constitutional organic law on the organization and powers of the courts may be amended after hearing the Supreme Court, in accordance with the provisions of the respective constitutional organic law.


The Supreme Court must deliver this opinion within thirty days from the reception of the official letter in which the relevant opinion is requested.


However, if the President of the Republic would have made present the urgency of the consulted bill, this fact shall be communicated to the Court.


In that case, the Court must deliver its opinion within the period of time which the respective urgency specifies.


If the Supreme Court does not deliver its opinion within the aforementioned deadlines, the procedure will be concluded.


The constitutional organic law on the organization and powers of the courts, as well as the procedural laws that regulate a system of prosecution, may set different dates for their entry into force in various regions of the country. Notwithstanding the foregoing, the period for entry into force of these laws across the country may not exceed four years.



ARTICLE 78


As for the appointment of judges, the law shall meet the following general precepts.


The Supreme Court shall consist of twenty-one justices.


Justices and judicial prosecutors of the Supreme Court shall be appointed by the President of the Republic -choosing from a list of five people that, in each case, will be proposed by the same Court- with the agreement of the Senate. The latter will adopt the respective agreements by two-thirds of its members in office, at a session called for that purpose. If the Senate does not approve the proposal of the President of the Republic, the Supreme Court must complete the list proposing a new person in substitution of the rejected one, repeating the process until a proposal is approved.


Five of the members of the Supreme Court shall be lawyers that are strangers to the administration of justice, they must have had the law degree for at least fifteen years, must have excelled in professional or academic activity and must fulfill the other requirements that the respective constitutional organic law stipulates.


The Supreme Court, in the case of filling a position that corresponds to a member that comes from the Judiciary, will form the list exclusively with members of the latter, and the most senior Justice of the Court of Appeals that appears in the merits list shall occupy a place in it. The other four places will be filled in reason to the merits of the candidates. In the case of filling a position corresponding to lawyers that are strangers to the administration of justice, the list will be formed exclusively, with a previous public contest of antecedents, with lawyers who meet the qualifications set out in paragraph four.


The Justices and judicial prosecutors of the Courts of Appeals shall be designated by the President of the Republic, from a list of three candidates proposed by the Supreme Court.


Career judges shall be designated by the President of the Republic, from a list of three candidates proposed by the Court of Appeals of the respective jurisdiction.


The most senior career judge, in civil or criminal law, with a seat of Court or the most senior career judge, in civil or criminal law, of the position which is immediately inferior to that which is to be filled and that figures in the merits list and expresses his interest in the position, will occupy a place in the corresponding three-candidate list. The other two places will be filled in accordance with the merits of the candidates.


The Supreme Court and the Courts of Appeals, when appropriate, will form lists of five or three candidates in a plenum specially convened for that purpose, in a single vote, in which each of its members will have the right to vote for three or two people respectively. The ones that obtain the five or three first majorities, correspondingly, will result elected. A tie will be decided by drawing lots.


However, in the case of the appointment of substitute Court Justices, the designation can be made by the Supreme Court and, in the case of judges, by the respective Court of Appeals. These designations may not last more than sixty days and will not be extendible. Should the aforementioned superior courts not exercise this power, or in the case that the substitution period has expired, the filling of the vacant positions will be done in the ordinary manner indicated above.



ARTICLE 79


Judges are personally liable for crimes of bribery, failure to observe substantial matters of the laws that govern the procedure, denial and distorted administration of justice and, generally, any prevarication incurred in the performance of their duties.


In the case of members of the Supreme Court, the law shall determine the cases and how to enforce this liability.



ARTICLE 80


Judges shall hold office during their good behavior; but the inferior judges will perform their respective judicature for the time determined by the law.


Nevertheless, the judges cease to hold office once they reach 75 years of age; or by resignation or legal supervening incapacity or in the case they are deposed from their positions by a legally sentenced cause. The norm regarding age does not apply in respect to the President of the Supreme Court, who will remain in office until the end of his term.


In any case, the Supreme Court upon request of the President of the Republic, at the request of an interested party, or ex officio, may declare that the judges have not had good behavior and, after a report of the accused and of the respective Court of Appeals, if necessary, may agree to their removal by the majority of the total of its components. These agreements shall be communicated to the President of the Republic for their compliance.


The Supreme Court, in plenum specially convened for that purpose, and by the absolute majority of its active members, may authorize or order, rightly, the transfer of judges and other officials and employees of the Judiciary to another position of the same category.



ARTICLE 81


The magistrates of the superior courts of justice, the judicial prosecutors and the career judges that make up the Judiciary, shall not be arrested whiteout an order of the competent court, except in the cases of a flagrant crime or a simple offense, and only to be put immediately under the disposition of the court that must hear the case in accordance with the law.



ARTICLE 82


The Supreme Court holds the directive, correctional and economic supervision of all courts of this nation. The Constitutional Court, the Election Qualifying Court and regional electoral courts are excepted from this rule.


The superior courts of justice, in exercise of their disciplinary powers, can only invalidate jurisdictional decisions in the cases and manner prescribed by the respective constitutional organic law.



CHAPTER VII. PUBLIC MINISTRY



ARTICLE 83


An autonomous, hierarchical body, named Public Ministry, will exclusively direct the investigation of facts that constitute a crime; those that determine the punishable participation and those that prove the innocence of the accused and, when appropriate, will exercise the public penal action in the manner provided by the law. Likewise, it will adopt measures to protect victims and witnesses. In no event it shall exercise jurisdictional functions.


The victim of a crime and other persons established by the law may also exercise the penal action.


The Public Ministry may issue direct orders to the Forces of Order and Security during the investigation. However, the actions that deprives the accused or third parties of the exercise of the rights that this Constitution guarantees, or that restrict or perturb them, will require a prior judicial approval. The requested authority shall comply without further delay these orders and cannot qualify their grounds, opportunity, justice or legality, except in the case of requiring the exhibition of the prior judicial authorization, when it corresponds.


The exercise of the public penal action, and the direction of the investigations of the events that constitute a crime, that determine the punishable participation and that prove the innocence of the accused in the cases that are known by military courts, as well as the adoption of measures to protect victims and witnesses of those events, will correspond, in accordance with the rules of the Code of Military Justice and the respective laws, to the bodies and persons that that Code and those laws establish.



ARTICLE 84


A constitutional organic law will set forth the organization and powers of the Public Ministry, will determine the qualifications and requirements that prosecutors must have and comply with in order to be appointed and the grounds for dismissal of the adjunct prosecutors, regarding what is not contemplated in the Constitution. The persons that are designated as prosecutors shall not have any impediment that disables them from holding the office of judge. Regional and adjunct prosecutors will cease in their position once they reach 75 years of age.


The constitutional organic law will establish the degree of independence and autonomy and the responsibility that prosecutors will have in the direction of the investigation and in the exercise of the public penal action, in the cases in which they are in charge.



ARTICLE 85


The National Prosecutor shall be appointed by the President of the Republic, from a five-candidate list proposed by the Supreme Court and with the agreement of two-thirds of the members in office of the Senate, in a session specially convened for that purpose. If the Senate does not approve the proposal of the President of the Republic, the Supreme Court will have to complete the five-candidate list by proposing a new person to replace the rejected, repeating the process until an appointment is approved.


The National Prosecutor must have held the degree of lawyer for at least ten years, must have become forty years of age and possess the other qualifications which are necessary to be a citizen with the right to vote; he will last eight years in the exercise of his functions and may not be designated for the following period.


What is established in the second paragraph of article 80 with regard to age limit is applicable to the National Prosecutor.



ARTICLE 86


There will be a Regional Prosecutor in each of the regions in which the country is administratively divided, unless the population or geographical extension of the region makes it necessary for more than one to be appointed.


Regional prosecutors shall be appointed by the National Prosecutor, from a three-candidate list proposed by the Court of Appeals of the respective region. Should the region have more than one Court of Appeals, the three-candidate list will be formed by a joint plenum of all of them, specially convened for this reason by the President of the oldest created Court.


Regional prosecutors must have held the degree of lawyer for at least five years, must have become thirty years of age and posses the other qualifications which are necessary to be a citizen with the right to vote; they will last eight years in the exercise of their functions and may not be designated as regional prosecutors for the following period, which does not prevent them from being appointed in another position of the Public Ministry.



ARTICLE 87


The Supreme Court and the Courts of Appeals, in such case, will call for a public contest of antecedents for the integration of both five-candidate and three-candidate’s lists, which will be agreed upon by the absolute majority of their active members, in a plenum specially convened for that purpose. Both five-candidates and three-candidate’s lists cannot be integrated by active or pensioned members of the Judiciary.


The five- and three-candidate lists will be formed in a single vote in which each member of the plenum will have the right to vote for the three or two people, respectively. The ones obtaining the five or three first majorities, correspondingly, will be elected. If there is a tie, it will be resolved by drawing lots.



ARTICLE 88


There will be adjunct prosecutors who will be designated by the National Prosecutor, from a three-candidate list proposed by the respective regional prosecutor, which shall be formed following a public contest, in accordance with the constitutional organic law. They must hold the lawyer degree and must possess the other qualifications which are necessary to be a citizen with the right to vote.



ARTICLE 89


The National Prosecutor and regional prosecutors may only be removed by the Supreme Court, at the request of the President of the Republic, the House of Representative, or of ten of its members, for ineligibility, misconduct or gross negligence in the performance of their functions. The Court will hear the case in plenum specially convened for this purpose and, for there to be agreement on the removal, there must be a confirming vote of the majority of its active members.


The removal of regional prosecutors may also be requested by the National Prosecutor.



ARTICLE 90


What is established in article 81 will be applicable to the National Prosecutor, the regional prosecutors and the adjunct prosecutors.



ARTICLE 91


The National Prosecutor shall hold the directive, correctional and economic supervision of the Public Ministry, in accordance with the respective constitutional organic law.



CHAPTER VIII. CONSTITUTIONAL COURT



ARTICLE 92


There will be a Constitutional Court composed by ten members, appointed as follows:







a.
Three appointed by the President of the Republic.






b.
Four elected by the National Congress. Two shall be appointed directly by the Senate and two shall be previously proposed by the House of Representatives for approval or rejection by the Senate. The designations, or the proposals, in their case, shall be made in single votes and will require for their approval of the favorable vote of two-thirds of the senators or active Representative, as appropriate.






c.
Three elected by the Supreme Court in a secret ballot that shall be celebrated in a session specially convened for that purpose.




Its members shall last nine years in office and shall be partially renewed every three years. They must have held the degree of lawyer for at least fifteen years, must have excelled in professional, academic or public activity, must not have any ineligibility that renders them unfit to hold the office of judge, will be subjected to the norms of articles 58, 59 and 81, and will not be able to exercise the profession of lawyer, including the judicature, or any other act of those established in the second and third paragraphs of article 60.


The members of the Constitutional Court are irremovable and may not be re-elected, except in the case of the one that has been a replacement and has held the position for less than five years. They will cease to hold office once they turn 75 years old.


If a member of the Constitutional Court leaves office, his replacement will proceed by the person to whom it corresponds, in agreement with the first paragraph of this article and for the time that remains to complete the replacement period.


The Court will function in plenum or divided into two houses. In the first case, the quorum for meetings shall be, at least, eight members and in the second case, at least, four. The Court will adopt its agreements by simple majority, except where a different quorum is required, and shall judge according to law. The Court in plenum will resolve definitely the attributions indicated in numbers 1, 3, 4, 5, 6, 7, 8, 9, 11 of the next article. To exercise its remaining powers, it may function in plenum or in houses according to what is prescribed by the respective constitutional organic law.


A constitutional organic law shall determine its organization, functioning, procedures and will establish the staffing, the regime of remunerations and the employment statute of its personnel.



ARTICLE 93


The powers of the Constitutional Court are:







1.
To exercise the control of constitutionality of the laws that interpret any provision of the Constitution, of the constitutional organic laws, and of the norms of a treaty which are related to matters belonging to the latter, prior their promulgation;






2.
To resolve matters of constitutionality of judicial self-regulations issued by the Supreme Court, the Courts of Appeal and the Election Qualifying Court;






3.
To resolve questions of constitutionality that appear during the processing of bills or of constitutional amendment bills and of the treaties subject to congressional approval;






4.
To resolve questions that appear regarding the constitutionality of a decree with force of law;






5.
To resolve questions that appear regarding the constitutionality a call for a plebiscite, notwithstanding the powers that correspond to the Election Qualifying Court;






6.
To resolve, by the majority of its active members, the inapplicability of a legal rule whose application -in any procedure to be followed before a regular or special court- prove contrary to the Constitution;






7.
To resolve, by the majority of four-fifths of its active members, the unconstitutionality of a legal rule declared inapplicable in accordance with the provisions of the preceding paragraph;






8.
To resolve complaints in the case that the President of the Republic does not promulgate a law when required to do so or enacts a different text than the one that corresponds constitutionally.






9.
To resolve on the constitutionality of a decree or resolution issued by the President of the Republic that the Office of the Comptroller General of the Republic has objected for deeming it unconstitutional, when it is required by the President in accordance with article 99;






10.
To declare the unconstitutionality of organizations and movements or political parties, as well as the responsibility of persons who have been involved in the events that led to the declaration of unconstitutionality, in accordance with the provisions of the sixth, seventh and eighth paragraphs of number 15 article 19 of this Constitution. However, if the person affected was to be the President of the Republic or the elected President, the aforementioned declaration will also require the agreement of the Senate adopted by the majority of its active members;






11.
To inform the Senate in the cases that are referred to in article 53 number 7 of this Constitution;






12.
To resolve the jurisdictional disputes that arise between the political or administrative authorities and the courts of justice, which do not correspond to the Senate;






13.
To resolve on the constitutional or legal inabilities that affect a person to be appointed Minister of State, remain in the said position or perform other functions simultaneously;






14.
To decide on the inabilities, incompatibilities and grounds for removal from office of parliamentarians.






15.
To qualify the inability invoked by a congressman in the terms of the final paragraph of article 60 and pronounce itself on the renunciation to the position, and






16.
To decide on the constitutionality of supreme decrees, regardless of the alleged defect, including those that may be issued in the exercise of the autonomous regulatory power of the President of the Republic when they refer to matters that may be reserved to the law by mandate of article 63.




In the case of number 1, the House of origin will send the respective bill to the Constitutional Court within five days from the moment on which it is fully processed by Congress.


In the case of number 2, the Court may hear the matter at the request of the President of the Republic, of either of the Houses or of ten of their members. Also, any person who is a part of a trial or pending process before an ordinary or special court may request the Court to hear the matter, when he is affected in the exercise of his fundamental rights as provided in the respective judicial self-regulations.


In the case of number 3, the Court will only hear the matter at the request of the President of the Republic, of any of the Houses or of one-fourth of their active members, provided it is made before the enactment of the law or the referral of the communication that informs the approval of the treaty by the National Congress and, in any case, after the fifth day of the dispatched of the bill or of the specified communication.


The Court shall decide within ten days from receiving the request, unless it decides to extend it for up to ten days for serious and justified reasons.


The request shall not suspend the processing of the bill; but the challenged part of it will not be promulgated until the expiration of the said period, unless it concerns the Budget Law bill or the bill relative to the declaration of war proposed by the President of the Republic.


In the case of number 4, the matter may be raised by the President within ten days when the Office of the Comptroller General rejects as unconstitutional a decree with force of law. It can also be referred by any of the Houses or by one-fourth of its members in office in the case that the Office of the Comptroller General should have taken register of a decree with force of law that has been rejected as unconstitutional. This request must be made within thirty days, from the date of publication of the respective decree with force of law.


In the case of number 5, the issue may be raised at the requirement of the Senate or of the House of Representative, within ten days counted from the date of the publication of the decree that sets the day of the plebiscite.


The Court shall establish in its ruling the final text of the plebiscite, when it is due.


If at the time of ruling there were less than thirty days left for the plebiscite to take place, the Court shall fix in it a new date contemplated to be between thirty and sixty days after the ruling.


In the case of number 6 the matter may be raised by either party or by the judge hearing the case. Any of the Houses of the Court may declare, without appeal, the admissibility of the matter as long as the existence of a pending process before the ordinary or special court is verified, that the application of the challenged legal provision can be decisive in solving the matter, that the challenge is reasonably founded and that the other requirements set forth by the law are met. The suspension of the procedure that originated the action of inapplicability for unconstitutionality will be responsibility of this same House.


In the case of number 7, once the declaration of inapplicability of a legal provision has been declared on a previous ruling, in accordance with number 6 of this article, there shall be public action to request the Court the declaration of unconstitutionality, notwithstanding the power of the Court to declare it ex officio. The respective constitutional organic law shall set forth the admissibility requirements, in the event that the public action is exercised, and shall regulate the procedure that will have to be followed to act ex officio.


In the cases of number 8, the issue may be raised by any of the Houses or by one-fourth of their active members, within thirty days following the publication of the contested text or within sixty days following the date in which the President of the Republic should have promulgated the law. If the Court accepts the claim, it will promulgate in its ruling the law which has not been enacted or will rectify the incorrect promulgation.


In the case of number 11, the Court shall only hear the matter at the request of the Senate.


There will be public action to request the Court regarding the powers that are conferred to it by numbers 10 and 13 of this article.


However, if in the case of number 10 the affected person was the President of the Republic or the elected President, the request shall be formulated by the House of Representatives or by one-fourth of its active members.


In the case of number 12, the request shall be raised by any of the authorities or courts in conflict.


In the case of number 14, the Court shall only hear the matter at the request of the President of the Republic or of no fewer than 10 active members of the Congress.


In the case of number 16, the Court may only hear the matter at the request of any of the Houses made within thirty days following the publication or notification of the contested text. In the case of defects that are not related to decrees that exceed the autonomous regulatory power of the President of the Republic, these will also require one-quarter of the active members to bring this request.


The Constitutional Court may appreciate the facts in conscience when it takes cognizance of the powers indicated in numbers 10, 11 and 13, as, also, when hearing the grounds for removal from office of a member of Congress.


In the cases of number 10, 13 and in the case of number 2 when it is required by one party, it shall correspond to a House of the Court to rule -without appeal- its admissibility.



ARTICLE 94


No remedy whatsoever shall apply against the decisions of the Constitutional Court. Nevertheless, the same Court, in accordance with law, may correct the de facto errors which may have been made.


The provisions that the Court declares unconstitutional may not become law in the bill or decree with force of law in regard.


In the case of number 16 of article 93, the challenged supreme decree shall be void as of right of law, on the sole merit of the ruling of the Court which deals with the claim. However, the provision declared unconstitutional in accordance with the provisions of paragraphs 2, 4 or 7 of article 93, will be understood repealed from the moment of the publication in the Official Gazette of the ruling that accepts the complaint, which will not have retroactive effect.


The rulings that declare the unconstitutionality of all or part of a law, a decree with force of law, a supreme decree or a judicial self-regulation, when due, shall be published in the Official Gazette within three days of their pronouncement.



CHAPTER IX. ELECTORAL SERVICE AND ELECTORAL JUSTICE



ARTICLE 94 BIS


An autonomous body with legal personality and patrimony of its own, called Electoral Service will exercise the administration, supervision and control of electoral processes and plebiscites; of the compliance with rules on transparency, limit and control of electoral spending; of the norms on political parties, and the other functions that a constitutional organic law establishes.


The senior management of the Electoral Service will correspond to a Directive Council, which shall exclusively exercise the powers conferred to it by the Constitutions and the laws. This Council will be composed of five Counselors appointed by the President of the Republic, with the agreement of the Senate, adopted by two-thirds of its active members. The Counselors will serve ten years in office, may not be appointed for another term and will be partially renewed every two years.


The Counselors may only be removed by the Supreme Court, at the request of the President of the Republic or one-third of the active members of the House of Representative, on the grounds of a serious violation of the Constitution or the laws, inability, misconduct or gross negligence in the exercise of their functions. The Court will hear the case in plenum, specially convened for that purpose, and for there to be agreement on the removal there will have to be an affirmative vote of the majority of its active members.


The organization and powers of the Electoral Service shall be established by a constitutional organic law. It’s organization, staffing, regime of remunerations and employment statute of its personnel will be established by a law.



ARTICLE 95


A special court, called Election Qualifying Court, will take cognizance of the general scrutiny and of the certification of the elections of President of the Republic, of representatives and senators; will resolve the claims which rise from them and will proclaim those who result elected. The Court will also take cognizance, equally, of the plebiscites, and will have the other powers prescribed by the law.


It shall be composed of five members appointed as follows:







a.
Four Justices of the Supreme Court, appointed by it, by lottery, in the manner and time that the respective constitutional organic law determines, and






b.
A citizen who has held the position of President or Vice-President of the House of Representatives or of the Senate by a period on not less than 365 days, appointed by the Supreme Court in the manner described in letter a) above, from all of those who possess the qualities mentioned.




The appointments that letter b) refers to may not fall on persons that are parliamentarians, candidates to positions of popular election, Ministers of State, or leaders of political parties.


The members of this Court will serve four years in office and the provisions of articles 58 and 59 of this Constitution shall be applicable to them.


The Election Qualifying Court will proceed as a jury in the assessment of the facts and will sentence according to law.


A constitutional organic law will regulate the organization and functioning of the Election Qualifying Court.



ARTICLE 96


There will be regional electoral courts in charge of taking cognizance of the general scrutiny and the certification of the elections that the law entrusts to them, will resolve the claims which rise from them and will proclaim those who result elected. Their decisions are appealable to the Election Qualifying Court in the manner prescribed by law. Also, the cognizance of the certification of elections of a guild character and of those that take place in those intermediate groups indicated by law will correspond to them.


These courts shall be composed by a Justice of the respective Court of Appeals, elected by it, and by two members designated by the Election Qualifying Court from all of those people that have exercised the profession of lawyer or who have played the role of Justice or lawyer member of the Court of Appeals for a term of no less than three years.


Members of these courts will serve four years in office and will have the ineligibilities and incompatibilities established by law.


These courts will proceed as juries in the assessment of the facts and will sentence according to law.


The law shall determine the other powers of these courts and will regulate their organization and functioning.



ARTICLE 97


Annually, the funds needed for the organization and functioning of these courts, whose staffing, regime of remunerations and employment statute of the personnel shall be established by law, will be assigned in the Budget Law.



CHAPTER X. OFFICE OF THE COMPTROLLER GENERAL OF THE REPUBLIC



ARTICLE 98


An autonomous body with the name of Office of the Comptroller General of the Republic shall exercise control over the legality of the accts of the Administration, will oversee the income and investment of funds from the Treasury, municipalities and other organisms and services that the laws determine; will review and judge the accounts of people who have been entrusted with goods from those entities; will be in charge of the general accounting of the Nation; and will perform the other functions that are assigned to it by the respective constitutional organic law.


The Comptroller General of the Republic must have held a Law degree for at least ten years; must have reached forty years of age and must possess the other qualities necessary to be a citizen with the right to vote. He will be designated by the President of the Republic with the agreement of the Senate adopted by three-fifths of its active members, for a period of eight years and he may not be designated for the next period. However, upon reaching 75 years of age he shall cease in office.



ARTICLE 99


In the exercise of the function of control of legality, the Comptroller General will approve all decrees and resolutions that, in accordance with the law, must be processed by the Office of the Comptroller General of the Republic or will object to the illegality which they may display; but he will have to process them when, despite his objection, the President of the Republic insists with the signature of all of his Ministers, in which case he shall send a copy of the respective decrees to the House of Representatives. In no event will he process the decrees of expenditure that exceed the limit specified in the Constitution and he will submit a complete copy of the record to the same House.


It shall also correspond to the Comptroller General of the Republic the register of the decrees with force of law, having to object them when they exceed or contravene the delegation law or are contrary to the Constitution.


If the objection has place with respect to a decree with force of law, a decree that promulgates a law or a constitutional amendment for departing from the approved text, or a decree or resolution for being contrary to the Constitution, the President of the Republic will not have the power to insist, and in the case that he is not satisfied with the objection of the Office of the Comptroller General of the Republic, he will have to forward the records to the Constitutional Court within ten days, so that this Court resolves the dispute.


As for the rest, the organization, functioning and powers of the Office of the Comptroller General of the Republic will be the subject of a constitutional organic law.



ARTICLE 100


The State Treasuries will not be able to make any payment except by virtue of a decree or resolution issued by competent authority, in which the law or the part of the budget that authorizes that expenditure is expressed. Payments will be made considering, in addition, the chronological order established in it and the previous budgetary countersignature of the document ordering the payment.



CHAPTER XI. ARMED FORCES, FORCES OF ORDER AND FORCES OF PUBLIC SAFETY



ARTICLE 101


The Armed Forces, dependent of the Ministry in charge of National Defense, are constituted uniquely and exclusively by the Army, the Navy and the Air Force. They exist or the defense of the country and are essential to national security.


Forces of Order and Public Security are integrated solely by Carabineros [Police] and Investigaciones. They compose the public force and exist to enforce the law, guarantee public order and internal public security, in the manner determined by their respective constitutional organic laws. They are dependent of the Ministry in charge of Public Security.


The Armed Forces and Carabineros, as armed forces, are essentially obedient and not deliberative. The dependent forces of the Ministries in charge of National Defense and Public Security are, additionally, professional hierarchical and disciplined.



ARTICLE 102


The incorporation into the staff and personnel of the Armed Forces and Carabineros can only be done through its own Academies, with the exception of professional ranks and of civilian employees determined by law.



ARTICLE 103


No person, group or organization may possess or have arms or other similar elements indicated by a law approved by a qualified quorum, without due authorization granted in conformity with it.


A law determines the Ministry or its dependent bodies that will exercise the supervision and control if arms. Equally, it shall also establish the public bodies in charge of monitoring the compliance of the provisions relative to the said control.



ARTICLE 104


The Commanders in Chief of the Army, of the Navy and of the Air Force, and the General Director of Carabineros will be designated by the President of the Republic from among the five general officers with most seniority, that possess the qualities that the respective institutional statutes require for those positions; they will last for four years in office, will not be able to be designated for a new period and will enjoy tenure in office.


The President of the Republic, by way of a substantiated decree and after informing the House of Representatives and the Senate, may call for the retirement of the Commanders in Chief of the Army, the Navy and the Air Force and the General Director of Carabineros, in its case, before the completion of their respective periods.



ARTICLE 105


The designations, promotions and retirements of the officers of the Armed Forces and Carabineros, will be made by supreme decree, in accordance with the respective constitutional organic law, which shall determine the respective basic norms, as well as the basic norms related to the professional career, incorporation to its ranks, security, seniority, command, command succession and budget of the Armed Forces and Carabineros.


The incorporation, designation, promotions and retirements in Investigaciones shall be performed in accordance with its organic law.



CHAPTER XII. NATIONAL SECURITY COUNCIL



ARTICLE 106


There shall be a National Security Council in charge of advising the President of the Republic on matters related to national security and to exercise the other functions that this Constitution entrusts it with. It will be chaired by the Head of State and will be composed of the Presidents of the Senate, of the House of Representatives and the Supreme Court Chief Justice, by the General Director of Carabineros and by the Comptroller General of the Republic.


In the cases that the President of the Republic determines, ministers in charge of interior government, of national defense, of public safety, of foreign affairs and of economy and finances of the country may be present at its meetings.



ARTICLE 107


The National Security Council will meet when convened by the President of the Republic and will require a quorum for meeting of the absolute majority of its members.


The Council will not adopt resolutions but for the issuing of the regulations to which the final paragraph of this provision refers to. In its sessions, any of its members may express their opinion on any fact, act or matter that has any relation with the bases of the institutionality or national security.


The proceedings of the Council shall be public, unless a majority of its members determines otherwise.


A regulation issued by the Council itself will establish the other provisions concerning its organization, functioning and publicity of its debates.



CHAPTER XIII. CENTRAL BANK



ARTICLE 108


There shall be an autonomous body, with its own patrimony, of a technical nature, called Central Bank, whose composition, organization, functions and powers will be determined by a constitutional organic law.



ARTICLE 109


The Central Bank may only perform transactions with financial institutions, whether they are public or private. In no way may it grant to them its guarantee, nor acquire documents issued by the State, its organisms or companies.


Notwithstanding the foregoing, in exceptional and transitory situations, in which the preservation of the normal functioning of internal and external payments requires it, the Central Bank may buy during a determined period and sell, in the open secondary market, instruments of debt issued by the Treasury, in accordance with the provisions of its constitutional organic law.


No public expenditure or loan shall be financed with direct or indirect credits of the Central Bank.


However, in case of foreign war or threat of it, which will be qualified by the National Security Council, the Central Bank may obtain, grant or finance credits to the State and public or private entities.


The Central Bank will not be able to adopt any agreement which means, in a direct or indirect way, the establishment of different or discriminatory norms or requirements in relation to persons, institutions or entities that undertake operations of the same nature.



CHAPTER XIV. GOVERNMENT AND INTERIOR STATE ADMINISTRATION



ARTICLE 110


For the government and internal administration of the State, the territory of the Republic is divided into regions and these into provinces. For the purposes of the local administration, the provinces will be divided into municipalities.


The creation, suppression and denomination of regions, provinces and municipalities; the modification of their limits, and the establishment of the capitals of the regions and provinces, shall be subject of constitutional organic law.



GOVERNMENT AND REGIONAL ADMINISTRATION



ARTICLE 111


The superior administration of each region resides in a regional government, which will have as its objective the social, cultural and economic development of the region.


The regional government will be made up of a regional governor and the regional council. For the exercise of its functions, the regional government will enjoy legal personality under public law and will have its own assets.


The regional governor will be the executive body of the regional government, corresponding to it to preside over the council and exercise the functions and attributions that the constitutional organic law determines, in coordination with the other public bodies and services created for the fulfillment of the administrative function. Likewise, it will be responsible for the coordination, supervision or inspection of the public services that depend on or are related to the regional government.


The regional governor will be elected by universal suffrage by direct vote. The candidate for regional governor who obtains the majority of the validly cast votes will be elected and provided that said majority is equivalent to at least forty percent of the validly cast votes, in accordance with what the respective constitutional organic law provides. He will remain in the exercise of his functions for a term of four years, being able to be re-elected consecutively only for the following period.


If more than two candidates are presented at the election of the regional governor and none of them obtains at least forty percent of the validly cast votes, a second vote will be taken, which will be limited to the candidates who have obtained the two highest relative majorities. and the candidate who obtains the greatest number of votes will be elected. This new vote will be verified in the manner determined by law.


For the purposes of the provisions of the two preceding paragraphs, blank and null votes will be considered as not cast.


The respective constitutional organic law will establish the causes of inability, incompatibility, subrogation, cessation and vacancy of the position of regional governor, without prejudice to the provisions of articles 124 and 125.



ARTICLE 112


Repealed.



ARTICLE 113


The regional council shall be an organ of normative, operative and supervisory nature, within the own sphere of competence of the regional government, responsible of making effective regional citizen participation and of exercising the powers that the constitutional organic law entrusts it with.


The regional council will be composed by councilors elected by universal suffrage in direct voting, in accordance with the respective constitutional organic law. They will last for four years in their positions and may be successively re-elected to the position for up to two terms. The same law will establish the organization of the regional council; will determine the number of councilors that will compose it and the way that they are replaced, always ensuring that both the population and the territory of the region are equitably represented.


The regional council may supervise the acts of the regional government. To exercise this power, the regional council, with the assent of one-third of the regional councilors present, may adopt agreements or suggest observations that will be transmitted in writing to the regional governor, who must give a well-founded response within thirty days.


The other supervisory powers of the regional council and their exercise will be determined by the respective constitutional organic law.


Notwithstanding the foregoing, any regional councilor may request from the regional governor or delegate regional presidential delegate the necessary information for this purpose, who must answer in a justified manner within the period indicated in the third paragraph.


The regional councilor that during his term loses any of the eligibility requirements or incurs in any of the disqualifications, incompatibilities, disabilities or other grounds for cessation set in the constitutional organic law, shall cease in his position.


What has been established in the preceding paragraphs in regards to the regional council and the regional councilors shall apply, as appropriate, to the special territories to which article 126 bis refers.


The constitutional organic law shall determine the functions and attributions of the president of the regional council.


The regional council shall approve the budget bill of the respective region considering, for this purpose, the resources allocated to it in the Budget Law, its own resources and those that come from the programming agreements.


The senators and deputes representing the circumscriptions and districts of the region may, at their discretion, attend meetings of the regional council and take part in the proceedings without the right to vote.



ARTICLE 114


The respective constitutional organic law shall determine the form and manner in which the President of the Republic will transfer to one or more regional governments, temporarily or permanently, one or more powers of the ministries and public services created to perform the administrative function, in matters of territorial order, development of productive activities and social and cultural development.



ARTICLE 115


For the government and internal administration of the State referred to in this chapter the basic principle that shall be observed is the search for a harmonious and equitable territorial development. The laws that are enacted to this effect shall ensure compliance and implementation of this principle, also incorporating elements of solidarity between regions, as within them, with regard to the distribution of public resources.


Notwithstanding the resources that for its operation are allocated to regional governments in the Budget Law of the Nation and those stemming from what is established in number 20 article 19, the law will contemplate a proportion of the total of the public investment costs that it determines, with the name of national fund of regional development.


The Budget Law of the Nation shall also contemplate expenditures that correspond to sectorial investment of regional allocation which distribution between regions will respond to criteria of equity and efficiency, taking into account the corresponding national investment programs. The allocation of such expenses at the interior of each region will correspond to the regional government.


On the initiative of regional governments or one or more ministries, annual or multi-year agreements of public investment programming can be celebrated between regional governments and municipalities, of which the compliance will be mandatory. The respective constitutional organic law will establish the general norms that will regulate the signing, implementation, and enforcement of these agreements.


The law may authorize regional governments and public enterprises to associate with natural or legal persons to promote nonprofit activities and initiatives that contribute to regional development. The entities that, for this purpose, are constituted will be governed by the common norms applicable to individuals.


What is established in the preceding paragraph shall be understood notwithstanding what is established in number 21 of article 19.



ARTICLE 115 BIS


In each region there will be a regional presidential delegation, headed by a regional presidential delegate, who will exercise the functions and powers of the President of the Republic in the region, in accordance with the law. The regional presidential delegate will be the natural and immediate representative, in the territory of his jurisdiction, of the President of the Republic and will be freely appointed and removed by him. The regional presidential delegate shall exercise his functions in accordance with the laws and under the orders and instructions of the President of the Republic.


The regional presidential delegate will be responsible for the coordination, supervision or control of the public services created by law for the fulfillment of the administrative functions that operate in the region that depend on or are related to the President of the Republic through a Ministry.



GOVERNMENT AND PROVINCIAL ADMINISTRATION



ARTICLE 116


In each province there will be a provincial presidential delegation, which will be a territorially decentralized body of the regional presidential delegate, and will be in charge of a provincial presidential delegate, who will be freely appointed and removed by the President of the Republic. In the provincial seat of the regional capital, the regional presidential delegate shall exercise the functions and powers of the provincial presidential delegate.


It is up to the provincial presidential delegate to exercise, according to instructions of the regional presidential delegate, the supervision of the public services that exist in the province. The law shall determine the powers that the regional presidential delegate may delegate to him and the others that correspond to him.



ARTICLE 117


The provincial presidential delegates, in the cases and manner prescribed by law, may appoint persons responsible for the exercise of their powers in one or more locations.



MUNICIPAL ADMINISTRATION



ARTICLE 118


The local administration of each commune or group of communes established by the law resides in a municipality, which shall be composed of the mayor, who is its highest authority, and the council. Mayors will be elected by universal suffrage in accordance with the organic constitutional law of municipalities, will last four years in their positions and may be successively re-elected in office for up to two terms.


The respective constitutional organic law will establish the terms and forms that the participation of the local community shall assume in the municipal activities.


The mayors, in the circumstances and manner determined by the respective constitutional organic law, shall be able to appoint delegates for the exercise of their faculties in one or more localities.


Municipalities are autonomous corporations of public law, with legal personality and own patrimony, whose purpose is to satisfy the needs of the local community and assure their participation in the economic, social and cultural progress of the commune.


A constitutional organic law shall determine the functions and powers of municipalities. The said law will also point out the subjects of municipal competence that the mayor, with the agreement of the council or at the request of two-thirds of the councilors in exercise, or of the proportion of citizens established by law, will subject to non-binding consultation or to a plebiscite, as well as the opportunities, form of the convocation and the effects.


Municipalities may associate with each other in accordance with the respective constitutional law, such associations may have legal personality of private law. Likewise, they may constitute or integrate nonprofit corporations or foundations of private law whose purpose shall be the promotion and dissemination of art, culture and sport, or the promotion of communal and productive development works. Municipal participation in them will be governed by the cited constitutional organic law.


Municipalities may establish in the field of communes or group of communes, in conformity with the respective constitutional organic law, territories called neighborhood units, in order to tend towards a balanced development and proper channeling of citizen participation.


Public services should be coordinated with the municipality when they develop their work in the respective communal territory, in accordance with the law.


The law shall determine the form and manner in which ministries, public services and regional governments may transfer competencies to municipalities, as also the temporary or definitive character of the transfer.



ARTICLE 119


In each municipality there will be a council composed of councilors elected by universal suffrage in accordance with the constitutional organic law of municipalities. They will last four years in their positions and may be successively re-elected in office for up to two terms. The same law shall determine the number of councilors and the manner of electing the mayor.


The council shall be a body in charge of ensuring participation of the local community; it will exert normative, decision-making and supervisory functions and other duties that may be required from it, in the manner determined by the respective constitutional organic law.


The organic law of municipalities shall determine the norms on the organization and functioning of the council in the areas in which the consultation of the mayor to the council will be mandatory and those in which the agreement of it will necessarily be required. In any case, the agreement will be necessary for the approval of the communal development plan, the municipal budget and the respective investment bills.



ARTICLE 120


The respective constitutional organic law shall regulate the transitional administration of the communes that are created, the installation procedure of the new municipalities, transfer of municipal staff and services and the necessary safeguards to protect the use and disposition of the assets that are located in the territories of the new communes.


Also, the constitutional organic law of municipalities shall establish the procedures to be applied in case of suppression or merger of one or more communes.



ARTICLE 121


The municipalities, for the fulfillment of their duties, may create or eliminate jobs and set wages, as well as establish the bodies or units that the respective constitutional organic law allows.


These powers shall be exercised within the limits and requirements that, by the exclusive initiative of the President of the Republic, the constitutional organic law of municipalities determines.



ARTICLE 122


The municipalities shall enjoy autonomy in managing their finances. The Budget Law of the Nation may assign them resources to meet their expenses, notwithstanding the income that they are directly conferred by law or are awarded by the respective regional governments. A constitutional organic law shall provide a mechanism for solidary redistribution of income between municipalities of the country under the name of common municipal fund. Distribution rules of this fund will be a matter of law.



GENERAL PROVISIONS



ARTICLE 123


The law shall establish coordination formulas for the administration of all or some of the municipalities, with regard to the problems common to them, and between municipalities and other public services.


Notwithstanding the provisions of the preceding paragraph, the respective constitutional organic law will regulate the management of the metropolitan areas, and will establish the conditions and formalities that allow vesting such quality to certain territories.



ARTICLE 124


To be elected regional governor, regional councilor, mayor or councilor and to be appointed regional presidential delegate or provincial presidential delegate, it will be necessary to be a citizen with the right to vote, have the other suitability requirements that the law indicates, where appropriate, and reside in the region at least for the last two years prior to their appointment or election.


The positions of regional governor, regional councilor, mayor, councilor, regional presidential delegate and provincial presidential delegate will be incompatible with each other.


The position of regional governor is incompatible with any other job or commission paid with funds from the Treasury, municipalities, autonomous fiscal entities, semi-fiscal entities or State companies or those in which the Treasury has participates by capital contributions, and with any other function or commission of the same nature. Teaching jobs and functions or commissions of the same nature in higher, secondary and special education are excepted, within the limits established by law. Likewise, the position of regional governor is incompatible with the functions of directors or counselors, even when they are ad honorem, in autonomous fiscal entities, semi-fiscal entities or in state-owned companies, or in those in which the State has participation by contribution of capital.


By the sole fact of its proclamation by the Election Qualifying Court, the elected regional governor will cease in any other position, employment or commission that he performs.


No regional governor, from the moment of his proclamation by the Election Qualifying Court, may be appointed for a job, function or commission referred to in the preceding paragraphs. Notwithstanding the foregoing, this provision does not apply in the event of a foreign war; but only the positions conferred in a state of war are compatible with the functions of regional governor.


No regional governor, regional presidential delegate or provincial presidential delegate, from the day of his election or appointment, as the case may be, may be accused or deprived of his liberty, except in the case of flagrante delicto, if the Appeal Court of the respective jurisdiction, in full, does not previously authorize the accusation declaring that there is room for the formation of a case. This resolution may be appealed to the Supreme Court.


In the event that a regional governor, regional presidential delegate or provincial presidential delegate is arrested for flagrante delicto, they will be immediately made available to the respective Court of Appeal, with the corresponding summary information. The Court will then proceed in accordance with the provisions of the preceding paragraph.


From the moment in which it is declared, by final resolution, that the formation of cause has been made, the regional governor, regional presidential delegate or provincial presidential delegate is suspended from his position and is subject to the competent judge.



ARTICLE 125


The respective constitutional organic law shall establish the grounds for removal from the offices of regional governor, mayor, regional councilor and municipal councilor.


However, the mentioned authorities that have gravely infringed the norms on transparency, limits and control of electoral expenditure, will cease in their posts from the date that the Election Qualifying Court, at the request of the Directive Council of the Electoral Service, declares it by final sentence. A constitutional organic law will indicate the cases in which a serious breach exists.


Likewise, he who loses the office of regional governor, mayor, regional councilor or municipal councilor, in accordance with the provisions of the preceding paragraph, shall not be eligible for any public office or job for a period of three years, nor shall he be candidate to popularly elected positions in the two immediate electoral acts after his cessation.



ARTICLE 125 BIS


To determine the re-election limit that applies to regional governors, regional councilors, mayors and councilors, they will be considered to have served for a period when they have completed more than half of their mandate.



ARTICLE 126


A statute will determine how to solve competence issues that may arise between national, regional, provincial and municipal authorities.


Likewise, it shall also establish how to resolve the discrepancies that occur between the regional governor and the regional council, as well as between the mayor and the council.



SPECIAL PROVISIONS



ARTICLE 126 BIS


Easter Island and the Juan Fernández Archipelago are special territories. The Government and Administration of these territories will be governed by the special statutes that the respective constitutional organic laws establish.


The rights to reside, stay and to move from any point of the Republic, guaranteed in number 7 of article 19, shall be exercised in such territories in the manner determined by the special laws the govern their exercise, which shall be of qualified quorum.



CHAPTER XV. AMENDMENT TO THE CONSTITUTION AND THE PROCEDURE TO PREPARE A NEW CONSTITUTION OF THE REPUBLIC



AMENDMENT OF THE CONSTITUTION



ARTICLE 127


The amendment bills to the Constitution may be initiated by a message of the President of the Republic or by motion of any member of the National Congress, with the limitations described in the first paragraph of Article 65.


The proposed amendment will need to be approved in each House by the vote of three-fifths of the representatives and senators in office. If the amendment concerns chapters I, III, VIII, XI, XII or XV, it will need, in each House, the approval of two-thirds of the representatives and senators in exercise.


In matters not covered in this Chapter, the norms on formation of the law will be applicable to the process of constitutional amendment bills, having to always respect the quorums indicated in the preceding paragraph.



ARTICLE 128


The bill approved by both Houses will pass to the President of the Republic.


If the President of the Republic rejects -in its entirety- an amendment bill approved by both Houses and they insist entirely by two-thirds of the members in exercise of each House, the President of the Republic shall promulgate that bill, unless he consults the citizens through a plebiscite.


If the President partially observes an amendment bill approved by both Houses, the observations shall be understood approved with the confirming vote of three-fifths or two-thirds of the members in exercise of each House, in accordance with the previous article, and it shall be returned to the President for its promulgation.


In the case that the Houses do not approve all or some of the observations of the President, there shall be no constitutional amendment of the points in dispute, unless both Houses insist by two-thirds of their members in exercise on the part of the bill approved by them. In this last case, the part of the bill that has been object of insistence shall be returned to the President for its promulgation, unless he consults the citizens so that they pronounce themselves through a plebiscite, regarding the issues in dispute.


The constitutional organic law regarding the Congress shall regulate the other matters concerning the vetoes of the amendment bills and their process in Congress.



ARTICLE 129


The call for a plebiscite shall be made within thirty days following the day on which both Houses insist on the bill approved by them, and it will be ordered through supreme decree which will set the date for the plebiscitary vote, which will be celebrated one-hundred and twenty days after the publication of the said decree if that day corresponded to a Sunday. If that is not the case, it shall take place the immediately following Sunday. If after this period the President has not convoked a plebiscite, the bill approved by the Congress shall be promulgated.


The decree of convocation shall contain, as appropriate, the bill approved by both Houses and entirely vetoed by the President of the Republic, or the issues of the bill in which the Congress has insisted. In this last case, each of the issues of disagreement shall be separately voted in the plebiscite.


The Qualifying Court shall inform the result of the plebiscite to the President of the Republic, and shall specify the text of the bill approved by the citizenry, which shall be promulgate as a constitutional amendment within five days of such communication.


Once the bill has been promulgated, and from the date it enters into force, its provisions will form part of this Constitution and shall be deemed incorporated into it.



Procedure to prepare a New Political Constitution of the Republic



ARTICLE 130. National Plebiscite


Three days after the entry into force of this article, the President of the Republic shall convene by means of an exempt supreme decree a national plebiscite for October 25, 2020.


In the aforementioned plebiscite, citizens will have two electoral certificates. The first will contain the following question: "Do you want a New Constitution?" Under such question there will be two horizontal stripes, one next to the other. The first line will have at the bottom the expression "Approve", and the second the expression "Reject", so that the voter can mark his preference for one of the alternatives.


The second certificate will contain the question: "What type of body should draft the New Constitution?" Under such question there will be two horizontal stripes, one next to the other. The first stripe will have at the bottom the expression "Mixed Constitutional Convention" and the second stripe, the expression "Constitutional Convention". Under the expression "Mixed Constitutional Convention" the following sentence shall be included: "Composed in equal parts by popularly elected members and parliamentarians in office." Under the expression "Constitutional Convention" the following sentence shall be included: "Made up exclusively of popularly elected members", so that the voter can mark his preference for one of the alternatives.


For the purpose of this plebiscite, the relevant provisions contained in the following legal bodies will be applied, in their current text as of January 1st, 2020:







a.
Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets forth the consolidated, coordinated and systematized text of Law No. 18,700, constitutional organic law, Popular Voting and Scrutiny Act, in the following passages: Paragraph V, Paragraph VI, with the exception of the sixth paragraph of article 32 and second to fourth paragraphs of article 33, Paragraph VII, VIII, IX, X and XI of Title I; Title II to X inclusive; Title XII and XIII;






b.
Decree with Force of Law No. 5, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets forth the consolidated, coordinated and systematized text of Law No. 18,556, constitutional organic law, Electoral System Record and Electoral Service Act;






c.
Decree with Force of Law No. 4, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets forth the consolidated, coordinated and systematized text of Law No. 18.603, constitutional organic law, Political Parties Act, in the following passages: Title I, V, VI, IX and X.




Free reception television channels must allocate thirty minutes a day of their broadcasts free of charge to electoral propaganda on this plebiscite, and must give expression to the two options contemplated in each certificate card, in accordance with an agreement to be adopted by the National Television Council and which shall be published in the Official Gazette, within a period of thirty days since the publication of the call for the national plebiscite, granting a strict equality in the promotion of the plebiscite options. This agreement may be challenged before the Elections Qualifying Court within a period of three days from its publication. The Elections Qualifying Court will resolve the claim summarily within a period of five days from the date of its respective filing.


The Elections Qualifying Court will review the general scrutiny and will proclaim approved the questions that have obtained more than half of the validly issued votes. For these purposes, null and blank votes will be considered as not cast. The qualification process of the national plebiscite must be completed within thirty days after its date. The ruling of proclamation of the plebiscite will be communicated within three days of its issuance to the President of the Republic and to the National Congress.


If the People approved the elaboration of a New Constitution, the President of the Republic must call, by means of an exempt Supreme Decree, within the five days following the communication referred to in the previous paragraph, for the election of the members of the Mixed Constitutional Convention or Constitutional Convention, as appropriate. This election will take place on May 16th and 16th, 2021.



ARTICLE 131. The Convention


For all purposes of this section, it will be understood that the word "Convention" -without further reference- refers to the Mixed Constitutional Convention and the Constitutional Convention, without any distinction.


The members of the Convention shall be called Constitutional Conventionals.


In addition to what is established in articles 139, 140 and 141 of the Constitution, the pertinent provisions for the election of deputies, contained in the following bodies, will be applied to the election of Constitutional Conventionals referred to in the final paragraph of article 130. legal, in its current text as of June 25, 2020:







a.
Decree with Force of Law No. 2, of the year 2017, of the Ministry of the General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, constitutional organic law, Popular Voting and Scrutiny Act, with the exception of article 32, paragraph five.






b.
Decree with Force of Law No. 5, of the year 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18,556, constitutional organic law, Electoral Record System and Electoral Service Act.






c.
Decree with Force of Law No. 4, of the year 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18.603, constitutional organic law, Political Parties Act.






d.
Decree with Force of Law No. 3, of the year 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 19,884, Transparency, Limits and Control of Electoral Expenditure Act.




The qualification process for the election of Constitutional Conventionals must be completed within thirty days after its date. The sentence of proclamation will be communicated within three days of its issuance to the President of the Republic and the National Congress.



ARTICLE 132. Requirements and incompatibilities of the candidates


Citizens who meet the conditions provided in Article 13 of the Constitution may be candidates for the Convention.


No other requirement, inability or prohibition will be applicable to the candidates for this election, except those established in this section and with the exception of the rules on affiliation and independence of the candidacies set forth in article 5, paragraphs four and six of the Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, constitutional organic law, Popular Voting and Scrutiny Act.


The Ministers of State, the mayors, the governors, the mayors, the regional councilors, the councilors, the undersecretaries, the regional ministerial secretaries, the heads of service, the members of the Council of the Central Bank, the members of the Council of the Electoral Service, the members and officials of the different ranks of the Judicial Power, of the Attorney General, of the General Comptroller of the Republic, as well as those of the Constitutional Court, of the Court of Defense of Free Competition, of the Court of Public Procurement, of the Court Elections and regional electoral courts; the councilors of the Council for Transparency, and the active members of the Armed Forces and of Public Order and Security, who declare their candidacies for members of the Convention, shall cease in their positions by an act of the Constitution, from the moment in which their candidacies are registered in the Special Register referred to in the first paragraph of article 21 of Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets the consolidated, coordinated and systematized text of the Law No. 18,700. The provisions set forth above will be applicable to senators and deputies only with respect to the Constitutional Convention.


People who hold a managerial position of a union or neighborhood nature must suspend said functions from the moment their candidacies are registered in the Special Register mentioned in the previous paragraph.



ARTICLE 133. Operation of the Convention


Within three days of receipt of the communication referred to in the final paragraph of Article 131, the President of the Republic shall convene, by means of an exempt Supreme Decree, the first session of the installation of the Convention, also indicating the place of the call. If not stated, it will be installed at the headquarters of the National Congress. The aforementioned installation must be carried out within fifteen days after the date of publication of the decree.


At its first session, the Convention must elect a President and a Vice President by an absolute majority of its members in office.


The Convention shall approve the rules and its voting regulations by a quorum of two-thirds of its members in office.


The Convention may not alter the quorum or procedures for its operation and the adoption of agreements.


The Convention shall constitute a technical bureau, which shall be made up of persons of proven academic or professional suitability.


It will correspond to the President of the Republic, or to the bodies that he determines, to provide the technical, administrative and financial support that is necessary for the installation and operation of the Convention.



ARTICLE 134. The statute of the Constitutional Conventionals


The provisions of articles 51 shall apply to the members of the Convention, except for the first and second paragraphs; 58, 59, 60 and 61.


As of the proclamation of the Elections Qualifying Court, public officers, with the exception of those mentioned in the third subparagraph of article 132, as well as workers in state-owned companies, may use a permit without compensation while serving to the Convention, in which case the provisions of the first paragraph of article 58 of the Constitution will not apply to them.


The Constitutional Conventionals will be subject to the norms of Law No. 20,880, on probity in the public function and prevention of conflicts of interest, applicable to deputies, and to Law No. 20,730, which regulates lobbying and actions that represent private interests before the authorities and officials.


The positions of parliamentarian and members of the Mixed Constitutional Convention will be compatible. The deputies and senators who attend this convention will be exempt from their obligation to attend both sessions of the House and the commission of the Congress during the period in which it remains in operation. The National Congress may incorporate organizational measures to adequate the legislative work while the Mixed Constitutional Convention is in operation.


The members of the Convention, except for the parliamentarians that integrate it, will receive a monthly remuneration of 50 monthly tax units, in addition to the allocations established in the Regulations of the Convention. Said assignments will be administered by an external committee that determines the same Regulations.



ARTICLE 135. Special provisions


The Convention may not intervene or exercise any other function or attribution of other bodies or authorities established in this Constitution or in the laws.


As long as the New Constitution does not enter into force in the manner established in this section, this Constitution will remain fully in force, without the Convention being able to deny it authority or modify it.


Pursuant to Article 5, first paragraph, of the Constitution, while the Convention is in operation, sovereignty resides essentially in the Nation and is exercised by the people through plebiscites and periodic elections that the Constitution and laws determine, and also, by the authorities that this Constitution establishes. The Convention, any of its members or a fraction of them, will be prohibited from claiming the exercise of sovereignty, assuming other powers than those expressly recognized by this Constitution.


The text of the New Constitution that is submitted to a plebiscite must respect the character of the Republic of the State of Chile, its democratic regime, the final and executed judicial rulings and the international treaties ratified by Chile that are in force.



ARTICLE 136. Claims


Any infraction of the procedural rules applicable to the Convention, contained in this section and those of procedure that emanate from the general agreements of the Convention itself, may be claimed. No claim regarding the content of the texts in preparation shall be subject of claim.


Five justices of the Supreme Court, elected by lottery by the same Court for each question raised, will hear about this claim.


The claim must be signed by at least a quarter of the members in exercise of the Convention and will be filed before the Supreme Court, within a period of five days since the alleged defect was known.


The claim must show the vice that is claimed, which must be essential, and the damage it causes.


The procedure for the hearing and resolution of claims will be established in an Agreed Order to be adopted by the Supreme Court, which may not be subject to the control established in article 93 number 2 of the Constitution.


The ruling that accepts the claim can only annul the act. In any case, it must be resolved within ten days from when the matter became known. Against the decisions referred in this article, no remedy or recourse will be admitted.


No authority, nor court, may hear remedies, claims or resources related to the tasks that the Constitution assigns to the Convention, outside the provisions of this article.


The claim referred to in this article may not be filed with respect to the final paragraph of article 135 of the Constitution.



ARTICLE 137. Extension of the term of operation of the Convention


The Convention must draft and approve a proposed text of the New Constitution within a maximum period of nine months, counting from its installation, which may be extended once, for three months.


The aforementioned extension may be requested by the person who holds the Presidency of the Convention or by a third of its members, with an anticipation not exceeding fifteen days nor later than five days prior to the expiration of the nine-month period. Once the request has been submitted, a special session will be called immediately, in which the Presidency must publicly report on the progress in preparing the proposed text of the New Constitution, which means that the term will be extended without further processing. All these circumstances must be recorded in the respective minutes. The extension period will begin to run the day following that in which the original term expires.


Once the proposed text of the New Constitution has been drafted and approved by the Convention, or the term or its extension has expired, the Convention will be dissolved by act of law.



ARTICLE 138. Transitory Previsions


The Convention may establish special provisions for the entry into force of any of the norms or chapters of the New Constitution.


The New Constitution will not be able to put an early term to the term of the elected authorities in popular vote, unless those institutions that are part of it are suppressed or subject to a substantial modification.


The New Constitution must establish the way in which the other authorities that this Constitution establishes will cease or continue in their functions.



ARTICLE 139. Integration of the Mixed Constitutional Convention


The Mixed Constitutional Convention will be made up of 172 members, of whom 86 will correspond to citizens elected especially for this purpose and 86 members of parliament who will be elected by the Plenary Congress, made up of all the senators and deputies in office, who may present lists or pacts elections, and will be chosen according to the system established in article 121 of Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which fixes the consolidated, coordinated and systematized text of Law No. 18,700, organic constitutional law, Popular Voting and Scrutiny’s Act, regarding the election of deputies.



ARTICLE 140. Electoral system of the Mixed Constitutional Convention


In the case of the non-parliamentary Constitutional Conventionals, these will be chosen according to the rules enshrined in article 121 of Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets the consolidated text, coordinated and systematized of Law No. 18,700, constitutional organic law, Popular Voting and Scrutiny’s Act, in its current text as of June 25, 2020, and articles 187 and 188 of the same legal body will apply, with the following modifications:







•
1st District that will choose 2 Constitutional Conventionals;






•
2nd District that will choose 2 Constitutional Conventionals;






•
3rd District that will elect 3 Constitutional Conventionals;






•
4th District that will elect 3 Constitutional Conventionals;






•
5th District that will choose 4 Constitutional Conventionals;






•
6th District that will choose 4 Constitutional Conventionals;






•
7th District that will elect 4 Constitutional Conventionals;






•
8th District that will choose 4 Constitutional Conventionals;






•
9th District that will elect 4 Constitutional Conventionals;






•
10th District that will elect 4 Constitutional Conventionals;






•
11th District that will elect 3 Constitutional Conventionals;






•
12th District that will choose 4 Constitutional Conventionals;






•
13th District that will elect 3 Constitutional Conventionals;






•
14th District that will choose 3 Constitutional Conventionals;






•
15th District that will choose 3 Constitutional Conventionals;






•
16th District that will choose 2 Constitutional Conventionals;






•
17th District that will elect 4 Constitutional Conventionals;






•
18th District that will choose 2 Constitutional Conventionals;






•
19th District that will elect 3 Constitutional Conventionals;






•
20th District that will choose 4 Constitutional Conventionals;






•
21st District that will elect 3 Constitutional Conventionals;






•
22nd District that will choose 2 Constitutional Conventionals;






•
23rd District that will choose 4 Constitutional Conventionals;






•
24th District that will choose 3 Constitutional Conventionals;






•
25th District that will choose 2 Constitutional Conventionals;






•
26th District that will elect 3 Constitutional Conventionals;






•
27th District that will choose 2 Constitutional Conventionals; and






•
28th District that will choose 2 Constitutional Conventionals.





ARTICLE 141. Members of the Constitutional Convention


The Constitutional Convention will be made up of 155 citizens elected especially for these purposes. For this, the electoral districts established in articles 187 and 188, and the electoral system described in article 121, all of Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which sets the consolidated, coordinated and systematized text of law N°. 18,700, constitutional organic law, Popular Voting and Scrutiny’s Act, regarding the election of deputies, to its text in force on June 25, 2020.


The members of the Constitutional Convention may not be candidates for elected positions while exercising their duties and up to one year after they cease office in the Convention.



ARTICLE 142. Constitutional Plebiscite


Once the proposal for a constitutional text approved by the Convention has been communicated to the President of the Republic, the latter shall convene, within three days of following the said communication, by means of an exempt supreme decree, a national constitutional plebiscite so that the citizens approve or reject the proposal.


Suffrage in this plebiscite will be mandatory for those who have an electoral domicile in Chile.


The citizen who does not vote will be punished with a fine for municipal benefit of 0.5 to 3 monthly tax units.


The citizen who has failed to fulfill his obligation due to illness, absence from the country, being on the day of the plebiscite in a place located more than two hundred kilometers from that in which his electoral domicile is registered, or other serious impediment will not incur this penalty, duly verified before the competent judge, who will evaluate the evidence according to the rules of sound criticism.


The persons who, during the national constitutional plebiscite, perform functions entrusted by Decree with Force of Law No. 2, of the year 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, Organic Constitution Law, Popular Voting and Scrutiny’s Act, shall be exempt from the sanction established in this article by sending to the competent judge a certificate that accredits this circumstance.


The knowledge of the indicated infraction will correspond to the local police judge of the County where such infractions were committed, in accordance with the procedure established in Law No. 18,287.


In the aforementioned plebiscite, citizens will have an electoral card that will contain the following question, as appropriate to the Convention that has proposed the text: "Do you approve the text of the New Constitution proposed by the Mixed Constitutional Convention?" or "Do you approve of the text of the New Constitution proposed by the Constitutional Convention?" Under the question raised there will be two horizontal stripes, one next to the other. The first of them will have at the bottom the expression "Approve" and the second, the word "Reject", so that the voter can mark his preference over one of the alternatives.


This plebiscite must be held sixty days after the publication in the Official Gazette of the supreme decree referred to in the first paragraph, if such day were Sunday, or the immediately following Sunday. However, if in accordance with the above the date of the plebiscite is within the period of sixty days before or after the election of those referred to in articles 26, 47 and 49 of the Constitution, the day of the plebiscite will be delayed until the immediately following Sunday. If, as a result of the application of the preceding rule, the plebiscite falls in January or February, the plebiscite will be held on to the first Sunday of March.


The qualification process of the national plebiscite must be completed within thirty days after its date. The decision of proclamation of the plebiscite will be communicated within three days of its issuance to the President of the Republic and to the National Congress.


If the proposition raised to the citizenship in the national constitutional plebiscite is approved, the President of the Republic must -within five days after the communication of the decision referred to in the previous paragraph- call the Plenary Congress so that, in an act public and solemn, promulgate and swear or promise to respect and abide by the New Political Constitution of the Republic. Said text will be published in the Official Gazette within ten days of its promulgation and will enter into force on that date. As of this date, the present Political Constitution of the Republic, whose consolidated, coordinated and systematized text is established in Supreme Decree No. 100 of September 17, 2005, will be repealed.


The Constitution must be printed and distributed free of charge to all educational establishments, public or private, municipal libraries, universities and state bodies. The judges and magistrates of the higher courts of justice must receive a copy of the Constitution.


If the question raised to the citizenship in the ratifying plebiscite is rejected, the present Constitution will continue in force.



ARTICLE 143. Referral


Regarding the constitutional plebiscite, the provisions of paragraphs four to six of article 130 shall apply.



TRANSITORY PROVISIONS



FIRST


While the provisions that give effect to what is established in paragraph three of number 1 of article 19 of this Constitution, are enacted, the legal provisions currently in force shall continue to govern.



SECOND


While the new Mining Code is enacted, which shall regulate, among other things, the form, conditions and effects of the mining concessions to which paragraphs seven to ten of number 24 of article 19 of this Political Constitution refer, the holders of mining rights shall continue to be governed by the legislation that is in vigor at the moment in which this Constitution is enacted, acting as concessionaires.


The mining rights to which the preceding paragraph refers to, shall subsist under the new Code, but concerning their enjoyment and burdens and in what regards their extinction, the provisions of the said new Mining Code shall prevail. This new Code shall grant a term for concessionaires to comply the new requirements that are established to deserve legal protection.


In the space that mediates between the time that the new Constitutions is put into effect and that in which the new Mining Code comes into effect, the establishment of mining rights with the nature of a concession established in paragraphs seven to ten of number 24 of article 19 of this constitution, shall continue to be governed by the current legislation, as well as the concessions that are granted.



THIRD


The copper mining industry and the companies considered as such, nationalized under the requirements of what is established in the 17th transitory provision of the Political Constitution of 1925, shall continue to be governed by the constitutional norms in force at the date of the promulgation of this Constitution.



FOURTH


It will be understood that the laws currently in force on matters that under this Constitution shall be subject to constitutional organic laws or approved with qualified quorum, meet these requirements and shall continue to be applied in what they are not contrary to the Constitution, as long as the corresponding legal bodies are not enacted.



FIFTH


Notwithstanding the provisions of number 6 of article 32, the legal provisions that at the date of the promulgation of this Constitution have regulated matters not comprehended in article 63, shall remain in force, as long as they are not expressly derogated by law.



SIXTH


Notwithstanding of what is established in paragraph three of number 20 of article 19, the legal provisions that have established taxes appropriated to a particular destination, shall remain in force, as long as they are not expressly derogated.



SEVENTH


The individual pardon will always proceed in relation to the crimes to which article 9 refer, committed before the 11 of March of 1990. A copy of the respective decree shall be remitted, in confidential character, to the Senate.



EIGHTH


The norms of chapter VII “Public Ministry”, will govern at the time that the constitutional organic law of the Public Ministry comes into force. This law may establish the different dates for the entry into force of its provisions, as well as determine its gradual implementation in the diverse matters and regions of the country.


The Chapter VII “Public Ministry," the constitutional organic law of the Public Ministry and the laws that, complementing the said norms, modify the Organic Code of Courts and the Code of Criminal Procedure, will exclusively apply to events that occur after the entry into force of such provisions.



NINTH


Notwithstanding the provisions of article 87, in the list of five and each of the lists of three that are formed to fill in for the first time the offices of National Prosecutor and regional prosecutors, the Supreme Court and the Courts of Appeals may include, respectively, one active member of the Judiciary.



TENTH


The powers granted to municipalities in article 121, relating to the modification of the organizational structure, staff and remunerations, shall be applicable when the modalities, requirements and limitations for the exercise of these new powers are regulated in the respective law.



ELEVENTH


In the year following the date of publication of the present law of constitutional amendment, those who have held the positions of President of the Republic, representative, Senator, Minister of State, intendant, governor or mayor, may not figure on the lists to integrate the Supreme Court.



TWELFTH


The term of the President of the Republic in exercise shall be of six years, and may not be re-elected for the next period.



THIRTEENTH


The Senate shall be composed uniquely of elected senators in accordance with article 49 of the Political Constitution of the Republic and the Constitutional Organic Law of Popular Elections and Ballots currently in force.


The modifications of the Constitutional Organic Law of Popular Elections and Ballots that are related to the number of senators and representatives, the existing circumscriptions and districts, and the electoral system in force, will require the affirmative vote of three-fifths of the representatives and senators in exercise.



FOURTEENTH


The replacement of the current Justices and the appointment of the new members of the Constitutional Court shall be made in accordance with the following rules:


The current Justices appointed by the President of the Republic, the Senate, the Supreme Court and the National Security Council will remain in office until the end of the period for which they were appointed or until they cease to hold office.


The replacement of the Justices appointed by the National Security Council will correspond to the President of the Republic.


The Senate shall appoint three Justices of the Constitutional Court, two directly and the third one after a previous proposal by the House of Representatives. The latter shall remain in office until the day on which the currently appointed by the Senate or who replaces him ceases in office, in accordance with paragraph seven of this article, and can be reappointed.


The current Justices of the Supreme Court, who are at the same of the Constitutional Court, shall be temporally suspended in the exercise of their positions in that Court, six months after this constitutional amendment is published and without affecting their rights as officials. They will reassume those positions at the end of the period for which they were appointed in the Constitutional Court or when they cease in this position for any reason.


The Supreme Court will nominate, in accordance with the letter c) of Article 92, the indicated lawyers in the measure that the corresponding vacancies are generated. However, the first one of them will be appointed for three years, the second one for six years and the third one for nine years. The one that has been appointed for three years may be reappointed.


If any of the current Justices not contemplated in the preceding paragraph ceased in his position, he shall be replaced by the authority indicated in the letters a) and b) of article 92, as it corresponds, and his term will last for the remainder of his predecessor’s, and is re-eligible.


The Justices appointed pursuant to this provision shall be designated before the 11 of December of 2005 and will take office on 1 of January of 2006.



FIFTEENTH


The international treaties approved by the National Congress prior to the entry into force of the present constitutional amendment, that relate to matters that according to the Constitution must be approved by the absolute majority or fourth sevenths of the Representative and senators in exercise, will be deemed to have met these requirements.


Jurisdictional disputes currently in process before the Supreme Court and those that would have been until the entry into force of the amendments to Chapter VIII, will remain rooted in that body until completely processed.


The procedures initiated, ex officio or upon request, or that are initiated in the Supreme Court to declare the inapplicability of a legal precept contrary to the Constitution, prior to the application of the amendments to Chapter VIII, shall continue to be processed under the cognizance and resolution of that Court until completely processed.



SIXTEENTH


The amendments introduced to Chapter VIII will enter into force six months after the publication of the present constitutional amendment with the exception of what is regulated in the fourteenth provision.



SEVENTEENTH


The forces of Public Order and Security shall continue being dependent of the Ministry in charge of National Defense until the new law that creates the Ministry in charge of Public Security is enacted.



EIGHTEENTH


The amendments provided for in article 57 number 2, shall take effects after the general election of parliamentarians.



NINETEENTH


Notwithstanding the amendment of Article 16 number 2 of this Constitution, the right to vote of the persons prosecuted for acts prior to the 16 of June of 2005, for crimes that merit afflictive punishment or for crimes that the law defines as terrorist behavior, shall also be suspended.



TWENTIETH


While the special courts that are alluded two in the fourth paragraph of number 16 of Article 19 are not created, the claims motivated by the ethical behavior of the professionals who are not members of professional associations, shall be heard by ordinary courts.



TWENTY-FIRST


The amendment introduced in number 10 of article 19, that establishes the obligation of the second level of transition and the duty of the State to finance a free system starting from the middle-lower education level, designed to ensure the access to it and its higher levels, will take effect gradually, in the manner provided by law.



TWENTY-SECOND


While the special statutes to which article 126 bis refers have not entered into force, the special territories of Easter Island and Juan Fernández Archipelago will continue to be governed by the common norms on political-administrative division and of government and interior administration of the State.



TWENTY-THIRD


The amendments introduced to articles 15 and 18 on voluntary voting and incorporation to the electoral register by the virtue of law will govern from the moment that the respective constitutional organic law to which the second paragraph of article 18 refers, introduced by way of these amendments, enters into force.



TWENTY-FOURTH


The State of Chile may recognize the jurisdiction of the International Criminal Court under the terms provided in the treaty adopted in the city of Rome, the 17 of July of 1998, by the Diplomatic Conference of Plenipotentiaries of the United Nations regarding the establishment of that Court.


Upon such recognition, Chile reaffirms its preferential power to exercise criminal jurisdiction in relation to the jurisdiction of the Court. The latter shall be subsidiary to the former, in the terms provided by the Rome Statute which created the International Criminal Court.


The cooperation and assistance between the competent national authorities and the International Criminal Court, as well as the judicial and administrative procedures that may take place, will be subjected to what the Chilean law established.


The jurisdiction of the International Criminal Court, under the terms provided in its Statute, shall only be exercised in respect to the crimes of its competence which began after the entry into force of the Statute of Rome in Chile.



TWENTY-FIFTH


The amendment introduced in paragraph four of article 60, will enter into force after one-hundred and eighty days from the date of publication of this law in the Official Journal.



TWENTY-SIXTH


The mandate of the regional councilors in exercise at the date of publication of this constitutional amendment, and of their respective substitutes, is extended until the 11 of March of the year 2014.


The first election by universal suffrage in direct voting of the regional councilors to which paragraph two of article 113 refers, will take place in conjunction with the elections of the President of the Republic and the Parliamentarians, the 17 of November of the year 2013.


To this effect, the adjustments to the respective constitutional organic law shall take effect before the 20 of July of the year 2013.



TWENTY-SEVENTH


Notwithstanding what is established in article 94 bis, the current councilors of the Directive Council of the Electoral Service will cease in their posts according to the terms for which they were appointed. The new councilors that it corresponds to appoint in the year 2017 will last in their posts six and eight years each, in accordance with what the President of the Republic indicates in his proposal. In both cases, the Head of State will formulate a proposition in a single act and the Senate will pronounce itself on the whole proposal.


Those who are currently in office shall not be proposed for a new period, if with that extension they exceed the total period of ten years in the performance of their duties.



TWENTY-EIGHTH


Notwithstanding the provisions of article 83 of the decree with the force of Law No. 1-19,175, of 2005, of the Ministry of the Interior, which sets the reimbursed, coordinated and systematized text of Law No. 19,175, constitutional organic law, Government and Administration Regional Act, the first election of Regional Governors will be held on May 15th and 16th, 2021.


In the event of a second vote in the terms indicated in the fifth paragraph of article 111 of the Constitution, this will be held on June 13th, 2021.


Notwithstanding the provisions of Article 99 bis of Law No. 19,175, constitutional organic on Government and Regional Administration, whose consolidated, coordinated, systematized and updated text was established by Decree with force of law No. 1-19,175, of 2005, of the Ministry of the Interior, the period of the first regional governor elected in the election indicated in the first paragraph will begin to run on July 14, 2021, in which the Regional Governor will assume his functions in accordance with the aforementioned provision and his mandate will last until on January 6th, 2025.


The disqualifications established in letters a), b), c) and d) of article 23 ter of the decree with force of law indicated in the first paragraph, will be affected to those who have had the qualities or positions affected within the period between 25 October 2019 to Election Day.


The period established in the second paragraph of article 113 may be adapted by the constitutional organic law indicated in the fourth and fifth paragraphs of article 111 so that the periods of exercise of regional governors and regional councilors coincide. This modification will require, for its approval, the favorable vote of three-fifths of the deputies and senators in office.


Once the regional governors-elect take office, the presidents of the regional councils will cease with their full rights, which will be assumed by the respective regional governor.


The elected regional governors, from the time they take office, the functions and powers that the laws expressly grant to the assistant as an executive body of the regional government. The remaining functions and powers that the laws give to the assistant are understood to refer to the corresponding regional presidential delegate. Likewise, the functions and powers that the laws give to the governor are understood to be attributed to the provincial presidential delegate.


As long as the first elected regional governors do not take office, the constitutional provisions in force prior to the publication of this constitutional amendment will apply to the positions of mayors and governors.



TWENTY-NINTH. Special rules for the election of representatives to the Mixed Constitutional Convention or Constitutional Convention


From the independent lists. For the election of the members of the Mixed Constitutional Convention or Constitutional Convention, lists of independent candidates outside the list may be presented, which will be governed by the following rules:


To declare their candidacies, independent candidates outside the list will require the sponsorship of a number of independent citizens equal to or greater than 0.2 percent of the voters who had voted in the respective electoral district in the previous periodic election of deputies, according to the general scrutiny carried out by the Election Qualifying Court, unless said percentage of voters in an electoral district is less than 300, in which case the sponsorship of 300 independent citizens will be required.


Two or more independent candidates may constitute an electoral list. This list will govern exclusively in the electoral district in which the independent candidates declare their candidacies.


The declaration of this list will be subject to the same rules as the candidacies for deputy, as applicable, which must also contain a common moto that identifies them and a program in which the main ideas or proposals related to the exercise of its constituent function will be indicated. This list will require the sponsorship of a number of independent citizens equal to or greater than 0.5 percent of the voters who had voted in the respective electoral district in the previous periodic election of deputies, in accordance with the general scrutiny carried out by the Elections Qualifying Court, unless said percentage of voters in an electoral district is less than 500, in which case the sponsorship of 500 independent citizens will be required. The sponsorships on the list will be obtained from the sum of the individual sponsorships of the candidates that comprise it.


The list will be made up of those candidates who ultimately meet the stated requirements. In everything else, the general rules will apply to the lists of independent people as if it were a list made up of a single party, also including Law No. 19,884, Transparency, Limits and Control of Electoral Expenditure act, whose consolidated text, coordinated and systematized was set by Decree with Force of Law No. 3, of 2017, of the Ministry General Secretariat of the Presidency.


The sponsorship of independent candidacies referred to in this article may be carried out through an electronic platform provided by the Electoral Service, which will be accessed after identity authentication. In this case, the sponsorship of the respective candidacy through electronic means will be understood to have been signed. Through this platform, the Electoral Service will generate the list of sponsors, in a timely manner, for the purposes of declaring the respective candidacy. This platform must comply with the necessary security standards to ensure its proper functioning.



THIRTY. Declaration of candidacies for the Convention in gender balance


In the case of declarations of candidates for the election of Constitutional Constituents, the list of a political party, electoral pacts of political parties or lists made between independent candidates, must indicate the order of precedence that the candidates will have in the certificate card for each district electoral, beginning with a woman and alternating, successively, these with men.


In each electoral district, the lists made up of an even number of candidates must have the same number of women and men. If the total number of applicants is odd, one sex cannot exceed the other in more than one. The provisions of the fifth paragraph of Article 4 of Law No. 18,700, Popular Voting and Scrutiny Act, whose consolidated, coordinated and systematized text was set by Decree with Force of Law No. 2, of 2017, of the Ministry of the General Secretariat of the Presidency, will not be applicable.


In the districts that choose three to four seats, the lists may declare up to six candidates for Constitutional Conventions, following the preceding paragraphs, and the provisions of the first paragraph of article 5 of said law shall not apply in this regard, which shall govern the rest of the districts that choose five or more seats.


Violation of any of the requirements established in the preceding paragraphs will result in the rejection of all the candidacies declared in the district by the respective political party, the electoral pact of political parties or the corresponding list of independent candidacies.



THIRTY-FIRST. Of the balance between women and men in the election of Constitutional Constituents


For the distribution and allocation of seats of Conventional Constituents the following rules will be followed:







1.
The electoral system for the Constitutional Convention will be oriented to achieve equal representation of men and women. With this objective, in the districts that distribute an even number of seats, the same number of men and women should be elected, while in the districts that distribute an odd number of seats, a difference of seats greater than one cannot result, between men and women.






2.
The seats that correspond preliminarily will be assigned by applying article 121 of law No. 18,700, Popular Voting and Scrutiny Act, whose consolidated, coordinated and systematized text was set by Decree with Force of Law No. 2, of 2017, of the Ministry Secretariat General of the Presidency, according to the provisions of articles 139, 140 and 141 of this Constitution.






3.
In the event that the preliminary assignment complies with that indicated in numeral 1, Constitutional Constituencies elected to said candidates will be proclaimed.






4.
If the preliminary assignment of Conventional Constituents elected in a district results in a proportion, between the different sexes, that is different from that indicated in number 1, the provisions of number 3) and letter d) of the number 4) of article 121 of law No. 18,700, Popular Voting and Scrutiny Act, shall not apply, and the following shall proceed:









a.
The number of men and women who must increase and decrease, respectively, in the district, shall be determined in order to obtain the minimum distribution indicated in number 1.






b.
Preliminarily assigned candidates of the overrepresented sex shall be ordered according to their individual vote from lowest to highest.






c.
Conventional Constituents shall be proclaimed to the candidacy of the underrepresented sex with the highest vote, to which the seat has not been preliminarily assigned, from the same political party, in the case of a list of the single political party or electoral pact, or to the candidacy with the highest voting of the underrepresented sex, in the case of the lists made up of independent candidacies, instead of the preliminarily assigned candidacy of lesser voting of the overrepresented sex.







In the event that the seat cannot be maintained in the same party, the candidate or candidate of the most voted under-represented sex of the same list or pact will be proclaimed Conventional Constituents, instead of the least voted candidate or candidate of the over-represented sex.







If the application of this rule does not achieve gender balance, the same procedure will be carried out, continuing with the candidacy of the next overrepresented sex on the payroll of letter b), and so on.







No reassignment whatsoever shall proceed regarding independent citizens who are elected off the list. However, these will be considered in order to establish compliance with the parity or minimum difference between the sexes referred to in number 1.




In the event that the People choose the option of Mixed Constitutional Convention in the national plebiscite on Sunday, October 25, 2020, the rules of this transitory provision will be applicable for the election of all citizens elected by the citizenship for said Convention. Constitutional Mixed.



THIRTY-SECOND


Up to a period of two years from the publication of this reform, and due to the current COVID-19 pandemic, the House of Representatives, the Senate and the Plenary Congress, the latter for the purposes of the provisions of articles 24 and 56 bis, may operate by telematic means once a sanitary quarantine or a constitutional state of exception has been declared due to public calamity that represents a serious risk to the health or life of the inhabitants of the country or of one or more regions, which prevents them from meeting, totally or partially, and as long as this impediment subsists.


For the sessions of the chambers, the agreement of the Committees representing two-thirds of the members of the respective chamber will be required. They may meet, vote on bills and constitutional reform and exercise their exclusive powers.


The telematic procedure must ensure that the vote of the parliamentarians is personal, well-founded and cannot be delegated.


In the cases of the Plenary Congress, referred to in the first paragraph, the Presidents of both Corporations will agree on the dependency of the National Congress in which these obligations will be fulfilled, who will be able to attend those sessions in person and if they must be carried out totally or partially in a telematic form.


The account of the administrative and political state of the Nation before the Plenary Congress referred to in the third paragraph of article 24, the year 2020 will be held on July 31.



THIRTY-THIRD


The call to the national plebiscite made by the President of the Republic by means of an exempt supreme decree, in accordance with Law No. 21,200, shall be null and void.


Three days after the publication in the Official Gazette of this constitutional reform, the President of the Republic will convene, by means of an exempt supreme decree, the national plebiscite indicated in article 130, for October 25, 2020.


The agreements adopted by the National Television Council, and the claim judgments issued by the Elections Qualifying Court referred to in the sixth paragraph of article 130, which were pronounced prior to this constitutional reform, will continue in force and will be fully applicable to the national plebiscite of October 25, 2020.


The convocation of the election of the Conventional Constituents made by the President of the Republic by means of an exempt supreme decree, in accordance with the provisions of the final paragraph of article 130, shall be understood to have been carried out on May 15th and 16th, 2021.



THIRTY-FOURTH


Notwithstanding the provisions of article 106 of Law No. 18,695, constitutional organic law of Municipalities, whose consolidated, coordinated and systematized text was set by Decree with Force of Law No. 1, 2006, of the Ministry of the Interior, the next municipal election will take place as of May 15th and 16th, 2021.


The mandate of the mayors and councilors in office is extended to the date of publication of this constitutional amendment, until June 28th, 2021.


The disqualifications set forth in letters a) and b) of article 74 of the Decree with Force of Law indicated in the first paragraph will be applicable to those who have had the qualities or positions mentioned within the period from October 25, 2019 to the election day.


Notwithstanding the provisions of article 83 of the Decree with Force of Law indicated in the first paragraph, the period of mayors and councilors who are elected in the election indicated in the first paragraph shall begin to be computed on June 28th, 2021, day in which they will assume office in accordance with the aforementioned provision and their duty will last until December 6, 2024.



THIRTY-FIFTH


Notwithstanding the provisions of the third and fourth paragraphs of article 3 of Decree with Force of Law No. 1, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 20,640, that establishes the system of primary elections for the nomination of candidates for President of the Republic, parliamentarians, regional governors and mayors, the next primary elections for the nomination of candidates for positions of regional governor and mayor, for the purposes of the May 15th and 16th 2021 election, will take place on November 29th, 2020.



THIRTY-SIXTH


Notwithstanding the provisions of the fourth and sixth paragraphs of article 5 of Decree with Force of Law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which sets the consolidated, coordinated and systematized text of Law No. 18,700 , constitutional organic law, Popular Voting and Scrutiny Act; Candidates for conventional constituent, regional governor, mayor and councilor included by a political party will require not to have been affiliated with another political party in the period between October 26, 2019 until the expiration of the term to declare candidacies.


Independent candidates for constitutional convention, whether or not they are on the independent list or associated with a political party; Regional Governor, Mayor and Councilor, shall not be affiliated with a political party within the period from October 26, 2019 until the deadline to declare candidacies.



THIRTY-SEVENTH


Registrations in the Electoral Record coming from applications for accreditation of settlement pursuant to article 6, circumstances updates contained in letters a) to e) of article 13 and the modifications indicated in article 23 of Decree with Force of Law N ° 5, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law N ° 18,556, constitutional organic of the electoral registration system and Electoral Service, will be resumed in the date of publication of this constitutional amendment.


Notwithstanding the provisions of article 29 of the aforementioned Decree with Force of Law, the suspension of registrations, updates and modifications of the Electoral Registry will take place one-hundred and forty days before the plebiscite indicated in article 130.


For the preparation of the electoral rolls and disabled persons list referred to in Title II of the aforementioned Decree with Force of Law, the provisions of said Title and Title III shall be followed.



THIRTY-EIGHTH


Within thirty days following the publication of this constitutional amendment, the Public Senior Management Council, created by law No. 19,882, will set, once, the remuneration of the ministers of state and the deputies and senators in the terms provided in article 62, which will govern until the agreement established in article 38 bis is adopted.


Within ninety days of publication of this amendment, the aforementioned Council will determine, also for a single time, the income of the other authorities indicated in article 38 bis, the that will govern until the agreement that establishes the mentioned precept. Likewise, and in the same term, will specify the remuneration of mayors and governors, those that will govern until the day in which the regional governors.


The Public Senior Management Council will reduce the last remuneration received by the authorities already mentioned, in the percentage that your study justifies. For this purpose, it must consider the Single Scale of Salaries of the State Administration and parameters set forth in article 38 bis.


The Public Senior Management Council will have in special consideration the economic reality of the country and comparative policy analysis.



THIRTY-NINTH


Exceptionally, and to mitigate the social effects derived from the constitutional state of emergency of catastrophe due to public calamity decreed because of COVID-19, the affiliates of the private pension system governed by Decree Law No. 3,500, of 1980, are voluntarily authorized and for one time only, to withdraw up to 10 percent of the funds accumulated in its individual capitalization account from mandatory contributions, establishing as a maximum withdrawal amount the equivalent of 150 Unidades de Fomento (indexable money units) and a minimum of 35 Unidades de Fomento. In the event that 10 percent of the accumulated funds is less than 35 Unidades de Fomento, the affiliate may withdraw up to said amount. In the event that the funds accumulated in their individual capitalization account are less than 35 Unidades de Fomento, the affiliate may withdraw all of the funds accumulated in said account.


The funds withdrawn will be considered extraordinarily intangible for all legal purposes, and will not be subject to retention, discount, legal or contractual compensation, seize or any form of judicial or administrative mandamus, nor may it be reduced from the amount already decreed of economic compensation in the divorce trial, notwithstanding the debts originated by maintenance obligations.


The withdrawn funds to which this transitory provision refers will not constitute income or remuneration for any legal effect and, consequently, will be paid in full and will not be subject to any commissions or discounts by the pension fund administrators.


Members may request the withdrawal of their funds up to 365 days after the publication of this constitutional reform, regardless of the validity of the constitutional state of exception of catastrophe decreed.


The affiliates will be able to make the request for the withdrawal of funds on a platform with digital, telephone and face-to-face support provided by the pension fund managers, ensuring an efficient process without delay. The funds that in the application of this provision correspond to the affiliate, are automatically transferred to "Account 2" without administration commission or any cost to him, or to a bank account or financial institutions and compensation funds, as determined by the affiliate, in up to two installments of a maximum of 75 Unidades de Fomento each. The withdrawals made in accordance with this provision will be compatible with direct transfers, benefits, financing alternatives and, in general, the economic measures that the law or regulations establish due to COVID-19. You will not be able to consider the withdrawal of funds for the calculation of the other measures that need in the reason of the crisis or vice versa.


Any person belonging to said system, including those who are beneficiaries of an old-age, disability or survivorship pension, will be considered affiliated to the private pension system governed by Decree Law No. 3,500, of 1980.


The delivery of funds accumulated and authorized to withdraw will be made as follows:







•
50 percent within a maximum period of ten business days after the request has been submitted to the respective pension fund administrator to which the member belongs.






•
The remaining 50 percent within a maximum period of thirty business days from the previous disbursement.




The implementation of the fund transfer system and other measures that are carried out by virtue of this provision will have no cost to members. In addition, the pension fund administrators must send to the Superintendency of Pensions all information on compliance with the measures that are carried out as a result of the application of this provision, and to the Central Bank when appropriate.


The observance, supervision and sanction of the obligations of the pension fund administrators contained in the current provision, will correspond to the competent authority within its legal powers.



FORTIETH


The constitutional amendment to article 109 will come into force once the law that introduces modifications to Law No. 18,840, Constitutional Organic Law of the Central Bank of Chile Act, which will regulate the exercise of the new power granted to the Central Bank, enters into force.



FORTY-FIRST. Special rules for the development of the national plebiscite provided in article 130


The Board of Directors of the Electoral Service shall dictate, at least forty-five days prior to the national plebiscite provided for in Article 130 of the Political Constitution of the Republic, and by means of an agreement adopted by the four-fifths of its members in office, the norms and instructions necessary for the development of the aforementioned national plebiscite, being able to establish special rules and different from those established in the decree with force of law No. 2, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized of Law No. 18,700, Constitutional Organic on Popular Voting and Scrutiny, without prejudice to the provisions of the fourth paragraph of said article 130, in the matters indicated:







a.
The constitution, installation and operation of polling places.






b.
The hours of operation of the voting tables, being able to extend it up to a maximum of twelve hours. Likewise, it may promote preferential voting hours to different groups of people and establish the schedule for the delivery of preliminary results from abroad.






c.
The number and causes of excuse or exclusion of the members of the polling stations and members of the scrutineering colleges, as well as the way to accredit them, being able to exclude voters with health risk, according to criteria established by the health authority, to comply with these functions;






d.
The maximum capacity of people inside the voting premises, according to which access to them must be controlled, as well as the distancing of voters both inside and outside said premises.






e.
The establishment of the minimum necessary distance between the voting tables, their ballot boxes and secret chambers, as well as the distance between the table members, proxies and the press.






f.
The determination of the characteristics and number of the secret chambers for each table receiving votes;






g.
The determination of the maximum number of proxies for each plebiscite option that may be present in the actions of the electoral boards and in the electoral offices of the polling stations, in the voting and scrutiny of the polling stations, and by the scrutineering colleges;






h.
The electoral tools available at the voting tables and scrutineering colleges;






i.
The regulation of the type of pencil to mark the preference in the electoral cards and to sign the electoral roll of the voting table;






j.
The obligation to use masks and other means of sanitary protection for voters, and those who are inside the voting premises, and






k.
The issuance of a general and mandatory protocol, in agreement with the Ministry of Health, containing the health standards and procedures that must be complied with, in particular those referred to in paragraphs d), e), g) and j) above, in the actions carried out by the electoral boards, their delegates at the polling stations and their advisers, members of the polling stations and members of the scrutineering colleges. This protocol will also be mandatory for voters, proxies, members of the Armed Forces and Public Order and Security who are in charge of safeguarding public order inside and outside the voting premises, as well as for all public officials, regardless of the body on which it depends, which performs functions or fulfills electoral obligations.




In no case may the general health measures affect the holding of the plebiscite referred to in article 130, at the national, regional or community level.


The resolution of the Board of Directors of the Electoral Service indicated in the first paragraph must be published in the Official Gazette and on the website of said service, within two days from the date of its adoption. The aforementioned agreement will be credibly claimed before the Election Qualifying Court, within a period of three days from its publication. Said Court will resolve the claim within a period of ten days from its filing, and the judgment will not admit any appeal or action against it.


The advertisement referred to in article 34 of decree with force of law No. 2, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized text of law No. 18,700, Constitutional Organic Law on Popular Voting and Scrutiny Act, the Electoral Service shall include information regarding the sanitary measures taken by virtue of the rules and instructions referred to in this provision.


Special rules for the development of the elections on May 15 and 16, 2021. The municipal, regional governor and Conventional Constituent elections to be held on May 15 and 16, 2021 will be governed by the corresponding legal regulations, with the following special rules:







1.
The Board of Directors of the Electoral Service shall issue the rules and instructions necessary for the development of the elections on May 15 and 16, 2021, in the terms of the first paragraph, at least twenty days before the start of the elections. them, including, in addition to the matters referred to in said subsection, the rules and instructions on the matters indicated:









a.
The constitution of polling stations, informing the Ministry of Education in the appropriate cases.






b.
The determination of preferential voting hours for different groups of people.






c.
The procedure for closing the day and sealing the ballot boxes on May 15, 2021, as well as the reopening of voting on May 16, 2021.






d.
The process of sealing and custody of the ballot boxes and electoral supplies in the polling places, after the close of business on May 15, 2021. The custody will correspond to the delegate of the Electoral Board and the Electoral Service who must coordinate for these purposes with the Ministry of the Interior and Public Security and the Ministry of National Defense for the protection and maintenance of public order and the custody of the place where the ballot boxes and electoral tools are kept, which will be done with the assistance from the Armed Forces and Carabineros de Chile. The voting booths will be sealed and reopened the following day by the members of the polling stations, without prejudice to the fact that the authorized representatives may be present at the voting table.







The ballot boxes and electoral supplies, from the night of May 15 to the morning of May 16, 2021, will remain in a place of custody with special stamps, in accordance with the regulations issued by the Electoral Service.







Likewise, the places of custody will remain closed with doors and windows with special seals in accordance with the regulations issued by the Electoral Service.







The general proxies may remain during the night of May 15 and the morning of May 16, 2021 at the polling stations. In no case may they enter the place where the ballot boxes and electoral supplies are kept.







The Electoral Board delegate or the person designated by him/her will keep a record of those who are in the polling place during the night of May 15 and the morning of May 16, 2021.






e.
The order of scrutiny of the vote.






2.
The provisions of paragraphs three and four shall be applicable to the elections.






3.
The references that the laws or other norms make to the election of April 11, 2021 or to the elections of April 10 and 11, 2021, as appropriate, shall be understood to be made to the elections of May 15 and 16 May 2021.






4.
The terms indicated in the regulations applicable to municipal elections, regional governors and Conventional Constituents, as well as those indicated in the final paragraph of article 131, which must be counted from or until the day of the election, will consider the 16th May 2021 for such purposes, with the exception of those indicated in articles 55, 60 and 122 of decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which sets the consolidated, coordinated and systematized text of Law No. 18,700, constitutional organic on Popular Voting and Scrutiny, which will be understood to refer to May 15, 2021.






5.
The persons designated as members of the polling stations shall perform these functions on May 15 and 16, 2021.






6.
The bonus of the people who effectively exercise the functions of voting board member on May 15 and 16, 2021, referred to in articles 53 and 55 of decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, constitutional organic on Popular Voting and Scrutiny, will amount to the sum of sixty-thousand pesos. The board member who is appointed by virtue of Paragraph 8 of Title I of the aforementioned Law No. 18,700, who exercises his functions as such only one of the designated election days, will receive the bonus referred to in the first paragraph of the article 53 of said law. For its part, the board member designated in accordance with article 63 of said law will be responsible for the payment of thirty-thousand pesos for the day on which he performs his duties.






7.
The bonus of the delegate of the electoral board, referred to in article 60 of decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of the law Nº 18,700, constitutional organization on Popular Voting and Scrutiny, will amount to the sum of six promotion units for all the tasks carried out on the occasion of the election held on May 15th and 16th.







The Board of Directors of the Electoral Service shall dictate the norms and instructions referred to in the previous paragraphs and in the same terms established therein, setting special rules different from those established in Decree with force of law No. 2, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, Constitutional Organic Law on Popular Voting and Scrutinies Act, for the electoral processes of the years 2020 and 2021, provided that at the time of issuing the agreement to which alluded to in the first paragraph, a health alert decreed by the respective authority is in force.






8.
The bonus of the advisers of the delegate of the electoral board, referred to in article 60 of the decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized of Law N ° 18,700, constitutional organic on Popular Voting and Scrutinies Act, will amount to the sum of 0.6 promotion units per day for all the tasks carried out on the occasion of the election on May 15th and 16th.





FORTY-SECOND


For the implementation and transparency of the electoral propaganda and publicity of the plebiscites referred to in articles 130 and 142, without prejudice to the regulatory norms of electoral propaganda established in Paragraph 6 of Title I of the decree with force of law No. 2, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, Constitutional Organic Law on Popular Voting and Scrutiny Act, the following special rules will also apply:







1.
Limit on contributions for the plebiscite campaign. The total limit of the individual contributions made by affiliates and third parties to political parties, destined for the electoral campaign of the indicated plebiscites, will be five hundred promotion units, without prejudice to the provisions of article 39 of the decree with force of law N ° 4, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized text of Law N ° 18,603, Constitutional Organic Law of Political Parties.







The total limit of individual contributions made by individuals to civil society organizations for the aforementioned campaigns will be five hundred promotion units. In the case of independent parliamentarians, this limit will be sixty promotion units.







Civil society organizations, whatever their structure and denomination, excluding those that pursue profit, for the receipt of contributions and the performance of electoral propaganda will have as the only requirement to register with the Electoral Service, according to the instructions issued for this purpose.






2.
Publicity of the contributions. All contributions will be public. Political parties, independent parliamentarians and civil society organizations that receive contributions within the electoral campaign period must inform the Electoral Service, within three days of the date of receipt, stating the full name and number of Identity card of the contributor, which will be published on the website of said Service and updated daily, with the exception of contributions of less than forty development units, which will only be reported, keeping the identity of the contributor confidential.






3.
Electoral Spending Limit. Political parties, independent parliamentarians and civil society organizations may form commands for each of the options submitted to a plebiscite, which must register with the Electoral Service within three days of the date of publication of this constitutional reform.







The electoral spending limit for all the commands or political parties will be calculated for each of the options submitted to a plebiscite and will be the one that results from multiplying 0.005 promotion units by the number of eligible voters on the date the plebiscite is called. The individual limit for each community will be determined by applying the voting proportion obtained in the last election of representatives, including independent associates. The political parties that have not participated in it will have the same limit that corresponds to the party that has obtained the least number of votes.







If two or more parties decide to form a command, the sum of the votes obtained by the participating parties will be considered for the calculation of the specified spending limit.







To determine the limit of electoral spending, the political parties must, within three days following the publication of this constitutional reform, register in the registry that the Electoral Service must compose for this purpose, indicating whether they will participate individually or integrating a command. Said body will carry out the respective calculations and publish the limits for electoral spending on its website and in the Official Gazette, within three days after the expiration of the previous term. Political parties may register in one or more of the plebiscite options. In this case, the limit of each option will be calculated based on the number of its representatives who adhere to one or another option.







In the case of civil society organizations, the limit of electoral spending, for each plebiscite option, will be the result of multiplying 0.0003 promotion units by the number of eligible voters on the date of the plebiscite call.







In the case of independent parliamentarians, the limit on electoral spending for each plebiscite option will be the equivalent to that set for the political party with the lowest spending limit authorized by the Electoral Service.







The resolutions issued by the Electoral Service by virtue of the provisions of this numeral may be claimed before the Election Qualifying Court within a period of three days from the publication thereof. The Election Qualifying Court will summarily resolve the claim within a period of five days from the date of its respective filing.






4.
Prohibition of contributions. Campaign contributions from foreign individuals or legal entities are prohibited, with the exception of those made by foreigners legally authorized to exercise the right to vote in Chile. Likewise, campaign contributions from any legal entity incorporated in Chile, with the exception of political parties, are prohibited.






5.
On electoral propaganda and the principle of transparency. The dissemination of ideas carried out by any means, including digital ones, or communications through web pages, social networks, telephony and emails, made by natural persons exercising freedom of expression, shall not be understood as electoral propaganda.







Radio stations and journalistic companies of the written press must send to the Electoral Service, with the frequency determined by the latter through an instruction, the identity and amounts involved of anyone who contracts electoral propaganda with said media. The information will be published on the website of said Service, which must be updated daily.







The Director responsible for a press or radio station that violates the provisions of the preceding paragraphs will be sanctioned with a fine for fiscal benefit of ten to two hundred monthly tax units. The same sanction will be applied to the company that owns or concessionaires the respective broadcasting medium.







In addition to the fines that proceed according to this provision, the Electoral Service must publish on its website the sanctions applied and the identity of the offenders.






6.
Of electoral propaganda by digital means. Contracts entered into by political parties, independent parliamentarians or civil society organizations for the use of digital platforms must be reported by said institutions to the Electoral Service and published by it. The Electoral Service may request this information from digital media providers, who must send the Electoral Service the identity and amounts involved of anyone who hires electoral propaganda, in the manner and deadlines indicated by the Electoral Service. This information will be published on the website of said Service, which must be updated daily.






7.
Of the sanctions and the procedure. Violations of what is established in numbers 1 and 3 of this transitory provision will be sanctioned with a fine of twice to four times the excess of the contribution or the electoral expense made.







Violations of the provisions of number 4 will be sanctioned with a fine of twice to four times the figures unduly received. The offending legal persons will be sanctioned with a fine of twice to four times the amount illegally contributed.







Any other violation of this transitory provision that does not have a special penalty will be sanctioned with a fine of ten to one-hundred monthly tax units.







Knowledge of all the infractions referred to in this transitory provision will correspond to the Electoral Service, in accordance with its organic law, having to consider for the application of the sanction, among others, the criteria of gradualness, reiteration and proportionality with the amounts involved. in the offense. The resolution of the Service that imposes a sanction may be subject to reconsideration and claim resources, in subsidy, before the Election Qualifying Court, within the five days following notification of said resolution.





FORTY-THIRD. On the participation of indigenous peoples in the election of conventional constituents


In order to guarantee the representation and participation of the indigenous peoples recognized in Law No. 19,253, the Constitutional Convention will include seventeen seats reserved for indigenous peoples. The seats will only be applicable to the towns recognized in Law No. 19,253 as of the date of publication of this reform.


Indigenous persons who meet the requirements established in article 13 of this Constitution may be candidates. Candidates must prove their status as belonging to a people, through the corresponding certificate of indigenous status issued by the National Corporation for Indigenous Development. In the case of the candidacies of the Chango people, the indigenous status will be accredited by means of a sworn statement as provided in the tenth paragraph of this provision, or the application for indigenous status submitted to the National Indigenous Development Corporation. Each candidate will register to represent a single indigenous people to which they belong, within the peoples recognized by Article 1 of Law No. 19,253.


Candidates must prove that they have their electoral domicile in the following regions, according to the town to which they belong: to represent the Aymara people, in the Arica and Parinacota, Tarapacá or Antofagasta regions; to represent the Mapuche people, in the Metropolitan regions of Santiago, Coquimbo, Valparaíso, Liberator General Bernardo O'Higgins, Maule, Ñuble, Biobío, La Araucanía, Los Ríos, Los Lagos or Aysén General Carlos Ibáñez del Campo; to represent the Rapa Nui people, in the Easter Island commune; to represent the Quechua people, in the regions of Arica and Parinacota, Tarapacá or Antofagasta; to represent the Lican Antay or Atacameño people, in the Antofagasta Region; to represent the Diaguita people, in the Atacama or Coquimbo regions; to represent the Colla people, in the Atacama or Coquimbo regions; to represent the Chango people, in the regions of Antofagasta, Atacama, Coquimbo or Valparaíso; to represent the Kawashkar people, in the Magallanes and Chilean Antarctic Region; to represent the Yagán or Yámana people, in the Magallanes Region and the Chilean Antarctic.


The declarations of candidacies will be individual, and, in the case of the Mapuche, Aimara and Diaguita peoples, they must have the sponsorship of at least three communities or five indigenous associations registered with the National Corporation for Indigenous Development or a traditional chiefdom recognized in Law No. 19,253, corresponding to the same town as the candidate. Representative organizations of indigenous peoples that are not registered may also sponsor candidacies, requiring three of them. Said candidacies may also be sponsored by at least one-hundred and twenty signatures of persons who have accredited indigenous status from the same people as sponsored, as provided in the tenth paragraph of this provision. In the other towns, the patronage of a single community, registered association or non-registered indigenous organization will suffice; or, of at least sixty signatures of persons who have accredited the indigenous quality of the same town of the sponsored one, according to the provisions of the tenth paragraph of this provision.


The sponsorship must be endorsed by means of an act of the sponsoring assembly called for that purpose, authorized before any of the following ministers of faith: notaries, municipal secretaries or the official to whom they delegate this function, official of the Civil Registry and Identification Service, National Corporation of Indigenous Development, or directly before the Electoral Service, in person or with a unique password. Each sponsoring organization may only sponsor one application.


The sponsorship of candidacies through signatures, referred to in this provision, may be carried out through an electronic platform provided by the Electoral Service, which will be accessed after authentication of identity. In this case, the sponsorship of the respective candidacy through electronic means will be understood to have been signed. Through this platform, the Electoral Service will generate the list of sponsors, in a timely manner, for the purposes of declaring the respective candidacy. This platform must comply with the necessary security standards to ensure its proper functioning.


For the purposes of guaranteeing parity, each declaration of candidacy must be registered designating an alternative joint candidacy of the opposite sex, and that meets the same requirements of the candidate that it must eventually substitute for reasons of parity.


Different electoral cards will be drawn up for each of the indigenous peoples recognized in Article 1 of Law No. 19,253. The card will be printed with the words "Conventional Constituents and Alternative Joint Candidates of Indigenous Peoples". The indigenous people to which it corresponds will be indicated below. The names of all the candidates of the respective indigenous people will appear on each card. Following the names, and on the same line, the name of the respective alternative joint candidate and the region where the electoral domicile of the incumbent candidate is located will appear in parentheses. The names of the candidates will appear first ordered by region and, within this, in alphabetical order of surnames, starting with women and alternating between men and women.


For the purposes of ordering the process, the Electoral Service will identify the indigenous voters and the people to which they belong, in the register referred to in article 33 of Law No. 18,556, constitutional organic on the Electoral Registration System and Electoral Service, whose consolidated, coordinated and systematized text was established by decree with force of law No. 5, of the Ministry General Secretariat of the Presidency, of 2017, on the basis of the following information available in the State: a) list of those persons who are included in the National Registry of Indigenous Qualities; b) administrative data that contain the obvious Mapuche surnames, in accordance with the provisions of the respective exempt resolution of the Director of the National Corporation for Indigenous Development; c) list of indigenous surnames of applicants to the Indigenous Scholarship Program (elementary, middle and higher education) since 1993; d) Special Indigenous Registry for the election of indigenous councilors of the National Indigenous Development Corporation; e) Registry of Indigenous Communities and Associations; f) Registration for the election of commissioners of the Easter Island Development Commission. Said list must be published electronically by the Electoral Service up to eighty days before the election. In the cases of letters a), c), d), e) and f), the information must be delivered by the National Corporation for Indigenous Development to the Electoral Service within the terms determined by the latter; In the case of letter b), the information must be delivered by the Civil Registry and Identification Service, in the same terms.


The following may vote indistinctly for the candidates for general conventions of their district or indigenous candidates or candidates of their own town: a) the citizens identified by the Electoral Service as indigenous voters in accordance with the preceding paragraph; b) Citizens who, not appearing on said list, identify themselves as indigenous voters prior to the day of the election, obtaining an authorization from the Electoral Service for: 1.- proving their status as indigenous through a certificate from the National Development Corporation Indigenous who demonstrates their quality as such, or 2.- a sworn statement, prepared by the Electoral Service, where it is expressly indicated that the person declares that they meet any of the conditions established by law No. 19,253 to obtain indigenous status, granted before the following ministers of faith: notaries, municipal secretaries or the official to whom they delegate this function, official of the Civil Registry and Identification Service, National Indigenous Development Corporation, or directly before the Electoral Service, by in person or with a password only. The sworn statements may be delivered to the Electoral Service until the forty-fifth day before the election by the interested party, or the information thereof must be submitted to the Electoral Service by the other entities indicated in this subsection. The subsequent accreditation will not proceed in the case of the voters corresponding to the Rapa Nui people.


Each voter found in any of the cases indicated in the letters established in the preceding paragraph, may vote only for one candidate from the town to which he belongs, regardless of her domicile.


This register will not be binding on the number of seats to be elected, nor will it have purposes other than the mere fact of allowing the vote for indigenous peoples' candidates, within the framework of the election process for conventional constituents.


The municipalities and the National Corporation for Indigenous Development may allocate resources and logistical means to facilitate the dissemination and registration of indigenous voters.


The seventeen seats reserved for indigenous peoples contemplated in this provision shall be determined by the Electoral Service, within the one-hundred and fifty-five seats to be elected by virtue of the electoral districts established in article 141 of this Constitution. For these purposes, the Electoral Service must deduct said seats from the electoral districts with greater proportionality of people over 18 years of age declared indigenous with respect to their general population in the last Census of 2017, until completing the number of seats established in this provision. However, only one seat per district may be discounted, and no seat will be discounted with respect to the electoral districts that elect three conventional ones. For this discount, the National Institute of Statistics must deliver to the Electoral Service the information regarding the total number of persons over 18 years of age who declared themselves indigenous in the last Census in each district.


The Electoral Service must determine within a period of five days from the publication of this reform the seats that correspond by virtue of the previous paragraph.


The elections of the indigenous representatives for the Constitutional Convention will be in a single district throughout the country. The allocation of seats will be carried out as follows:


The candidate with the most votes corresponding to the Mapuche people and whose electoral domicile is in the Metropolitan Region of Santiago, or in the regions of Coquimbo, Valparaíso, Liberator General Bernardo O'Higgins or Maule, will be preliminarily elected. Then, the four most voted candidates that correspond to the Mapuche people and that have their electoral domicile in the Ñuble, Biobío or La Araucanía regions will be preliminarily elected. Next, the two most voted candidates corresponding to the Mapuche people and having their electoral domicile in the Los Ríos, Los Lagos or Aysén regions of General Carlos Ibáñez del Campo will be preliminarily elected.


In addition, the two most voted candidates corresponding to the Aymara people will be preliminarily elected.


For the other towns, one or one Conventional Constituent will be preliminarily elected, corresponding to the most voted candidate for each one of them.


Parity between men and women will be guaranteed in the final allocation of seats for conventional constituents representing indigenous peoples, as indicated below:


In the case of the Mapuche people, if once the candidates have been preliminarily assigned, those of one sex outnumber the other by more than one seat, the substitution by the respective alternative equal candidacy will operate as follows: the candidacy of the overrepresented sex with the lowest vote he will yield his seat to his alternative joint candidacy. This process will be repeated as many times as necessary, until neither sex surpasses the other in one seat.


In the case of the Aymara people, if the candidates elected with the first majorities were of the same sex, the least voted candidate of those preliminarily elected will be substituted following the same mechanism indicated in the previous paragraph.


In the case of the other towns, which will each have only one seat, if added to their seats in the final result, gender balance is not achieved, it must be corrected by substituting the least voted candidate (s) of the overrepresented sex by their alternative equal candidacy until gender balance is achieved.


For the purposes of the preceding paragraphs, the least voted candidacy will be understood as the one that is lower in relation to the number of votes obtained and the total number of voters of the corresponding town.


In everything else, the common rules applicable to the constituent conventions will apply.



FORTY-FOURTH


Notwithstanding to provisions of article 131, for the purposes of article 32 of decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which establishes the consolidated, coordinated and systematized text of law No. 18,700, constitutional organic on Popular Votes and Scrutinies, the total time of the television advertising in the elections of Conventional Constituents will be distributed among the candidates of indigenous peoples, the independent candidates and the candidates of a political party or pact, in the way that is indicated below.


In order to ensure the informed voting of indigenous peoples, there will be an indigenous electoral advertising that will have a total duration equivalent to thirteen percent of the duration established for the advertising of Conventional Constituents belonging to the general election, distributed proportionally among the various peoples.


The time of the advertising will be distributed in the manner provided in the fourth paragraph of article 32 of decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, which establishes a consolidated, coordinated and systematized text of law No. 18,700, constitutional organization on Popular Voting and Scrutiny. Likewise, for independent candidates in a list of independent candidates or outside of it, additional time will be considered to that contemplated in the first paragraph of article 32 of the aforementioned law for the television slot, excluding independent candidates who are part of political party lists, which will be determined as follows:







a.
A second will be determined for each independent candidate on or outside the list of independent candidates, distributed to each candidate in equal parts.






b.
Independent candidates, whether they are registered on the list of independent candidates or outside of them, may assign the time that corresponds to a list of independent candidates. The National Television Council will establish the way in which it will be informed of the joint use of time in the electoral window by the lists of independent candidates, as indicated in this literal. This information must be delivered no later than 00:00 hours on the fourth day prior to the start of the electoral advertising.





FORTY-FIFTH


There will be an additional reimbursement of electoral expenses for candidates for seats reserved for indigenous peoples, consisting of 0.01 promotion units for each vote obtained, in application of the norms contained in article 15 of Law No. 19,884, constitutional organic on Transparency, Limit and Control of Electoral Spending Act, whose consolidated, coordinated and systematized text was established by decree with force of law No. 3, of the Ministry General Secretariat of the Presidency, of 2017. The entire reimbursement of electoral expenses will always correspond to the candidate or titular candidate.



FORTY-SIXTH


Of the participation of the Rapa Nui people in the election of conventional constituents.


In order to guarantee the representation and participation of the Rapa Nui people in the Constitutional Convention, in accordance with the provisions of the forty-third transitory provision, only people who have the indigenous quality of said people accredited in the National Registry of Indigenous Qualities of the National Corporation for Indigenous Development or in the Registry for the election of commissioners of the Development Commission of Easter Island may vote.


Indigenous persons who meet the requirements established in Article 13 of this Constitution may be candidates. Additionally, they must prove their status as belonging to the Rapa Nui people, through the corresponding certificate of indigenous quality issued by the National Corporation for Indigenous Development or their membership in the Registry for the election of commissioners of the Development Commission of the Island of Pascua, and its address in the commune of Isla de Pascua.


Regarding the additional reimbursement of electoral expenses for the candidates for conventional Rapa Nui, the provisions of the preceding forty-fifth transitory provision shall apply.



FORTY-SEVENTH. On the participation of people with disabilities in the election of Conventional Constituents


In order to protect and promote the participation of people with disabilities in the elections of the Conventional Constituents to draft the new Political Constitution, of all the declarations of candidacies of the lists made up of a single political party or electoral pacts of political parties, a minimum percentage of five percent of the respective total of candidacies for people with disabilities will be established. To calculate this quotient, this percentage will be approximated to the upper integer.


For the purposes of what is indicated in the previous paragraph, the candidates must have the qualification and certification indicated in article 13 of Law No. 20,422, on the date of presentation of their candidacies. The Civil Registry and Identification Service or, where appropriate, the Preventive Medicine and Disability Commissions, dependent on the Ministry of Health, must provide the Electoral Service with duly updated data of certified disabled people, within a period of fifteen days runs from the publication of this standard. Said information must be updated until the date of submission of the candidatures.


Likewise, the disability may be accredited through the capacity of assignee of the disability pension of any pension scheme, on the date of presentation of candidatures, in accordance with the records available in the National System of Information on Safety and Health at Work of the Superintendency of Social Security, which must provide the Electoral Service with the data of the assignees within the term provided in the previous paragraph.


Violation of the provisions of the preceding paragraphs will lead to the rejection of all candidacies declared to the Constitutional Convention of the respective parties or electoral pacts that have not met these requirements. In case of rejection, said infraction may be corrected before the Electoral Service within four business days following the date of notification of the resolution on acceptance or rejection of the candidatures, according to the provisions of article 19 of the decree with force of law. No. 2, of the Ministry General Secretariat of the Presidency, of 2017, which establishes the consolidated, coordinated and systematized text of Law No. 18,700, Constitutional Organic Law on Popular Voting and Scrutiny. Notwithstanding the foregoing, a claim will proceed under the terms of article 20 of the same legal body.


In all the rest, the forty-third transitory provision shall govern, as applicable, and the common rules relative to the constituent conventions.



FORTY-EIGHTH


The declarations of independent candidacies, whether or not they have been declared by a political party, to the office of mayor or regional governor, which have been rejected by a judicial ruling of the Election Qualifying Court, based on the breach of the requirement established in the thirty-sixth transitory provision of this Constitution, they must be registered by the corresponding regional director of the Electoral Service, in the Special Registry of Candidacies referred to in article 116 of Decree with force of law No. 1, of 2006, of the Ministry of the Interior, which sets the Consolidated, coordinated and systematized text of Law No. 18,695, constitutional organic of Municipalities, and Article 93 of Decree with force of law No. 1, of 2005, of the Ministry of the Interior, which establishes the consolidated, coordinated and systematized text of the law Nº 19,175, constitutional organic of Government and Regional Administration, as appropriate. Said registration must be made within the two days following the date of publication of this constitutional reform. No legal action, recourse or claim will proceed against this registration.


The regional directorates of the Electoral Service must notify the candidates of their registration, within the same period indicated in the previous paragraph, via email.



FORTY-NINTH


Due to the postponement of the next municipal elections, of regional governors and of Conventional Constituents, the following norms will be applied, as appropriate:







1.
Electoral campaign contemplated in the regulations applicable to municipal elections, of regional governors and of Conventional Constituents, shall be suspended, as appropriate, from 24 hours on the day of publication of this constitutional reform and until 24 hours on April 28 of 2021, campaign that will resume on April 29, 2021 until Thursday, May 13, 2021, inclusive.




Notwithstanding what is stated in the preceding paragraph, the following rules will be applicable to electoral propaganda:







a.
Electoral propaganda may not be carried out during the suspension period indicated in the preceding paragraph, in the terms indicated in articles 31 and 35 of Law No. 18,700, constitutional organic law on Popular Voting and Scrutiny, whose consolidated, coordinated and systematized text was established by the decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, with the exception of that established in article 36 of said law, provided that it is installed and informed to the Electoral Service on the date of publication of this reform.







During the suspension period, paid advertising may not be carried out in social media, digital platforms, social networks, applications and internet applications.






b.
The transmission of the electoral propaganda of candidates for Constituent Conventionality referred to in article 32 of Law No. 18,700, constitutional organic law on Popular Votes and Scrutinies, will be suspended on the day of publication of this constitutional reform, if that day is prior to April 8, 2021. If as a result of the aforementioned suspension there is a remaining number of days to complete the days of transmission referred to in the seventh paragraph of said article 32, the free reception television channels must allocate a number equivalent of days to the remainder, to transmit the electoral propaganda of the Constituent Conventional candidates, up to and including the third day prior to the election, and under the same terms as those used for broadcasts suspended by virtue of this literal.






c.
For the purposes of the provisions of Article 34 of Law No. 18,700, constitutional organization on Popular Voting and Scrutiny, it will be understood that the term is between February 10, 2021 and until May 13, 2021.







During the period between April 8 and May 13, the Electoral Service, through the channels belonging to the National Television Association, must report on the process of changing the elections and their new calendar.






3.
In relation to the norms of Law N ° 19,884, constitutional organic on Transparency, Limit and Control of Electoral Spending, whose consolidated, coordinated and systematized text was established by decree with force of law N ° 3, of 2017, of the Ministry General Secretariat of the Presidency, during the period of suspension of the electoral campaign indicated in numeral 1, only the electoral expenses indicated in subparagraphs c), d) and f) of the second paragraph of article 2 of said law may be made, excluding those that are related to the provisions of Article 38 of Law No. 18,700, constitutional organic on Popular Votes and Scrutinies, whose consolidated, coordinated and systematized text was established by the decree with force of law No. 2, of 2017, of the Ministry Secretariat General of the Presidency.






4.
Only those who are authorized according to the Electoral Register used for each election, according to the rule indicated below, may exercise their right to vote. Without prejudice to the provisions of Title II "On the Electoral Register and its Audit" of Law No. 18,556, constitutional organic on the System of Electoral Registrations and Electoral Service, whose consolidated, coordinated and systematized text was established by the decree with the force of Act No. 5, of 2017, of the Ministry General Secretariat of the Presidency, the Electoral Register will be used with a definitive character prepared by the Electoral Service for the election that would originally be held on April 10 and 11, 2021.







In order to encourage the participation of the electorate, the inscriptions, updates and modifications of the Electoral Registry will be resumed, in the case of the primary elections of 2021, the day after the elections of Conventional Constituents, regional governors and municipal authorities, and until the sixtieth day prior to said primary elections. In the case of the 2021 presidential, parliamentary and regional councilor elections, this resumption will take place as of the day following the elections for Conventional Constituents, regional governors and municipal authorities and will be suspended one-hundred and forty days prior to the general elections before indicated.






5.
The agreements, minutes, resolutions or administrative acts of the competent bodies that were issued or published prior to this constitutional reform, by virtue of the regulations applicable to municipal elections, regional governors and Conventional Constituents, will continue in force and They will be fully applicable to the elections that take place on May 15 and 16, 2021, except those that by virtue of this provision are modified, in the sense indicated.






6.
Notwithstanding provisions of the second paragraph of Article 3 of Law No. 20,640, which establishes the system of primary elections for the nomination of candidates for President of the Republic, parliamentarians, regional governors and mayors, whose consolidated text, coordinated and systematized was established by the decree with force of law No. 1, of 2017, of the Ministry General Secretariat of the Presidency, for the only time, the primary election referred to in this article will be held on July 18, 2021 .






7.
Unpaid leave requested by candidates who are public officials, who are on a permanent basis, contract, fees or Labor Code, will be understood to be extended until May 17, unless the worker wishes to the contrary.







For the purposes of the provisions of Articles 156 and 157 of Law No. 10,336, on Organization and Powers of the Office of the Comptroller General of the Republic, whose coordinated, systematized and consolidated text was established by Decree No. 2,421, of 1964, of the Ministry of the Treasury, it will be understood that the thirty-day terms referred to in said articles will run from March 12, 2021 until the day of the election.







The candidate who is making use of a legal holiday that expires before May 15, 2021 may request, before its term, the leave without remuneration in the terms indicated in the first paragraph.







However, the candidates who are public officials and who, on the date of publication of this reform, are making use of their legal holiday, may suspend it, without expression of cause, resuming their work in their places of work, from the day after this constitutional reform is published. The balance of legal holidays that was computed in their favor may be used again, as of April 29, 2021, once the campaign period resumes.







Private sector employers whose workers have requested to postpone leave without pay may not reject the request. In no case may this postponement be invoked as a basis for dismissal.






8.
The publication referred to in the first paragraph of article 30 of Law No. 18,700, constitutional organic on Popular Votes and Scrutinies Act, whose consolidated, coordinated and systematized text was established by decree with force of law No. 2, of 2017, of the Ministry General Secretariat of the Presidency, it will be done only once for the elections regulated in this constitutional reform, on the date established by the Electoral Service.





FIFTIETH


Without prejudice to the provisions of article 65, fourth paragraph, number 6, exceptionally, and to mitigate the social effects derived from the constitutional state of exception of catastrophe due to public calamity decreed because of COVID-19, the affiliates of the private system are authorized of pensions governed by Decree Law No. 3,500, of 1980, to voluntarily and exceptionally make a new withdrawal of up to 10 percent of the funds accumulated in their individual capitalization account of mandatory contributions, establishing as the maximum withdrawal amount the equivalent of 150 development units and a minimum of 35 development units.


In the event that 10 percent of the accumulated funds is less than 35 units of development, the affiliate may withdraw up to said amount. In the event that the funds accumulated in their individual capitalization account are less than 35 units of promotion, the affiliate may withdraw all of the funds accumulated in said account.


The funds withdrawn will be considered extraordinarily intangible for all legal purposes, and will not be subject to retention, discount, legal or contractual compensation, embargo or any form of judicial or administrative affectation, nor may it be reduced from the amount already decreed of economic compensation in a divorce trial, without prejudice to the right of legal subrogation of the alimony or its representative and the retention, suspension and seizure of debts originated by maintenance obligations in accordance with the provisions of Law No. 21,254.


In order to demand the payment of debts originated by maintenance obligations, the maintenance creditor, personally or through his legal representative or guardian ad litem, will be understood to be subrogated, by the sole ministry of the law, in the rights of the obligor debtor, to make the request for withdrawal of pension funds accumulated in your individual capitalization account of mandatory contributions governed by Decree Law No. 3,500, of 1980, which allows this reform, Law No. 21,295 and Law No. 21,248, up to the entirety of the debt. In the event that there are several alimonies in different causes and the funds authorized to withdraw are not sufficient for the payment of each alimony debt, the court that hears the oldest cause in force in which withholding was decreed must prorate, to determine the Amount of each maintenance debt that will be paid with the fund withdrawn by subrogation of the obligor member or voluntarily. If the maintenance debts are lower than the fund that this article authorizes to withdraw, the affiliate will not lose his right with respect to the remainder.


The pension fund administrators, within three business days, must inform the courts of the email (s) that the affiliates have registered with said institutions to request the withdrawal of pension funds authorized by this Constitution. The court must notify the member by e-mail of all resolutions issued in the case, within three business days from when such request was made. For all legal purposes, this notification will be understood to have been made on the same day it is dispatched. The delivery of the funds withheld for maintenance debts will be made within the following ten business days counted from the expiration of the term that the obligor has to oppose the settlement; or, if there has been opposition, since the resolution that is pronounced on it is firm and enforceable. In the event that the total debt exceeds the maximum amount of withdrawal allowed, the subrogation will be authorized up to that amount. Once the subrogation is authorized, the judge, ex officio, must settle the debt, prorate it if necessary, and indicate the data of the bank account that it has determined or determines for the purpose of paying the withdrawal. Once the liquidation has been executed and its apportionment, if applicable, the food or whoever represents it may go directly to the respective pension fund administrator, which must accept the withdrawal request with the sole display of a simple copy of the sentence that authorizes the subrogation and the liquidation of the credit, and the certificate that had it as executed.


Notwithstanding the provisions of the preceding paragraph, the resolution ordering the payment with funds accumulated in the individual capitalization account of mandatory contributions of the obligor for the withdrawal amounts authorized by both this reform and by law No. 21,248, which are withheld by court order, in accordance with the provisions of the aforementioned legal texts, must indicate the specific amount that orders to pay for alimony accrued and owed, identify the bank account to which the pension fund administrator must make the transfer, and expressly indicate the term in which the aforementioned administrator must proceed with the payment. Likewise, said resolution will include the order to raise the respective withholding measure with respect to the amounts withheld that exceed the amount for which the payment is ordered, with further indication that said lift does not start with respect to other withholding orders that may exist. been decreed in other cases on the same amounts of individual capitalization of mandatory contributions of the obligor.


The court will order that the resolution providing for the payment be notified to the respective pension fund administrator in the shortest time and by electronic means. For its part, the resolution will be understood to be notified to the parties of the process as soon as it is included in the electronic daily statement available on the website of the Judiciary, in accordance with article 50 of the Code of Civil Procedure.


The pension fund administrator must make the transfer to the bank account indicated in the resolution within a period of no more than ten business days, counted from the date it is notified.


If two or more withholding orders have been issued with respect to the funds accumulated in the individual capitalization account of mandatory contributions for the withdrawal amounts authorized by both this reform and by Law No. 21,248, and said funds are not sufficient for payment of each food debt, they will concur on this amount in the same proportion of each credit on the total sum of the debts. For this, the judge of each case may order, without distinction, the payment of each credit up to the amount corresponding to the respective proportion. For this, he must always consult in advance about the amounts of the other debts to the courts that have issued the other withholding orders and will record said antecedents and the calculation of the proportion in the resolution ordering payment. Likewise, it must expressly indicate in it that the lifting of the respective withholding measure with respect to the amounts withheld that exceed the amount for which payment is ordered does not start with respect to the other withholding orders that have been decreed in other causes with respect to the same amounts of individual capitalization of mandatory contributions of the obligor.


The withdrawn funds to which this transitory provision refers will not constitute income or remuneration for any legal effect and, consequently, will be paid in full and will not be subject to any commissions or discounts by the pension fund administrators. Members may request this withdrawal of their funds up to 365 days after the publication of this reform, regardless of the validity of the constitutional state of emergency of catastrophe decreed.


The affiliates will be able to make the request for this withdrawal of funds on a platform with digital, telephone and face-to-face support provided by the pension fund administrators, ensuring an efficient process without delays. The funds that in application of this provision correspond to the affiliate will be automatically transferred to "Account 2" without administration or insurance commission or any cost to him, or to a bank account or financial institutions and compensation funds, as determined the affiliate. Withdrawals made in accordance with this provision will be compatible with direct transfers, benefits, financing alternatives and, in general, the economic measures that the law or regulations establish due to COVID-19. The withdrawal of funds may not be considered for the calculation of the other measures adopted due to the crisis or vice versa. Any person who belongs to said system, including those who are beneficiaries of an old-age, disability or survivorship pension, will be considered affiliated to the private pension system governed by Decree Law No. 3,500, of 1980. The funds accumulated and authorized to be withdrawn will be delivered within a maximum period of fifteen business days, counted from the presentation of the request to the respective pension fund administrator. The implementation of the fund transfer system and other measures that are carried out by virtue of this provision will have no cost for the affiliates. In addition, the pension fund administrators must send to the Superintendency of Pensions, and to the Central Bank when appropriate, any information on compliance with the measures that are carried out as a result of the application of this provision. The observance, supervision and sanction of the obligations of the pension fund administrators contained in this provision will correspond to the competent authority within its legal attributions.


As of the publication in the Official Gazette of this reform and up to the following 365 days, pensioners or their life annuity beneficiaries may, once and voluntarily, advance the payment of their annuities up to an equivalent amount to ten percent of the value corresponding to the technical reserve that the pensioner maintains in the respective insurance company to cover the payment of their pensions, with a maximum limit of one-hundred and fifty development units.


The withdrawal made by pensioners or their beneficiaries who choose to request it, will be charged to the monthly amount of their future life annuities, pro rata, in proportion and in the same percentage as that representing the amount effectively withdrawn.


The rules regarding the intangibility and nature of these resources, the processing of the application, the payment of unpaid alimony pensions and the informing of the corresponding authorities, including the Financial Market Commission, contained in the preceding paragraphs of this provision, will be applicable to requests for advances made by pensioners or their beneficiaries for life annuities. However, the payment of the requested funds will be made to the pensioner or the beneficiaries of it within a maximum period of thirty calendar days, counted from the receipt of the request. The Commission for the Financial Market shall issue the necessary instructions for the application of the preceding paragraphs.


The application procedure, the exemption from all types of levies and taxes and the other regulations, which do not oppose this article, shall be adjusted to the provisions of the thirty-ninth transitory provision of this Constitution. The procedure to demand the payment of debts originated by maintenance obligations will be subject to the law.


Persons whose income or remuneration is regulated in accordance with the provisions of article 38 bis of this Constitution, with the exception of paid workers, shall be prevented from requesting the retirement referred to in this provision. For purposes of verifying the above, at the time of making the request, the member must submit to the respective pension fund administrator a simple sworn statement in which he realizes that he is not in the situation described.


Those who have exercised the right established in this provision may increase by one percentage point the mandatory contribution indicated in article 17 of Decree Law No. 3,500, of 1980, to 11 percent of their remuneration and taxable income, for a minimum period of one year from the month following the one in which they communicate the decision to the pension fund manager to which they are affiliated, and up to the term they deem pertinent, and they must also notify the manager of their decision to reverse the increase in the contribution . This additional contribution will be governed by all the provisions applicable to the mandatory legal contribution.


Notwithstanding the foregoing, those who have exercised the right to withdrawal established in this provision, may receive a tax contribution to the individual account for each year in which the pension is postponed. The amount of the tax contribution established in this subsection and the way it will be received will be determined in a qualified quorum statute.

